Exhibit 10.2
 
Execution Copy
 
CUSIP Number:_________________
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$80,000,000


CREDIT AGREEMENT


dated as of July 31, 2007


by and among


LMI AEROSPACE, INC.,
as Borrower,


the Lenders referred to herein,


and


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent


and


WACHOVIA CAPITAL MARKETS, LLC,
as Joint Lead Arranger and Joint Book Manager


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Joint Lead Arranger and Joint Book Manager


LASALLE BANK NATIONAL ASSOCIATION,
as Joint Documentation Agent


CHARTER ONE BANK, N.A.,
as Joint Documentation Agent



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 
Table of Contents
 
 

 
Page
   
ARTICLE I DEFINITIONS
1
Section 1.1                                Definitions
1
Section 1.2                                Other Definitions and Provisions
20
Section 1.3                                Accounting Terms
21
Section 1.4                                UCC Terms
21
Section 1.5                                Rounding
21
Section 1.6                                References to Agreement and Laws
21
Section 1.7                                Times of Day
21
Section 1.8                                Letter of Credit Amounts
21
ARTICLE II REVOLVING CREDIT FACILITY
21
Section 2.1                                Revolving Credit Loans
21
Section 2.2                                Swingline Loans
22
Section 2.3                                Procedure for Advances of Revolving
Credit Loans and Swingline Loans
23
Section 2.4                                Repayment of Loans
24
Section 2.5                                Permanent Reduction of the Aggregate
Credit Commitment
25
Section 2.6                                Termination of Revolving Credit
Facility
26
Section 2.7                                Increase in Aggregate Commitment
26
ARTICLE III LETTER OF CREDIT FACILITY
27
Section 3.1                                L/C Commitment
27
Section 3.2                                Procedure for Issuance of Letters of
Credit
27
Section 3.3                                Commissions and Other Charges
28
Section 3.4                                L/C Participations
28
Section 3.5                                Reimbursement Obligation of the
Borrower
29
Section 3.6                                Obligations Absolute
30
Section 3.7                                Effect of Letter of Credit
Application
30
ARTICLE IV GENERAL LOAN PROVISIONS
31
Section 4.1                                Interest
31
Section 4.2                                Notice and Manner of Conversion or
Continuation of Loans
32
Section 4.3                                Fees
33
Section 4.4                                Manner of Payment
33
Section 4.4                                Manner of Payment
33
Section 4.5                                Evidence of Indebtedness
34
Section 4.5                                Evidence of Indebtedness
34
Section 4.6                                Adjustments
34
Section 4.7                                Nature of Obligations of Lenders
Regarding Extensions of Credit; Assumption by the Administrative Agent
35
Section 4.8                                Changed Circumstances
36
Section 4.9                                Indemnity
37
Section 4.10                              Increased Costs 37
Section 4.11                              Taxes
38
Section 4.12                              Mitigation Obligations; Replacement of
Lenders
40

 
 

--------------------------------------------------------------------------------


 
 
Section 4.13                              Security
41
ARTICLE V CLOSING; CONDITIONS OF CLOSING AND BORROWING
42
Section 5.1                                Closing
42
Section 5.2                                Conditions to Closing and Initial
Extensions of Credit
42
Section 5.3                                Conditions to All Extensions of
Credit
47
Section 5.4                                Post-Closing Conditions
47
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWER
48
Section 6.1                                Representations and Warranties
48
Section 6.2                                Survival of Representations and
Warranties, Etc.
55
ARTICLE VII FINANCIAL INFORMATION AND NOTICES
56
Section 7.1                                Financial Statements and Projections
56
Section 7.2                                Officer’s Compliance Certificate
57
Section 7.3                                Other Reports
57
Section 7.4                                Notice of Litigation and Other
Matters
57
Section 7.5                                Accuracy of Information
58
ARTICLE VIII AFFIRMATIVE COVENANTS
59
Section 8.1                                Preservation of Corporate Existence
and Related Matters
59
Section 8.2                                Maintenance of Property
59
Section 8.3                                Insurance
59
Section 8.4                                Accounting Methods and Financial
Records
59
Section 8.5                                Payment and Performance of
Obligations
59
Section 8.6                                Compliance With Laws and Approvals
60
Section 8.7                                Environmental Laws
60
Section 8.8                                Compliance with ERISA
60
Section 8.9                                Compliance With Agreements
60
Section 8.10                              Visits and Inspections
61
Section 8.11                              Additional Subsidiaries
61
Section 8.12                              Real Property Collateral
61
Section 8.13                              Use of Proceeds
61
Section 8.14                              Further Assurances
62
ARTICLE IX FINANCIAL COVENANTS
62
Section 9.1                                Total Leverage Ratio
62
Section 9.2                                Fixed Charge Coverage Ratio
62
ARTICLE X NEGATIVE COVENANTS
62
Section 10.1                              Limitations on Indebtedness
62
Section 10.2                              Limitations on Liens
63
Section 10.3                              Limitations on Loans, Advances,
Investments and Acquisitions
64
Section 10.4                              Limitations on Mergers and Liquidation
66
Section 10.5                              Limitations on Sale of Assets
67
Section 10.6                              Limitations on Dividends and
Distributions
67
Section 10.7                              Limitations on Exchange and Issuance
of Capital Stock
67
Section 10.8                              Transactions with Affiliates
67
Section 10.9                              Certain Accounting Changes;
Organizational Documents
68
Section 10.10                            Amendments; Payments and Prepayments of
Subordinated Indebtedness
68

 
 

--------------------------------------------------------------------------------



 
Section 10.11                            Restrictive Agreements
68
Section 10.12                            Nature of Business
68
Section 10.13                            Impairment of Security Interests
68
Section 10.14                            Amendments and Other Documents
68
ARTICLE XI DEFAULT AND REMEDIES
69
Section 11.1                              Events of Default
69
Section 11.2                              Remedies
71
Section 11.3                              Rights and Remedies Cumulative;
Non-Waiver; etc.
72
Section 11.4                              Crediting of Payments and Proceeds
72
Section 11.5                              Administrative Agent May File Proofs
of Claim
73
ARTICLE XII THE ADMINISTRATIVE AGENT
74
Section 12.1                              Appointment
74
Section 12.2                              Delegation of Duties
74
Section 12.3                              Exculpatory Provisions
74
Section 12.4                              Reliance by the Administrative Agent
75
Section 12.5                              Notice of Default
75
Section 12.6                              Non-Reliance on the Administrative
Agent and Other Lenders
76
Section 12.7                              Indemnification
76
Section 12.8                              The Administrative Agent in Its
Individual Capacity
77
Section 12.9                              Resignation of the Administrative
Agent; Successor Administrative Agent
77
Section 12.10                            Collateral and Guaranty Matters
78
Section 12.11                            Other Agents, Arrangers and Managers
78
ARTICLE XIII MISCELLANEOUS
79
Section 13.1                               Notices
79
Section 13.2                               Amendments, Waivers and Consents
81
Section 13.3                               Expenses; Indemnity
82
Section 13.4                               Right of Set-off
84
Section 13.5                               Governing Law, Jurisdiction, Etc
85
Section 13.6                               Waiver of Jury Trial
85
Section 13.7                               Reversal of Payments
86
Section 13.8                               Injunctive Relief
86
Section 13.9                               Accounting Matters
86
Section 13.10                             Successors and Assigns; Participations
86
Section 13.11                             Confidentiality
89
Section 13.12                             Performance of Duties
90
Section 13.13                             All Powers Coupled with Interest
90
Section 13.14                             Survival of Indemnities
90
Section 13.15                             Titles and Captions
90
Section 13.16                             Severability of Provisions
90
Section 13.17                             Counterparts; Integration;
Effectiveness; Electronic Execution
91
Section 13.18                             Term of Agreement
91
Section 13.19                             USA Patriot Act
91
Section 13.20                             Advice of Counsel; No Strict
Construction
92
Section 13.21                             Inconsistencies with Other Documents;
Independent Effect of Covenants
92




--------------------------------------------------------------------------------




EXHIBITS
 
Exhibit A-1
-
Form of Revolving Credit Note
Exhibit A-2
-
Form of Swingline Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Notice of Account Designation
Exhibit D
-
Form of Notice of Prepayment
Exhibit E
-
Form of Notice of Conversion/Continuation
Exhibit F
-
Form of Officer’s Compliance Certificate
Exhibit G
-
Form of Assignment and Assumption
Exhibit H
-
Form of Guaranty Agreement
Exhibit I
-
Form of Collateral Agreement



 
SCHEDULES
 
Schedule 1.1
-
Lenders and Commitments
Schedule 1.1(a)
-
Existing Letters of Credit
Schedule 6.1(a)
-
Jurisdictions of Organization and Qualification
Schedule 6.1(b)
-
Subsidiaries and Capitalization
Schedule 6.1(f)
-
Tax Audits
Schedule 6.1(i)
-
ERISA Plans
Schedule 6.1(l)
-
Material Contracts
Schedule 6.1(m)
-
Labor and Collective Bargaining Agreements
Schedule 6.1(t)
-
Indebtedness and Guaranty Obligations
Schedule 6.1(u)
-
Litigation
Schedule 10.2
-
Existing Liens
Schedule 10.3
-
Existing Loans, Advances and Investments
Schedule 10.8
-
Transactions with Affiliates



 


 


--------------------------------------------------------------------------------



CREDIT AGREEMENT, dated as of July 31, 2007, by and among LMI AEROSPACE, INC., a
Missouri corporation (the “Borrower”), the lenders who are or may become a party
to this Agreement (collectively, the “Lenders”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Lenders.
 
STATEMENT OF PURPOSE
 
The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.1  Definitions.  The following terms when used in this Agreement shall
have the meanings assigned to them below:
 
“Acquisition” means the acquisition of all of the stock of D3 by the Borrower as
contemplated under the terms of the Acquisition Agreement.
 
“Acquisition Agreement” means that certain Stock Purchase Agreement (together
with the exhibits and the disclosure schedules thereto) dated as of June 17,
2007 by and among John J. Bogan, Trustee of the John Bogan Separate Property
Trust Dated October 5, 1999, William A. Huston, and the Borrower pursuant to
which the Borrower shall purchase all of the outstanding Capital Stock of D3.
 
“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), as amended.
 
“Administrative Agent” means Wachovia in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 12.9.
 
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 13.1(c).
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries.  The term “control” means (a) the
power to vote five percent (5%) or more of the securities or other equity
interests of a Person having ordinary voting power, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
 
“Aggregate Commitment” means the aggregate amount of the Lenders’ Commitments
hereunder, as such amount may be reduced or otherwise modified at any time or
from time to time pursuant to the terms hereof.  On the Closing Date, the
Aggregate Commitment shall be Eighty Million Dollars ($80,000,000).
 
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
 
“Applicable Margin” means the corresponding percentages per annum as set forth
below:
 
Level
Total Leverage Ratio
LIBOR
Interest
Margin
Base Rate
Interest
Margin
Commitment
Fee
I
Less than 1.00 to 1.00
1.125%
0.125%
0.200%
II
Greater than or equal to 1.00 to
1.00 but less than 1.50 to 1.00
1.375%
0.375%
0.250%
III
Greater than or equal to 1.50 to
1.00 but less than 2.00 to 1.00
1.500%
0.500%
0.300%
IV
Greater than or equal to 2.00 to
1.00 but less than 2.50 to 1.00
1.750%
0.750%
0.375%
V
Greater than or equal to 2.50 to
1.00
2.000%
1.000%
0.500%

 
The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the date by which the
Borrower is required to provide an Officer’s Compliance Certificate pursuant to
Section 7.2 for the most recently ended fiscal quarter of the Borrower;
provided, however, that (a) the Applicable Margin shall be based on the Pricing
Level corresponding to the Total Leverage Ratio as of the Closing Date (after
giving proforma effect to the Transactions) until the first Calculation Date
following receipt of the Officer’s Compliance Certificate for the fiscal quarter
ended December 31, 2007 and, thereafter, the Pricing Level shall be determined
by reference to the Total Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Borrower preceding the applicable Calculation Date,
and (b) if the Borrower fails to provide the Officer’s Compliance Certificate as
required by Section 7.2 for the most recently ended fiscal quarter of the
Borrower preceding the applicable Calculation Date, the Applicable Margin from
such Calculation Date shall be based on Pricing Level V until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding
such Calculation Date.  The Applicable Margin shall be effective from one
Calculation Date until the next Calculation Date.  Any adjustment in the
Applicable Margin shall be applicable to all Extensions of Credit then existing
or subsequently made or issued.
 
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.2 is shown to
be inaccurate (regardless of whether (A) this Agreement is in effect, (B) the
Commitments are in effect, or (C) any Extension of Credit is outstanding when
such inaccuracy is discovered or such financial statement or Officer’s
Compliance Certificate was delivered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, and only in such case, then (1) the Borrower shall immediately deliver
to the Administrative Agent a corrected Officer’s Compliance Certificate for
such Applicable Period, (2) the Applicable Margin for such Applicable Period
shall be determined as if the Total Leverage Ratio in the corrected Officer’s
Compliance Certificate were applicable for such Applicable Period and (3) the
Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with Section 4.4.  Nothing in this paragraph
shall limit the rights of the Administrative Agent and Lenders with respect to
Sections 4.1(c) and 11.2.
 
“Approved Fund” means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that such Approved Fund must be administered by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease.
 
“Bankruptcy Event of Default” means any Event of Default specified in Section
11.1(j) or (k).
 
“Base Rate” means, at any time, the higher of (a) the Prime Rate and (b) the
Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime Rate
or the Federal Funds Rate.
 
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).
 
 “Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.
 
“Borrower Materials” has the meaning assigned thereto in Section 7.4.
 
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.
 
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
 
“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP.
 
“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.
 
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
 
“Cash Equivalents” means, collectively, the items described in Section
10.3(b)(i)-(iv).
 
“Change in Control” means any event or series of events in which any person or
group of persons (within the meaning of Section 13(d) of the Securities Exchange
Act of 1934, as amended), obtain ownership or control in one or more series of
transactions of more than thirty percent (30%) of the Capital Stock or thirty
percent (30%) of the voting power of the Borrower entitled to vote in the
election of members of the board of directors of the Borrower or there shall
have occurred under any indenture or other instrument evidencing any
Indebtedness in excess of $500,000 any “change in control” (as defined in such
indenture or other evidence of Indebtedness) obligating the Borrower to
repurchase, redeem or repay all or any part of the Indebtedness or Capital Stock
provided for therein.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.2 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.
 
 “Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.
 
“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.
 
“Collateral Agreement” means the collateral agreement of even date executed by
the Credit Parties in favor of the Administrative Agent, for the benefit of
itself and the other Secured Parties, substantially in the form of Exhibit I, as
amended, restated, supplemented or otherwise modified from time to time.
 
“Commitment” means, as to any Lender, the obligation of such Lender to make
Loans (including, without limitation, to participate in Swingline Loans) and to
and issue or participate in Letters of Credit issued for the account of the
Borrower, in an aggregate principal or face amount at any time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 1.1
hereto, as the same may be reduced or modified at any time or from time to time
pursuant to the terms hereof.
 
“Commitment Percentage” means, as to any Lender at any time, the ratio of (a)
the amount of the Commitment of such Lender to (b) the Aggregate Commitment.
 
“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries, such statements
or items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.
 
“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.
 
“Credit Parties” means, collectively, the Borrower and the Guarantors.
 
“D3” means D3 Technologies Inc., a California corporation.
 
“Default” means any of the events specified in Section 11.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, participations in L/C Obligations or participations
in Swingline Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless such amount is the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.
 
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
 
“EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP:  (a) Net Income for such period plus (b) the sum of the
following to the extent deducted in determining Net Income for such period: (i)
income and franchise taxes for such period, (ii) Interest Expense for such
period, (iii) amortization and depreciation for such period, (iv) any
extraordinary losses for such period and (v) bonus payments to employees of the
Seller during such period in connection with the Acquisition (provided that the
aggregate amount of such bonus payments shall not exceed $3,000,000) less (c)
interest income and any extraordinary gains for such period.  For purposes of
this Agreement, EBITDA shall be adjusted on a proforma basis, in a manner
reasonably acceptable to the Administrative Agent, to include, as of the first
day of any applicable period, any Permitted Acquisitions and any Asset
Dispositions closed during such period, including, without limitation,
adjustments reflecting any non-recurring costs and any extraordinary expenses of
any Permitted Acquisitions and any Asset Dispositions closed during such period
calculated on a basis consistent with GAAP and Regulation S-X of the Securities
Exchange Act of 1934, as amended, or as approved by the Administrative Agent.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) the Swingline Lender and each Issuing
Lender, and (iii) unless a Default or Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is maintained for employees of the Borrower or
any ERISA Affiliate or (b) has at any time within the preceding six (6) years
been maintained for the employees of the Borrower or any current or former ERISA
Affiliate.
 
“Employment Agreements” means, collectively, each employment agreement executed
by and between a key employee and the Borrower as required under the terms of
the Acquisition Agreement.
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
 
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
 
“ERISA Affiliate” means any Person who together with any Credit Party is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA.
 
“Escrow Agreement” means the escrow agreement by and among the Borrower, the
Sellers and the escrow agent under the terms of the Acquisition Agreement.
 
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve system (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
 
“Event of Default” means any of the events specified in Section 11.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 4.12(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 4.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 4.11(a).
 
“Existing Facilities” means, collectively, (a) that certain credit facility
evidenced by the Amended and Restated Credit Agreement dated as of December 28,
2006 by and among Leonard’s Metal, Inc., LMI Finishing, Inc., Tempco
Engineering, Inc., Versaform Corporation, Precise Machine Partners, LLP and
LMI-TCA, Inc., as borrowers, and Wells Fargo Bank, National Association, as
lender, and (b) that certain credit facility evidenced by the Revolving Credit
Agreement dated as of December 6, 2002 by and between D3, as borrower, and U.S.
Bank, N.A., as lender.
 
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(a).
 
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Commitment Percentage
of the L/C Obligations then outstanding and (iii) such Lender’s Commitment
Percentage of the Swingline Loans then outstanding, or (b) the making of any
Loan or participation in any Letter of Credit by such Lender, as the context
requires.
 
“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
(3) Federal Funds brokers of recognized standing selected by the Administrative
Agent.
 
“Fee Letter” means the separate fee letter agreement executed by the Borrower
and the Administrative Agent and/or certain of its affiliates dated May 31,
2007.
 
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.
 
“Fixed Charges” means, for any period, the sum of the following determined on a
Consolidated basis for such period, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP: (a) Interest Expense paid or payable
in cash during such period, (b) scheduled principal payments with respect to
Indebtedness during such period, (c) taxes paid or payable in cash during such
period and (d) cash dividends and distributions paid in respect of the ownership
of the Capital Stock of the Borrower or any of its Subsidiaries.
 
“Fixed Charge Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries as of any date of determination, the ratio of (a) EBITDA minus
Capital Expenditures to (b) Fixed Charges, in each case determined for the
Borrower and its Subsidiaries, on a Consolidated basis, for the period of four
(4) consecutive fiscal quarters ending on or immediately prior to such date.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 13.9) consistent with the prior financial practice of the Borrower
and its Subsidiaries.
 
“Government Contract” has the meaning set forth in the Collateral Agreement.
 
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantors” means each Subsidiary of the Borrower in existence on the Closing
Date or  which becomes a party to a Guaranty Agreement pursuant to Section 8.11.
 
“Guaranty Agreement” means the unconditional guaranty agreement of even date
herewith executed by the Guarantors in favor of the Administrative Agent, for
the ratable benefit of itself and the other Secured Parties, substantially in
the form of Exhibit H, as amended, restated, supplemented or otherwise modified
from time to time.
 
“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness or other obligation of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement condition or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Indebtedness or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.
 
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
 
“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.
 
“Hedging Obligations” means all existing or future payment and other obligations
owing by the Borrower under any Hedging Agreement (which such Hedging Agreement
is permitted hereunder) with any Person that is a Lender or an Affiliate of a
Lender at the time such Hedging Agreement is executed.
 
“Indebtedness” means, with respect to the Borrower and its Subsidiaries at any
date and without duplication, the sum of the following:
 
(a)           all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
 
(b)           all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due;
 
(c)           the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
 
(d)           all Indebtedness of any other Person secured by a Lien on any
asset owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(e)           all Guaranty Obligations of any such Person;
 
(f)           all obligations, contingent or otherwise, of any such Person
relative to the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of any such Person;
 
(g)           all obligations of any such Person to redeem, repurchase,
exchange, defease or otherwise make payments in respect of Capital Stock of such
Person; and
 
(h)           all net obligations incurred by any such Person pursuant to
Hedging Agreements.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation of any
Person under any Hedging Agreement on any date shall be deemed to be the
Termination Value thereof as of such date.
 
“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.
 
“Interest Expense” means, with respect to the Borrower and its Subsidiaries for
any period, the gross interest expense (including, without limitation, interest
expense attributable to Capital Leases, Synthetic Leases and all net payment
obligations pursuant to Hedging Agreements) of the Borrower and its
Subsidiaries, all determined for such period on a Consolidated basis, without
duplication, in accordance with GAAP.
 
“Interest Period” has the meaning assigned thereto in Section 4.1(b).
 
“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
 
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
 
“Issuing Lender” means Wachovia, in its capacity as issuer of any Letter of
Credit, or any successor thereto and any other Lender designated by the Borrower
as an Issuing Lender (with reasonable prior notice to the Administrative Agent
of such designation) and acceptable to the Administrative Agent.
 
“L/C Commitment” means the lesser of (a) Ten Million Dollars ($10,000,000) and
(b) the Aggregate Commitment.
 
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
 
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
 
“L/C Participants” means the collective reference to all the Lenders other than
the applicable Issuing Lender.
 
“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, each Issuing Lender and the Swingline Lender unless the
context otherwise requires) set forth on the signature pages hereto and each
Person that hereafter becomes a party to this Agreement as a Lender pursuant to
Section 13.10.
 
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
 
“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting the applicable
Issuing Lender to issue a Letter of Credit.
 
“Letters of Credit” has the meaning assigned thereto in Section 3.1.
 
“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars in minimum amounts of at least $5,000,000 for a period
equal to the applicable Interest Period which appears on the Reuters Screen
LIBOR01 Page at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period (rounded upward, if
necessary, to the nearest 1/100th of 1%).  If, for any reason, such rate does
not appear on Telerate Page 3750, then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period.  Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error.
 
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:
 


LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage

 
“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).
 
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
 
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Guaranty Agreement, the Security Documents and each
other document, instrument, certificate and agreement executed and delivered by
the Borrower or any Subsidiary thereof in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Hedging
Agreement), all as may be amended, restated, supplemented or otherwise modified
from time to time.
 
“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans and “Loan” means any of such Loans.
 
“Material Adverse Effect” means, with respect to the Borrower or any of its
Subsidiaries, a material adverse effect on (a) the properties, business,
prospects, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of any such Person to perform
its obligations under the Loan Documents to which it is a party or (c) the
legality, validity, binding effect or enforceability of the  Loan Documents or
the rights and remedies available to the Administrative Agent and the Lenders,
in each case, taken as a whole.
 
“Material Contract” means (a) any contract or other agreement, written or oral,
of the Borrower or any of its Subsidiaries involving monetary liability of or to
any such Person in an amount in excess of $1,000,000 per annum, or (b) any other
contract or agreement, written or oral, of the Borrower or any of its
Subsidiaries the failure to comply with which could reasonably be expected to
have a Material Adverse Effect.
 
“Material Government Contract” has the meaning set forth in the Collateral
Agreement.
 
“Maturity Date” means the earliest to occur of (a) July 31, 2012, (b) the date
of termination by the Borrower pursuant to Section 2.5, or (c) the date of
termination by the Administrative Agent on behalf of the Lenders pursuant to
Section 11.2(a).
 
“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering all real property now or
hereafter owned by any Credit Party or any Subsidiary thereof, in each case, in
form and substance reasonably satisfactory to the Administrative Agent and
executed by any Credit Party or any Subsidiary thereof in favor of the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making, or
is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years.
 
“Net Income” means, with respect to the Borrower and its Subsidiaries for any
period of determination, the net income (or loss) of the Borrower and its
Subsidiaries for such period, determined on a Consolidated basis in accordance
with GAAP; provided that there shall be excluded from Net Income (a) the net
income (or loss) of any Person (other than a Subsidiary which shall be subject
to clause (c) below), in which the Borrower or any of its Subsidiaries has a
joint interest with a third party, except to the extent such net income is
actually paid to the Borrower or any of its Subsidiaries by dividend or other
distribution during such period, (b) the net income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of such Person or is merged
into or consolidated with such Person or any of its Subsidiaries or that
Person’s assets are acquired by such Person or any of its Subsidiaries except to
the extent included pursuant to the foregoing clause (a), and (c) the net income
(if positive) of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions.
 
“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.
 
“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).
 
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
 
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
4.2.
 
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
 
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Specified Obligations and (d) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent, in each case under any Loan Document or otherwise, with respect to any
Loan or Letter of Credit of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note; provided
that (a) Specified Obligations, as applicable, shall be secured and guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed and (b) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of Specified Obligations.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form of Exhibit F.
 
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Participant” has the meaning assigned thereto in Section 13.10(d).
 
“Patent Security Agreement” means that certain Patent Security Agreement dated
as of the Closing Date by and among Versaform Corp. and the Administrative
Agent.
 
“Payment Event of Default” means any Event of Default specified in Section
11.1(a) or (b).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the Borrower or any ERISA
Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any of its current or former
ERISA Affiliates.
 
“Permitted Acquisitions” means the acquisitions permitted pursuant to Section
10.3(c).
 
“Permitted Liens” means the Liens permitted pursuant to Section 10.2.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
 
“Platform” has the meaning assigned thereto in Section 7.4.
 
“Post-Closing Deadline” means September 30, 2007, as such date may be extended
at the sole discretion of the Administrative Agent.
 
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate.  Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs.  The parties hereto acknowledge that the rate
announced publicly by Wachovia as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.
 
“Private Information” has the meaning assigned thereto in Section 7.4.
 
“Public Information” has the meaning assigned thereto in Section 7.4.
 
“Register” has the meaning assigned thereto in Section 13.10(c).
 
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
applicable Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
 
“Related Documents” mean the Acquisition Agreement, the Employment Agreements,
the Seller Noncompetition Agreements and the Escrow Agreement.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
 
“Required Lenders” means, at any date, any combination of Lenders whose
Commitments aggregate more than fifty percent (50%) of the Aggregate Commitment
or, if the Credit Facility has been terminated pursuant to Section 11.2, any
combination of Lenders holding more than fifty percent (50%) of the aggregate
Extensions of Credit; provided that the Commitment of, and the portion of the
Extensions of Credit, as applicable, held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, treasurer or assistant treasurer or senior
manager of financial reporting of a Credit Party or any other officer of a
Credit Party reasonably acceptable to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.
 
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.
 
“Revolving Credit Loans” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
 
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form of Exhibit A-1 hereto, and any amendments, supplements
and modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
 
“Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at http://www.treas.gov/offices/enforcement/ofac/programs,
or as otherwise published from time to time as such program may be applicable to
such agency, organization or person.
 
“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/
 
enforcement/ofac/sdn/index.html, or as otherwise published from time to time.
 
“Secured Parties” means the Administrative Agent, the Lenders, any party to a
Specified Hedge Agreement that was a Lender or an Affiliate of a Lender at the
time such Specified Hedge Agreement was executed, any party to a Specified Cash
Management Arrangement that was a Lender or an Affiliate of a Lender at the time
such Specified Cash Management Arrangement was executed, any other holder from
time to time of any of the Obligations and, in each case, their respective
successors and permitted assigns.
 
“Security Documents” means the collective reference to the Collateral Agreement,
the Mortgages, the Patent Security Agreement, the Trademark Security
Agreement and each other agreement or writing pursuant to which any Credit Party
purports to pledge or grant a security interest in any property or assets
securing the Obligations or any such Person purports to guaranty the payment
and/or performance of the Obligations, in each case, as amended, restated,
supplemented or otherwise modified from time to time.
 
“Seller Noncompetition Agreements” means, collectively, each noncompetition
agreement executed by a Seller in favor of the Borrower under the terms of the
Acquisition Agreement.
 
“Sellers” mean, collectively, John J. Bogan, Trustee of the John Bogan Separate
Property Trust Dated October 5, 1999, and William A. Huston.
 
“Solvent” means, as to the Borrower and its Subsidiaries on a particular date,
that any such Person (a) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is able to pay its debts as they mature, (b) has assets having a value, both
at fair valuation and at present fair saleable value, greater than the amount
required to pay its probable liabilities (including contingencies), and (c) does
not believe that it will incur debts or liabilities beyond its ability to pay
such debts or liabilities as they mature.
 
“Specified Cash Management Arrangement” means any cash management arrangement
(a) entered into by (i) any Credit Party or any Subsidiary thereof and (ii) any
Lender or any Affiliate thereof at the time such cash management arrangement was
entered into, as counterparty, and (b) which has been designated by such Lender
or such Affiliate and the Borrower, by notice to the Administrative Agent not
later than thirty (30) days after the execution and delivery by such Credit
Party or such Subsidiary thereof, as a Specified Cash Management
Arrangement.  The designation of any cash management arrangement as a Specified
Cash Management Arrangement shall not create in favor of the Lender or Affiliate
thereof that is a party thereto any rights in connection with the management or
release of any Collateral or of the obligations of any Credit Party under the
Collateral Agreement or any Guaranty Agreement.
 
“Specified Cash Management Obligations” means all existing or future payment and
other obligations owing by any Credit Party or any Subsidiary thereof under any
Specified Cash Management Arrangement.
 
“Specified Hedge Agreement” means any Hedge Agreement (a) entered into by
(i) any Credit Party or any Subsidiary thereof and (ii) any Lender or any
Affiliate thereof at the time such Hedge Agreement was entered into, as
counterparty and (b) that has been designated by such Lender and the Borrower,
by notice to the Administrative Agent not later than thirty (30) days after the
execution and delivery by such Credit Party or such Subsidiary thereof, as a
Specified Hedge Agreement.  The designation of any Hedge Agreement as a
Specified Hedge Agreement shall not create in favor of the Lender or Affiliate
thereof that is a party thereto any rights in connection with the management or
release of any Collateral or of the obligations of any Credit Party under the
Collateral Agreement or any Guaranty Agreement.
 
“Specified Hedge Obligations” means all existing or future payment and other
obligations owing by any Credit Party or any Subsidiary thereof under any
Specified Hedge Agreement.
 
“Specified Obligations” means, collectively, (a) all Specified Hedge Obligations
and (b) all Specified Cash Management Obligations.
 
“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the Borrower or any Subsidiary subordinated in right and time of payment to
the Obligations and containing such other terms and conditions, in each case as
are satisfactory to the Administrative Agent.
 
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled by such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency).  Unless otherwise
qualified references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower.
 
“Swingline Commitment” means the lesser of (a) Ten Million Dollars
($10,000,000) and (b) the Aggregate Commitment.
 
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
 
“Swingline Lender” means Wachovia in its capacity as swingline lender hereunder.
 
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
 
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2 hereto, and any amendments, supplements
and modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part
 
“Swingline Termination Date” means the first to occur of (a) the resignation of
Wachovia as Administrative Agent in accordance with Section 12.9 and (b) the
Maturity Date.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 412 of the Code or Section
302 of ERISA, or (g) the partial or complete withdrawal of the Borrower of any
ERISA Affiliate from a Multiemployer Plan if withdrawal liability is asserted by
such plan, or (h) any event or condition which results in the reorganization or
insolvency of a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (i)
any event or condition which results in the termination of a Multiemployer Plan
under Section 4041A of ERISA or the institution by PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA.
 
“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).
 
“Total Indebtedness” means, as of any date of determination with respect to the
Borrower and its Subsidiaries on a Consolidated basis without duplication, the
sum of all Indebtedness of the Borrower and its Subsidiaries.
 
“Total Leverage Ratio” means, with respect to the Borrower and its Subsidiaries
as of any date of determination, the ratio of (a) Total Indebtedness as of such
date to (b) EBITDA for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date.
 
“Trademark Security Agreement” means that certain Trademark Security Agreement
dated as of the Closing Date by and between LMI-TCA, Inc. and the Administrative
Agent.
 
“Transactions” means collectively, (a) the consummation of the Acquisition, (b)
the entering into by the Credit Parties and their applicable Subsidiaries of the
Loan Documents and the Related Documents to which they are or are intended to be
a party, (c) the refinancing of certain outstanding Indebtedness of the Borrower
and its Subsidiaries evidenced by the Existing Facilities and the termination of
all commitments with respect thereto and (d) the payment of the fees and
expenses incurred in connection with the consummation of the foregoing.
 
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), effective January, 1994 International Chamber of Commerce
Publication No. 500.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York or
appropriate governing state, as amended or modified from time to time.
 
“United States” means the United States of America.
 
“Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.
 
“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower).
 
Section 1.2  Other Definitions and Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:  (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (f) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (g) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (h)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (i) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(j) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (k) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including”, and (l)
Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
Section 1.3  Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(b), except as otherwise
specifically prescribed herein.
 
Section 1.4  UCC Terms.  Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions.  Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.
 
Section 1.5  Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
Section 1.6  References to Agreement and Laws.  Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
 
Section 1.7  Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
Section 1.8  Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.
 
ARTICLE II
REVOLVING CREDIT FACILITY
 
Section 2.1  Revolving Credit Loans.  Subject to the terms and conditions of
this Agreement and in reliance upon the representations and warranties set forth
herein, each Lender severally agrees to make Revolving Credit Loans to the
Borrower from time to time from the Closing Date through, but not including, the
Maturity Date as requested by the Borrower in accordance with the terms of
Section 2.3; provided, that (a) the aggregate principal amount of all
outstanding Revolving Credit Loans (after giving effect to any amount requested)
shall not exceed the Aggregate Commitment less the sum of all outstanding
Swingline Loans and L/C Obligations and (b) the principal amount of outstanding
Revolving Credit Loans from any Lender to the Borrower shall not at any time
exceed such Lender’s Commitment less such Lender’s Commitment Percentage of
outstanding L/C Obligations and outstanding Swingline Loans.  Each Revolving
Credit Loan by a Lender shall be in a principal amount equal to such Lender’s
Commitment Percentage of the aggregate principal amount of Revolving Credit
Loans requested on such occasion.  Subject to the terms and conditions hereof,
the Borrower may borrow, repay and reborrow Revolving Credit Loans hereunder
until the Maturity Date.
 
Section 2.2  Swingline Loans.
 
(a)  Availability.  Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Closing Date through, but not including, the Swingline Termination
Date; provided, that the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested), shall not exceed the lesser
of (i) the Aggregate Commitment less the sum of all outstanding Revolving Credit
Loans and the L/C Obligations and (ii) the Swingline Commitment.
 
(b)  Refunding.
 
(i)  Swingline Loans shall be refunded by the Lenders on demand by the Swingline
Lender.  Such refundings shall be made by the Lenders in accordance with their
respective Commitment Percentages and shall thereafter be reflected as Revolving
Credit Loans of the Lenders on the books and records of the Administrative
Agent.  Each Lender shall fund its respective Commitment Percentage of Revolving
Credit Loans as required to repay Swingline Loans outstanding to the Swingline
Lender upon demand by the Swingline Lender but in no event later than 1:00 p.m.
on the next succeeding Business Day after such demand is made.  No Lender’s
obligation to fund its respective Commitment Percentage of a Swingline Loan
shall be affected by any other Lender’s failure to fund its Commitment
Percentage of a Swingline Loan, nor shall any Lender’s Commitment Percentage be
increased as a result of any such failure of any other Lender to fund its
Commitment Percentage of a Swingline Loan.
 
(ii)  The Borrower shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded.  In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Lenders are not sufficient to repay in full the
outstanding Swingline Loans requested or required to be refunded.  If any
portion of any such amount paid to the Swingline Lender shall be recovered by or
on behalf of the Borrower from the Swingline Lender in bankruptcy or otherwise,
the loss of the amount so recovered shall be ratably shared among all the
Lenders in accordance with their respective Commitment Percentages (unless the
amounts so recovered by or on behalf of the Borrower pertain to a Swingline Loan
extended after the occurrence and during the continuance of an Event of Default
of which the Administrative Agent has received notice in the manner required
pursuant to Section 12.5 and which such Event of Default has not been waived by
the Required Lenders or the Lenders, as applicable).
 
(iii)  Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article V.  Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section, a
Bankruptcy Event of Default shall have occurred, each Lender will, on the date
the applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Commitment Percentage of the aggregate amount of such Swingline
Loan.  Each Lender will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount.  Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded).
 
Section 2.3  Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
 
(a)  Requests for Borrowing.  The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form attached hereto as
Exhibit B (a “Notice of Borrowing”) not later than 12:00 p.m. (i) on the same
Business Day as each Base Rate Loan and each Swingline Loan and (ii) at least
three (3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day, (B)
the amount of such borrowing, which shall be, (x) with respect to Base Rate
Loans (other than Swingline Loans) in an aggregate principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof, (y) with respect
to LIBOR Rate Loans in an aggregate principal amount of $2,000,000 or a whole
multiple of $500,000 in excess thereof and (z) with respect to Swingline Loans
in an aggregate principal amount of $100,000 or a whole multiple of $50,000 in
excess thereof, (C) whether such Loan is to be a Revolving Credit Loan or
Swingline Loan, (D) in the case of a Revolving Credit Loan whether the Loans are
to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a LIBOR Rate
Loan, the duration of the Interest Period applicable thereto.  A Notice of
Borrowing received after 12:00 p.m. shall be deemed received on the next
Business Day.  The Administrative Agent shall promptly notify the Lenders of
each Notice of Borrowing.
 
(b)  Disbursement of Revolving Credit and Swingline Loans.  Not later than 2:00
p.m. on the proposed borrowing date, (i) each Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Lender’s Commitment Percentage of the Revolving Credit Loans to be made on
such borrowing date and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
the Swingline Loans to be made on such borrowing date.  The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form of Exhibit C
hereto (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time.  Subject to Section 4.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section to the
extent that any Lender has not made available to the Administrative Agent its
Commitment Percentage of such Loan.  Revolving Credit Loans to be made for the
purpose of refunding Swingline Loans shall be made by the Lenders as provided in
Section 2.2(b).
 
Section 2.4  Repayment of Loans.
 
(a)  Repayment on Maturity Date.  The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Maturity Date, and (ii) all Swingline Loans in accordance with Section 2.2(b),
together, in each case, with all accrued but unpaid interest thereon.
 
(b)  Mandatory Repayment of Revolving Credit Loans.  If at any time the
outstanding principal amount of all Revolving Credit Loans plus the sum of all
outstanding Swingline Loans and L/C Obligations exceeds the Aggregate
Commitment, the Borrower agrees to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Lenders, Extensions of Credit in an amount equal to such excess with each
such repayment applied first to the principal amount of outstanding Swingline
Loans, second to the principal amount of outstanding Revolving Credit Loans and
third, with respect to any Letters of Credit then outstanding, a payment of cash
collateral into a cash collateral account opened by the Administrative Agent,
for the benefit of the Lenders in an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit (such cash collateral to be
applied in accordance with Section 11.2(b)).
 
(c)  Optional Prepayments.  The Borrower may at any time and from time to time
prepay without premium or penalty, but including any amount required to be paid
pursuant to Section 4.9, Revolving Credit Loans and Swingline Loans, in whole or
in part, with irrevocable prior written notice to the Administrative Agent
substantially in the form attached hereto as Exhibit D (a “Notice of
Prepayment”) given not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, specifying the date and amount of prepayment
and whether the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline
Loans or a combination thereof, and, if of a combination thereof, the amount
allocable to each.  Upon receipt of such notice, the Administrative Agent shall
promptly notify each Lender.  If any such notice is given, the amount specified
in such notice shall be due and payable on the date set forth in such
notice.  Partial prepayments shall be in an aggregate amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof with respect to Base Rate Loans
(other than Swingline Loans), $2,000,000 or a whole multiple of $500,000 in
excess thereof with respect to LIBOR Rate Loans and $100,000 or a whole multiple
of $50,000 in excess thereof with respect to Swingline Loans.  A Notice of
Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day.  Each such repayment shall be accompanied by any amount required
to be paid pursuant to Section 4.9.
 
(d)  Limitation on Prepayment of LIBOR Rate Loans.  The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 4.9.
 
(e)  Hedging Agreements and Specified Cash Management Arrangements.  No
repayment or prepayment pursuant to this Section shall affect any of the
Borrower’s obligations under any Hedging Agreement or any Specified Cash
Management Arrangement.
 
Section 2.5  Permanent Reduction of the Aggregate Credit Commitment.
 
(a)  Voluntary Reduction.  The Borrower shall have the right at any time and
from time to time, upon at least five (5) Business Days prior written notice to
the Administrative Agent, to permanently reduce, without premium or penalty but
including any amount required to be paid pursuant to Section 4.9, (i) the entire
Aggregate Commitment at any time or (ii) portions of the Aggregate Commitment,
from time to time, in an aggregate principal amount of not less than $1,000,000
or any whole multiple of $500,000 in excess thereof.  Any reduction of the
Aggregate Commitment shall be applied to the Commitment of each Lender according
to its Commitment Percentage.  All commitment fees accrued until the effective
date of any termination of the Aggregate Commitment shall be paid on the
effective date of such termination.
 
(b)  Corresponding Payment.  Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Aggregate Commitment as
so reduced and if the Aggregate Commitment as so reduced is less than the
aggregate amount of all outstanding Letters of Credit, the Borrower shall be
required to deposit cash collateral in a cash collateral account opened by the
Administrative Agent in an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit.  Such cash collateral shall be
applied in accordance with Section 11.2(b).  Any reduction of the Aggregate
Commitment to zero shall be accompanied by payment of all outstanding Revolving
Credit Loans and Swingline Loans (and furnishing of cash collateral satisfactory
to the Administrative Agent for all L/C Obligations) and shall result in the
termination of the Commitments and the Revolving Credit Facility.  Such cash
collateral shall be applied in accordance with Section 11.2(b).  If the
reduction of the Aggregate Commitment requires the repayment of any LIBOR Rate
Loan, such repayment shall be accompanied by any amount required to be paid
pursuant to Section 4.9.
 
Section 2.6  Termination of Revolving Credit Facility.  The Revolving Credit
Facility shall terminate on the Maturity Date.
 
Section 2.7  Increase in Aggregate Commitment.
 
(a)  Request for Increase.  Provided there exists no Default or Event of Default
immediately prior to or after giving effect thereto, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower
may, at any time during the period from the Closing Date through July 31, 2010,
request an increase in the Aggregate Commitment by an amount (for all such
requests) not exceeding $40,000,000; provided that (i) any such request for an
increase shall be in a minimum amount of $10,000,000, and (ii) the Borrower may
make a maximum of two such requests.  At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders).
 
(b)  Lender Elections to Increase.  Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Commitment Percentage of such requested increase.  Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.
 
(c)  Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent,
each Issuing Lender and the Swingline Lender (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.
 
(d)  Effective Date and Allocations.  If the Aggregate Commitment is increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.
 
(e)  Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Credit Party dated as of the Increase Effective Date signed by a
Responsible Officer of such Credit Party (i) certifying and attaching the
resolutions adopted by such Credit Party approving or consenting to such
increase, and (ii) in the case of the Borrower, certifying that, before and
after giving effect to such increase, no Default or Event of Default exists and
is continuing.  Upon the Increase Effective Date, (A) the Aggregate Commitment
will be deemed to have been increased by the amount of such Commitment increase
pursuant to this Section 2.7, (B) entries in the Register will be revised to
reflect the revised Commitments and Commitment Percentages of each of the
Lenders (including each new Lender) and (C) the outstanding Loans will be
reallocated on the effective date of such increase among the Lenders in
accordance with their revised Commitment Percentages and the Lenders (including
each new Lender) agree to make all payments and adjustments necessary to effect
such reallocation and the Borrower shall pay any and all costs required pursuant
to Section 4.9 in connection with such reallocation as if such reallocation were
a repayment; provided, that the Administrative Agent agrees to cooperate with
the Borrower with respect to the timing of such reallocation so as to minimize
any incurrence by the Borrower of costs required pursuant to Section 4.9.
 
(f)  Conflicting Provisions.  This Section shall supersede any provisions in
Section 4.6 or 13.2 to the contrary.
 
ARTICLE III
LETTER OF CREDIT FACILITY
 
Section 3.1  L/C Commitment.  Subject to the terms and conditions hereof, the
Issuing Lenders, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agree to issue standby letters of credit (“Letters of Credit”)
for the account of the Borrower on any Business Day from the Closing Date
through but not including the Revolving Credit Maturity Date in such form as may
be approved from time to time by the applicable Issuing Lender; provided, that
no Issuing Lender shall have any obligation to issue any Letter of Credit if,
after giving effect to such issuance, (a) the L/C Obligations would exceed the
L/C Commitment or (b) the aggregate principal amount of outstanding Revolving
Credit Loans, plus the aggregate principal amount of outstanding Swingline
Loans, plus the aggregate amount of L/C Obligations would exceed the Aggregate
Commitment.  Each Letter of Credit shall (i) be denominated in Dollars in a
minimum amount of $100,000 (or such lesser amount as may be agreed by the
Administrative Agent), (ii) be a standby letter of credit issued to support
obligations of the Borrower or any of its Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) expire no later than the
earlier of: (A) one (1) year after its date of issuance or (B) the fifth (5th)
Business Day prior to the Maturity Date and (iv) be subject to the Uniform
Customs and/or ISP98, as set forth in the Letter of Credit Application or as
determined by the applicable Issuing Lender and, to the extent not inconsistent
therewith, the laws of the State of New York.  No Issuing Lender shall at any
time be obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause such Issuing Lender or any L/C Participant to exceed any
limits imposed by, any Applicable Law.  References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any existing Letters of Credit, unless the
context otherwise requires. Notwithstanding the foregoing, as of the Closing
Date, each of the Existing Letters of Credit shall constitute, for all purposes
of this Agreement and the other Loan Documents, a Letter of Credit issued and
outstanding hereunder.
 
Section 3.2  Procedure for Issuance of Letters of Credit.  The Borrower may from
time to time request that the applicable Issuing Lender issue a Letter of Credit
by delivering to the applicable Issuing Lender a Letter of Credit Application
therefor, completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
and the Administrative Agent may request.  The Borrower will contemporaneously
deliver to the Administrative Agent, at the Administrative Agent’s Office, a
copy of such Letter of Credit Application and accompanying documentation. Upon
receipt of any Letter of Credit Application, the applicable Issuing Lender shall
process such Letter of Credit Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall, after approving same and
receiving confirmation from the Administrative Agent that sufficient
availability exists under the Revolving Credit Facility for the issuance of such
Letter of Credit, subject to Section 3.1 and Article V, promptly issue the
Letter of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue any Letter of Credit earlier than four (4) Business Days after
its receipt of the Letter of Credit Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by the applicable Issuing Lender and the Borrower.  The
applicable Issuing Lender shall promptly furnish to the Borrower and the
Administrative Agent a copy of such Letter of Credit and promptly notify each
Lender of the issuance and upon request by any Lender, furnish to such Lender a
copy of such Letter of Credit and the amount of such Lender’s participation
therein.
 
Section 3.3  Commissions and Other Charges.
 
(a)  Letter of Credit Commissions.  The Borrower shall pay to the Administrative
Agent, for the account of the applicable Issuing Lender and the L/C
Participants, a letter of credit commission with respect to each Letter of
Credit in an amount equal to the face amount of such Letter of Credit multiplied
by the Applicable Margin with respect to LIBOR Rate Loans (determined on a per
annum basis).  Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Maturity Date and thereafter on
demand of the Administrative Agent.  The Administrative Agent shall, promptly
following its receipt thereof, distribute to the applicable Issuing Lender and
the L/C Participants all commissions received pursuant to this Section in
accordance with their respective Commitment Percentages.
 
(b)  Fronting Fee.  In addition to the foregoing commission, the Borrower shall
pay to the Administrative Agent, for the account of the applicable Issuing
Lender, a fronting fee with respect to each Letter of Credit in an amount equal
to the face amount of such Letter of Credit multiplied by one-eighth of one
percent (0.125%) per annum.  Such fronting fee shall be payable quarterly in
arrears on the last Business Day of each calendar quarter commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand of the Administrative Agent.
 
(c)  Other Costs.  In addition to the foregoing fees and commissions, the
Borrower shall pay or reimburse the applicable Issuing Lender for such normal
and customary costs and expenses as are incurred or charged by the applicable
Issuing Lender in issuing, effecting payment under, amending or otherwise
administering any Letter of Credit.
 
Section 3.4  L/C Participations.
 
(a)  Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce such Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from such Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
such Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued hereunder and the amount of each draft paid by such Issuing
Lender thereunder.  Each L/C Participant unconditionally and irrevocably agrees
with each Issuing Lender that, if a draft is paid under any Letter of Credit for
which such Issuing Lender is not reimbursed in full by the Borrower through a
Revolving Credit Loan or otherwise in accordance with the terms of this
Agreement, such L/C Participant shall pay to such Issuing Lender upon demand at
such Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Commitment Percentage of the amount of such draft, or any
part thereof, which is not so reimbursed.
 
(b)  Upon becoming aware of any amount required to be paid by any L/C
Participant to the applicable Issuing Lender pursuant to Section 3.4(a) in
respect of any unreimbursed portion of any payment made by such Issuing Lender
under any Letter of Credit, such Issuing Lender shall notify each L/C
Participant of the amount and due date of such required payment and such L/C
Participant shall pay to such Issuing Lender the amount specified on the
applicable due date.  If any such amount is paid to such Issuing Lender after
the date such payment is due, such L/C Participant shall pay to such Issuing
Lender on demand, in addition to such amount, the product of (i) such amount,
times (ii) the daily average Federal Funds Rate as determined by the
Administrative Agent during the period from and including the date such payment
is due to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  A
certificate of such Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.  With respect to
payment to such Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due (A)
prior to 1:00 p.m. on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be due on
the following Business Day.
 
(c)  Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Commitment
Percentage of such payment in accordance with this Section, such Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, or any payment of interest on account thereof, such
Issuing Lender will distribute to such L/C Participant its prorata share
thereof; provided, that in the event that any such payment received by such
Issuing Lender shall be required to be returned by such Issuing Lender, such L/C
Participant shall return to such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.
 
Section 3.5  Reimbursement Obligation of the Borrower.  In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the applicable Issuing Lender
on each date on which such Issuing Lender notifies the Borrower of the date and
amount of a draft paid under any Letter of Credit for the amount of (a) such
draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by such
Issuing Lender in connection with such payment.  Unless the Borrower shall
immediately notify such Issuing Lender that the Borrower intends to reimburse
such Issuing Lender for such drawing from other sources or funds, the Borrower
shall be deemed to have timely given a Notice of Borrowing to the Administrative
Agent requesting that the Lenders make a Revolving Credit Loan bearing interest
at the Base Rate on such date in the amount of (a) such draft so paid and (b)
any amounts referred to in Section 3.3(c) incurred by such Issuing Lender in
connection with such payment, and the Lenders shall make a Revolving Credit Loan
bearing interest at the Base Rate in such amount, the proceeds of which shall be
applied to reimburse the Issuing Lender for the amount of the related drawing
and costs and expenses. Each Lender acknowledges and agrees that its obligation
to fund a Revolving Credit Loan in accordance with this Section to reimburse the
Issuing Lender for any draft paid under a Letter of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Section 2.3(a) or Article V.  If the Borrower has elected to pay the amount of
such drawing with funds from other sources and shall fail to reimburse the
Issuing Lender as provided above, the unreimbursed amount of such drawing shall
bear interest at the rate which would be payable on any outstanding Base Rate
Loans which were then overdue from the date such amounts become payable (whether
at stated maturity, by acceleration or otherwise) until payment in full.
 
Section 3.6  Obligations Absolute.  The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set-off, counterclaim or defense to payment which the Borrower may have
or have had against the applicable Issuing Lender or any beneficiary of a Letter
of Credit or any other Person.  The Borrower also agrees that the Issuing
Lenders, the Administrative Agent and the L/C Participants shall not be
responsible for, and the Borrower’s Reimbursement Obligation under Section 3.5
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee.  No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions caused by such Issuing Lender’s gross negligence or willful
misconduct.  The Borrower agrees that any action taken or omitted by the Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct,
shall be binding on the Borrower and shall not result in any liability of the
Issuing Lender or any L/C Participant to the Borrower.  The responsibility of
the Issuing Lenders to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.
 
Section 3.7  Effect of Letter of Credit Application.  To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
 
ARTICLE IV
GENERAL LOAN PROVISIONS
 
Section 4.1  Interest.
 
(a)  Interest Rate Options.  Subject to the provisions of this Section, at the
election of the Borrower, (i) Revolving Credit Loans shall bear interest at (A)
the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin (provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date unless the Borrower has delivered
to the Administrative Agent a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 4.9 of this Agreement) and (ii) Swingline Loans shall bear
interest at the Base Rate plus the Applicable Margin.  The Borrower shall select
the rate of interest and Interest Period, if any, applicable to any Revolving
Credit Loan at the time a Notice of Borrowing is given or at the time a Notice
of Conversion/Continuation is given pursuant to Section 4.2.  Any Revolving
Credit Loan or any portion thereof as to which the Borrower has not duly
specified an interest rate as provided herein shall be deemed a Base Rate Loan.
 
(b)  Interest Periods.  In connection with each LIBOR Rate Loan, the Borrower,
by giving notice at the times described in Section 2.3 or 4.2, as applicable,
shall elect an interest period (each, an “Interest Period”) to be applicable to
such Loan, which Interest Period shall be a period of one (1), two (2), three
(3), or six (6) months; provided that:
 
(i)  the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;
 
(ii)  if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
 
(iii)  any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
 
(iv)  no Interest Period shall extend beyond the Maturity Date; and
 
(v)  there shall be no more than ten (10) Interest Periods in effect at any
time.
 
(c)  Default Rate.  Subject to Section 11.3, upon the occurrence and during the
continuance of a Payment Event of Default or a Bankruptcy Event of Default or,
at the discretion of the Administrative Agent or as directed by the Required
Lenders, upon the occurrence and during the continuance of an Event of Default
other than a Payment Event of Default or Bankruptcy Event of Default, (i) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (ii) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate then
applicable to Base Rate Loans, and (iii) all outstanding Base Rate Loans and
other Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
then applicable to Base Rate Loans or such other Obligations arising hereunder
or under any other Loan Document.  Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any act or law pertaining to insolvency or
debtor relief, whether state, federal or foreign.
 
(d)  Interest Payment and Computation.  Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing September 30, 2007; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three (3)
month interval during such Interest Period.  All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest provided hereunder shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).
 
(e)  Maximum Rate.  In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto.  In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis.  It is the intent hereof that the Borrower not pay or contract
to pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.
 
Section 4.2  Notice and Manner of Conversion or Continuation of Loans.  Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans (other than Swingline Loans) in a principal amount equal to
$2,000,000 or any whole multiple of $500,000 in excess thereof into one or more
LIBOR Rate Loans and (b) upon the expiration of any Interest Period, (i) convert
all or any part of its outstanding LIBOR Rate Loans in a principal amount equal
to $1,000,000 or a whole multiple of $500,000 in excess thereof into Base Rate
Loans (other than Swingline Loans) or (ii) continue such LIBOR Rate Loans as
LIBOR Rate Loans.  Whenever the Borrower desires to convert or continue Loans as
provided above, the Borrower shall give the Administrative Agent irrevocable
prior written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 2:00 p.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Loan is to
be effective specifying (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan.  The Administrative Agent shall
promptly notify the Lenders of such Notice of Conversion/Continuation.
 
Section 4.3  Fees.
 
(a)  Commitment Fee.  Commencing on the Closing Date, the Borrower shall pay to
the Administrative Agent, for the account of the Lenders, a non-refundable
commitment fee at a rate per annum equal to the Applicable Margin (with such
determination on the Closing Date to be made after giving proforma effect to the
Transactions) on the average daily unused portion of the Aggregate Commitment;
provided, that the amount of outstanding Swingline Loans shall not be considered
usage of the Aggregate Commitment for the purpose of calculating such commitment
fee.  The commitment fee shall be payable in arrears on the last Business Day of
each calendar quarter during the term of this Agreement commencing September 30,
2007, and on the Maturity Date.  Such commitment fee shall be distributed by the
Administrative Agent to the Lenders prorata in accordance with the Lenders’
respective Commitment Percentages.
 
(b)  Administrative Agent’s and Other Fees.  In order to compensate the
Administrative Agent for structuring and syndicating the Loans and for its
obligations hereunder, the Borrower agrees to pay to the Administrative Agent
and its affiliates the fees set forth in the Fee Letter.
 
(c)  Other Fees.  In order to compensate the Lenders for entering into this
Agreement and making the Extensions of Credit  hereunder, the Borrower agrees to
pay to the Administrative Agent and its affiliates, for the account of the
Lenders, the fees set forth in the Fee Letter.
 
Section 4.4  Manner of Payment.  Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders (other than as set forth below)
prorata in accordance with their respective Commitment Percentages (except as
specified below), in Dollars, in immediately available funds and shall be made
without any set-off, counterclaim or deduction whatsoever.  Any payment received
after such time but before 2:00 p.m. on such day shall be deemed a payment on
such date for the purposes of Section 11.1, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day.  Any payment
received after 2:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes.  Upon receipt by the Administrative
Agent of each such payment, the Administrative Agent shall distribute to each
Lender at its address for notices set forth herein its prorata share of such
payment in accordance with such Lender’s Commitment Percentage (except as
specified below) and shall wire advice of the amount of such credit to each
Lender.  Each payment to the Administrative Agent on account of the principal
of, or interest on, the Swingline Loans or of any fee, commission or other
amount payable to the Swingline Lenders shall be made in like manner, but for
the account of the Swingline Lender.  Each payment to the Administrative Agent
of the applicable Issuing Lender’s fees or L/C Participants’ commissions shall
be made in like manner, but for the account of the applicable Issuing Lender or
the L/C Participants, as the case may be.  Each payment to the Administrative
Agent of Administrative Agent’s fees or expenses shall be made for the account
of the Administrative Agent and any amount payable to any Lender under Sections
4.9, 4.10, 4.11 or 13.3 shall be paid to the Administrative Agent for the
account of the applicable Lender.  Subject to Section 4.1(b)(ii) if any payment
under this Agreement shall be specified to be made upon a day which is not a
Business Day, it shall be made on the next succeeding day which is a Business
Day and such extension of time shall in such case be included in computing any
interest if payable along with such payment.
 
Section 4.5  Evidence of Indebtedness.
 
(a)  Extensions of Credit.  The Extensions of Credit made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records.  Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.
 
(b)  Participations.  In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
 
Section 4.6  Adjustments.  If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations (other than
pursuant to Sections 4.9, 4.10, 4.11 or 13.3 hereof) greater than its prorata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that
 
(i)  if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
 
(ii)  the provisions of this paragraph shall not be construed to apply to (A)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Swingline Loans and Letters of Credit to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).
 
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
 
Section 4.7  Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent.  The obligations of the Lenders under
this Agreement to make the Loans and issue or participate in Letters of Credit
are several and are not joint or joint and several.  Unless the Administrative
Agent shall have received notice from a Lender prior to a proposed borrowing
date that such Lender will not make available to the Administrative Agent such
Lender’s ratable portion of the amount to be borrowed on such date (which notice
shall not release such Lender of its obligations hereunder), the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the proposed borrowing date in accordance with Section
2.3(b) and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount.  If such amount
is made available to the Administrative Agent on a date after such borrowing
date, such Lender shall pay to the Administrative Agent on demand an amount,
until paid, equal to the product of (a) the amount not made available by such
Lender in accordance with the terms hereof, times (b) the daily average Federal
Funds Rate during such period as determined by the Administrative Agent, times
(c) a fraction the numerator of which is the number of days that elapse from and
including such borrowing date to the date on which such amount not made
available by such Lender in accordance with the terms hereof shall have become
immediately available to the Administrative Agent and the denominator of which
is 360.  A certificate of the Administrative Agent with respect to any amounts
owing under this Section shall be conclusive, absent manifest error.  If such
Lender’s Commitment Percentage of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the Administrative Agent with interest thereon at the
rate per annum applicable to Base Rate Loans hereunder, on demand, from the
Borrower.  The failure of any Lender to make available its Commitment Percentage
of any Loan requested by the Borrower shall not relieve it or any other Lender
of its obligation, if any, hereunder to make its Commitment Percentage of such
Loan available on the borrowing date, but no Lender shall be responsible for the
failure of any other Lender to make its Commitment Percentage of such Loan
available on the borrowing date.  Notwithstanding anything set forth herein to
the contrary, any Lender that fails to make available its Commitment Percentage
of any Loan shall not (a) have any voting or consent rights under or with
respect to any Loan Document or (b) constitute a “Lender” (or be included in the
calculation of Required Lenders hereunder) for any voting or consent rights
under or with respect to any Loan Document.
 
Section 4.8  Changed Circumstances.
 
(a)  Circumstances Affecting LIBOR Rate Availability.  If with respect to any
Interest Period the Administrative Agent or any Lender (after consultation with
the Administrative Agent) shall determine that, by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars, in the applicable amounts are not being quoted via the Reuters
Screen LIBOR01 Page or offered to the Administrative Agent or such Lender for
such Interest Period, then the Administrative Agent shall forthwith give notice
thereof to the Borrower.  Thereafter, until the Administrative Agent notifies
the Borrower that such circumstances no longer exist, the obligation of the
Lenders to make LIBOR Rate Loans and the right of the Borrower to convert any
Loan to or continue any Loan as a LIBOR Rate Loan shall be suspended, and the
Borrower shall repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan together with accrued
interest thereon, on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan or convert the then outstanding principal amount of each
such LIBOR Rate Loan to a Base Rate Loan as of the last day of such Interest
Period.
 
(b)  Laws Affecting LIBOR Rate Availability.  If, after the date hereof, the
introduction of, or any Change in Law or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any of the Lenders (or any of their respective Lending Offices) with any
request or directive (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, shall make it
unlawful or impossible for any of the Lenders (or any of their respective
Lending Offices) to honor its obligations hereunder to make or maintain any
LIBOR Rate Loan, such Lender shall promptly give notice thereof to the
Administrative Agent and the Administrative Agent shall promptly give notice to
the Borrower and the other Lenders.  Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter the Borrower may select only Base Rate Loans hereunder,
and (ii) if any of the Lenders may not lawfully continue to maintain a LIBOR
Rate Loan to the end of the then current Interest Period applicable thereto as a
LIBOR Rate Loan, the applicable LIBOR Rate Loan shall immediately be converted
to a Base Rate Loan for the remainder of such Interest Period.
 
Section 4.9  Indemnity.  The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow, continue or convert
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor.  The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical.  A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.
 
Section 4.10  Increased Costs.
 
(a)  Increased Costs Generally.  If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the applicable Issuing Lender;
 
(ii)  subject any Lender or any Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such Issuing Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 4.11 and the
imposition of, or any change in the rate of any Excluded Tax payable by such
Lender or such Issuing Lender); or
 
(iii)  impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
such Issuing Lender, the Borrower shall promptly pay to any such Lender or such
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b)  Capital Requirements.  If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or such Issuing Lender’s capital or on the
capital of such Lender’s or such Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Lender, to a level below that which such Lender
or such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Lender’s policies and the policies of such Lender’s or
such Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower shall promptly pay to such Lender or such Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company for any such reduction suffered.
 
(c)  Certificates for Reimbursement.  A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or such Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
(d)  Delay in Requests.  Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or any Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or such Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
 
Section 4.11  Taxes.
 
(a)  Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
such Issuing Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
 
(b)  Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)  Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such Issuing Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Lender, shall be conclusive absent manifest error.
 
(d)  Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)  Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Without limiting the
generality of the foregoing, in the event that the Borrower is a resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
 
(i)  duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii)  duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)  in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv)  any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(f)  Treatment of Certain Refunds. If the Administrative Agent, a Lender or an
Issuing Lender determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or such Issuing Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent, such Lender or such Issuing Lender, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or such Issuing Lender in the event the Administrative Agent,
such Lender or such Issuing Lender is required to repay such refund to such
Governmental Authority.  This paragraph shall not be construed to require the
Administrative Agent, any Lender or any Issuing Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
 
(g)  Survival.  Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section shall survive the payment in full of the Obligations and the
termination of the Commitments.
 
Section 4.12  Mitigation Obligations; Replacement of Lenders.
 
(a)  Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
4.10 or Section 4.11, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)  Replacement of Lenders.  If any Lender requests compensation under Section
4.10, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
4.11, or if any Lender defaults in its obligation to fund Loans hereunder, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 13.10), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:
 
(i)  the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 13.10;
 
(ii)  such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
 
(iii)  in the case of any such assignment resulting from a claim for
compensation under Section 4.10 or payments required to be made pursuant to
Section 4.11, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(iv)  such assignment does not conflict with Applicable Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
Section 4.13  Security.  The Obligations of the Borrower shall be secured as
provided in the Security Documents.
 
ARTICLE V
CLOSING; CONDITIONS OF CLOSING AND BORROWING
 
Section 5.1  Closing.  The closing shall take place at the offices of Kennedy
Covington Lobdell & Hickman, L.L.P. at 10:00 a.m. on July 31, 2007 or on such
other place, date and time as the parties hereto shall mutually agree.
 
Section 5.2  Conditions to Closing and Initial Extensions of Credit.  The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:
 
(a)  Executed Loan Documents.  This Agreement, a Revolving Credit Note in favor
of each Lender requesting a Revolving Credit Note, a Swingline Note in favor of
the Swingline Lender (if requested thereby), the Guaranty Agreement and the
Security Documents, together with any other applicable Loan Documents, shall
have been duly authorized, executed and delivered to the Administrative Agent by
the parties thereto, shall be in full force and effect and no Default or Event
of Default shall exist hereunder or thereunder.
 
(b)  Closing Certificates; Etc.  The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
 
(i)  Officer’s Certificate.  A certificate from a Responsible Officer of the
Borrower to the effect that (A) all representations and warranties contained in
this Agreement and the other Loan Documents are true, correct and complete in
all material respects; provided that any representation or warranty that is
qualified by materiality or by reference to Material Adverse Effect shall be
true, correct and complete in all respects; (B) neither the Borrower nor any of
its Subsidiaries is in violation of any of the covenants contained in this
Agreement and the other Loan Documents; (C) after giving effect to the
transactions contemplated by this Agreement, no Default or Event of Default has
occurred and is continuing; and (D) the Borrower and its Subsidiaries have
satisfied each of the conditions set forth in Section 5.2 and Section 5.3.
 
(ii)  Certificate of Secretary of each Credit Party.  A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors or other governing body of such Credit Party authorizing
the transactions contemplated hereunder and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to Section
5.2(b)(iii).
 
(iii)  Certificates of Good Standing.  Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business and, to
the extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party has filed required tax returns
and owes no delinquent taxes.
 
(iv)  Opinions of Counsel.  Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Lenders shall request,
each in form and substance satisfactory to the Administrative Agent.
 
(v)  Tax Forms.  Copies of the United States Internal Revenue Service forms
required by Section 4.11(e).
 
(c)  Personal Property Collateral.
 
(i)  Filings and Recordings.  The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of itself and the other Secured Parties, in
the Collateral shall have been received by the Administrative Agent and the
Administrative Agent shall have received evidence and evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon.
 
(ii)  Pledged Collateral.  The Administrative Agent shall have received (A)
original stock certificates or other certificates evidencing the Capital Stock
pledged pursuant to the Security Documents, together with an undated stock power
for each such certificate duly executed in blank by the registered owner thereof
and (B) each original promissory note pledged pursuant to the Security
Documents.
 
(iii)  Lien Search. The Administrative Agent shall have received the results of
a Lien search (including a search as to judgments, pending litigation and tax
matters), in form and substance reasonably satisfactory thereto, made against
the Credit Parties under the Uniform Commercial Code (or applicable judicial
docket) as in effect in any state in which any of the assets of such Credit
Party are located, indicating among other things that its assets are free and
clear of any Lien except for Permitted Liens.
 
(iv)  Hazard and Liability Insurance.  The Administrative Agent shall have
received certificates of property hazard, business interruption and liability
insurance, evidence of payment of all insurance premiums for the current policy
year of each (naming the Administrative Agent as loss payee (and mortgagee, as
applicable) on all certificates for property hazard insurance and as additional
insured on all certificates for liability insurance), and, if requested by the
Administrative Agent, copies (certified by a Responsible Officer) of insurance
policies in the form required under the Security Documents and otherwise in form
and substance reasonably satisfactory to the Administrative Agent.
 
(d)  Consents; Defaults.
 
(i)  Governmental and Third Party Approvals.  The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.
 
(ii)  No Injunction, Etc.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.
 
(e)  Financial Matters.
 
(i)  Financial Statements and Projections.  The Administrative Agent shall have
received copies of the following, in each case in form and substance
satisfactory to the Administrative Agent:
 
(A)  Interim unaudited financial statements for the Borrower and its
Subsidiaries for the fiscal quarter ended June 30, 2007 (solely to the extent
that such financial statements are available on or before the Closing Date);
 
(B)  Audited consolidated financial statements for D3 and its Subsidiaries for
fiscal years 2004, 2005 and 2006 and interim unaudited financial statements for
D3 for (x) the fiscal quarter ended March 31, 2007 and (y) for the fiscal
quarter ended June 30, 2007 (solely to the extent that such financial statements
for such fiscal quarter ending June 30, 2007 are available on or before the
Closing Date);
 
(C)  A Pro forma balance sheet for the Borrower and its Subsidiaries (including,
without limitation, D3) as of the Closing Date giving pro forma effect to the
Transactions; and
 
(D)  Annual projections prepared by management of the Borrower of balance
sheets, income statements and cashflow statements of the Borrower and its
Subsidiaries for the five (5) years following the Closing Date (and which will
not be inconsistent with information previously provided to the Administrative
Agent).
 
(ii)  Financial Condition Certificate.  The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified as accurate by a
Responsible Officer, that (A) after giving effect to the Transactions, the
Borrower and each of its Subsidiaries are each Solvent, (B) attached thereto are
calculations evidencing compliance on a proforma basis with the covenants
contained in Article IX hereof, (C) the financial projections previously
delivered to the Administrative Agent represent the good faith estimates
(utilizing reasonable assumptions) of the financial condition and operations of
the Borrower and its Subsidiaries, (D) attached thereto is a calculation of the
Applicable Margin and (E) attached thereto is a calculation of the Total
Leverage Ratio, calculated as of the Closing Date after giving proforma effect
to the Transactions, demonstrating that the Total Leverage Ratio for the twelve
month period ended as of the most recent month end prior to the Closing Date for
which financing statements are available does not exceed 2.00 to 1.00.
 
(iii)  Payment at Closing; Fee Letters. The Borrower shall have paid to the
Administrative Agent and the Lenders the fees set forth or referenced in Section
4.3 to the extent payable on the Closing Date, and any other accrued and unpaid
fees or commissions due hereunder (including, without limitation, legal fees and
expenses) and to any other Person such amount as may be due thereto in
connection with the transactions contemplated hereby, including all taxes, fees
and other charges in connection with the execution, delivery, recording, filing
and registration of any of the Loan Documents.
 
(f)  Intercompany Indebtedness.  The Lenders shall be satisfied with the amount,
terms, conditions and holders of all intercompany indebtedness and all material
indebtedness and other material liabilities owing to third parties to be
outstanding on and after the Closing Date.
 
(g)  Acquisition.
 
(i)  The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, copies of the Acquisition
Agreement, each other Related Document and each other aspect of the
Transactions;
 
(ii)  The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, evidence that all
governmental and third-party consents and approvals required to be obtained as a
condition of the Sellers obligation to consummate the Acquisition pursuant to
the terms of the Acquisition Agreement, have been obtained; and
 
(iii)  The Acquisition has been, or will concurrently be consummated in
accordance with the terms and conditions of the Acquisition Agreement
(including, without limitation, a cash purchase price of no more than
$75,000,000) without any waiver, modification or consent thereunder that is
materially adverse to the Lenders (as reasonably determined by the
Administrative Agent) unless approved by the Administrative Agent.
 
(h)  Revolving Credit Facility Availability.  After giving effect to all
Extensions of Credit occurring on the Closing Date, the Borrower shall have
unused Commitments of not less than $30,000,000.
 
(i)  Miscellaneous.
 
(i)  Notice of Borrowing.  The Administrative Agent shall have received a Notice
of Borrowing from the Borrower in accordance with Section 2.3(a) and a Notice of
Account Designation specifying the account or accounts to which the proceeds of
any Loans made after the Closing Date are to be disbursed.
 
(ii)  Due Diligence.  The Administrative Agent shall have completed, to its
satisfaction, all corporate documentation and other legal due diligence with
respect to the Transactions and the business, assets, liabilities, operations
and condition (financial or otherwise) of the Borrower and its Subsidiaries in
scope and determination satisfactory to the Administrative Agent in its sole
discretion.
 
(iii)  Existing Facilities.  The Existing Facilities and all other existing
Indebtedness (other than Indebtedness permitted under Section 10.1) shall be
concurrently repaid in full and terminated on the Closing Date and all
collateral security therefor shall be released, and the Administrative Agent
shall have received one or more pay-off letters in form and substance
satisfactory to it evidencing such repayment, termination, reconveyance and
release.
 
(iv)  Ownership Structure.  The capital and ownership structure and the
shareholding arrangements of the Borrower and its Subsidiaries, after giving
effect to the Transactions, shall be reasonably satisfactory to the
Administrative Agent.
 
(v)  Subsidiary Dividends.  The Administrative Agent shall be satisfied there
are no material restrictions on the ability of any Subsidiary of the Borrower to
pay dividends or distributions to, or otherwise advance, directly or indirectly,
funds to the Borrower.
 
(vi)  Patriot Act.  The Borrower and each of its Subsidiaries shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the Act.
 
(vii)  Other Documents.  All opinions, certificates and other instruments and
all proceedings in connection with the transactions contemplated by this
Agreement shall be in form and substance satisfactory to the Administrative
Agent.  The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.
 
Section 5.3  Conditions to All Extensions of Credit.  The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit), convert or continue any Loan and/or any Issuing Lender to issue or
extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, continuation, conversion,
issuance or extension date:
 
(a)  Continuation of Representations and Warranties.  Each representation and
warranty contained in this Agreement and the other Loan Documents shall be true,
correct and complete in all material respects on and as of such borrowing,
continuation, conversion, issuance or extension date with the same effect as if
made on and as of such date, except for any representation and warranty made as
of an earlier date, which representation and warranty shall remain true, correct
and complete in all material respects as of such earlier date; provided, that
any representation or warranty that is qualified by materiality or by reference
to Material Adverse Effect shall be true, correct and complete in all respects
on and as of such borrowing, continuation, conversion, issuance or extension
date.
 
(b)  No Existing Default.  No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing, continuation or conversion date with
respect to such Loan or after giving effect to the Loans to be made, continued
or converted on such date or (ii) on the issuance or extension date with respect
to such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.
 
(c)  Notices.  The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
in accordance with Section 2.3(a) and Section 4.2.
 
(d)  Additional Documents.  The Administrative Agent shall have received each
additional document, instrument, legal opinion or other item referred to in, or
contemplated by, any Loan Document, in each case as reasonably requested by it.
 
Section 5.4  Post-Closing Conditions.  On or prior to the Post-Closing Deadline,
the Administrative Agent shall have received the following:
 
(a)  A landlord agreement with respect to the real property leased by D3
Technologies, Inc. which is located at 4838 Ronson Court, Suite L&A, San Diego,
California; and
 
(b)  A landlord agreement with respect to the real property leased by LMI
Finishing, Inc. which is located at 1120 Main Parkway, Catoosa, Oklahoma;
 
provided that the Borrower shall not be required to deliver any such landlord
agreement to the extent that the Administrative Agent determines that that
Borrower has used commercially reasonable efforts to obtain such landlord
agreement and is unable to do so.
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
 
Section 6.1  Representations and Warranties.  To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrower hereby represents and warrants to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:
 
(a)  Organization; Power; Qualification.  Each of the Borrower and its
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation, (ii) has the
power and authority to own its properties and to carry on its business as now
being and hereafter proposed to be conducted and (iii) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization except where the failure to be so qualified would not have a
Material Adverse Effect.  The jurisdictions in which the Borrower and its
Subsidiaries are organized and qualified to do business as of the Closing Date
are described on Schedule 6.1(a).
 
(b)  Ownership.  Each Subsidiary of the Borrower as of the Closing Date is
listed on Schedule 6.1(b).  As of the Closing Date, the capitalization of the
Borrower and its Subsidiaries consists of the number of shares or other
ownership interests, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 6.1(b).  All
outstanding shares or other ownership interests have been duly authorized and
validly issued and are fully paid and nonassessable, with no personal liability
attaching to the ownership thereof, and not subject to any preemptive or similar
rights.  The shareholders (or members, partners or other owners, as applicable)
of the Subsidiaries of the Borrower and the number of shares or other ownership
interests owned by each as of the Closing Date are described on Schedule
6.1(b).  As of the Closing Date, there are no outstanding stock purchase
warrants, subscriptions, options, securities, instruments or other rights of any
type or nature whatsoever, which are convertible into, exchangeable for or
otherwise provide for or permit the issuance of Capital Stock of the Borrower or
its Subsidiaries, except as described on Schedule 6.1(b).
 
(c)  Authorization of Agreement, Loan Documents and Borrowing. Each of the
Borrower and its Subsidiaries has the right, power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Agreement and each of the other Loan Documents to which
it is a party in accordance with their respective terms.  This Agreement and
each of the other Loan Documents has been duly executed and delivered by the
duly authorized officers of the Borrower and each of its Subsidiaries party
thereto, and each such document constitutes the legal, valid and binding
obligation of the Borrower and each Subsidiary party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.
 
(d)  Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.  The
execution, delivery and performance by the Borrower and its Subsidiaries of the
Loan Documents to which each such Person is a party, in accordance with their
respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (i) require any Governmental Approval or violate any
Applicable Law relating to the Borrower or any of its Subsidiaries, (ii)
conflict with, result in a breach of or constitute a default under the articles
of incorporation, bylaws or other organizational documents of the Borrower or
any of its Subsidiaries or any indenture, agreement or other instrument to which
such Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person, (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Liens arising under the
Loan Documents or (iv) require any consent or authorization of, filing with, or
other act in respect of, an arbitrator or Governmental Authority and no consent
of any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement.
 
(e)  Compliance with Law; Governmental Approvals.  Each of the Borrower and its
Subsidiaries (i) has all Governmental Approvals required by any Applicable Law
for it to conduct its business, each of which is in full force and effect, is
final and not subject to review on appeal and is not the subject of any pending
or, to the best of its knowledge, threatened attack by direct or collateral
proceeding, (ii) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties and (iii) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law, except in each case (i),
(ii) or (iii) where the failure to have, comply or file could not reasonably be
expected to have a Material Adverse Effect.
 
(f)  Tax Returns and Payments.  Each of the Borrower and its Subsidiaries has
duly filed or caused to be filed all federal, state, local and other tax returns
required by Applicable Law to be filed, and has paid, or made adequate provision
for the payment of, all federal, state, local and other taxes, assessments and
governmental charges or levies upon it and its property, income, profits and
assets which are due and payable.  Such returns accurately reflect in all
material respects all liability for taxes of the Borrower and its Subsidiaries
for the periods covered thereby.  Except as set forth in Schedule 6.1(f), there
is no ongoing audit or examination or, to the knowledge of the Borrower, other
investigation by any Governmental Authority of the tax liability of the Borrower
and its Subsidiaries.  No Governmental Authority has asserted any Lien or other
claim against the Borrower or any Subsidiary thereof with respect to unpaid
taxes which has not been discharged or resolved.  The charges, accruals and
reserves on the books of the Borrower and any of its Subsidiaries in respect of
federal, state, local and other taxes for all Fiscal Years and portions thereof
since the organization of the Borrower and any of its Subsidiaries are in the
judgment of the Borrower adequate, and the Borrower does not anticipate any
additional taxes or assessments for any of such years.
 
(g)  Intellectual Property Matters.  Each of the Borrower and its Subsidiaries
owns or possesses rights to use all franchises, licenses, copyrights, copyright
applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service mark, service mark rights, trade names,
trade name rights, copyrights and rights with respect to the foregoing which are
required to conduct its business.  No event has occurred which permits, or after
notice or lapse of time or both would permit, the revocation or termination of
any such rights, and neither the Borrower nor any Subsidiary thereof is liable
to any Person for infringement under Applicable Law with respect to any such
rights as a result of its business operations.
 
(h)  Environmental Matters.
 
(i)  The properties owned, leased or operated by the Borrower and its
Subsidiaries now or in the past do not contain, and to their knowledge, have not
previously contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws, except
where such violation or liability could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect;
 
(ii)  The Borrower, each Subsidiary and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof, except for any such noncompliance or contamination that
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect;
 
(iii)  Neither the Borrower nor any Subsidiary thereof has received any notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws, nor does the Borrower or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened, except where such violation, alleged violation, non-compliance,
liability or potential liability which is the subject of such notice could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;
 
(iv)  Hazardous Materials have not been transported or disposed of to or from
the properties owned, leased or operated by the Borrower and its Subsidiaries in
violation of, or in a manner or to a location which could give rise to liability
under, Environmental Laws, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws, except where such violation or liability could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;
 
(v)  No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary thereof is or will be
named as a potentially responsible party with respect to such properties or
operations conducted in connection therewith, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to Borrower, any Subsidiary or such properties or
such operations, except where such proceeding, action, decree, order or other
requirement could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect; and
 
(vi)  There has been no release, or to the best of the Borrower’s knowledge,
threat of release, of Hazardous Materials at or from properties owned, leased or
operated by the Borrower or any Subsidiary, now or in the past, in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws, except where such violation or liability could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
 
(i)  ERISA.
 
(i)  As of the Closing Date, neither the Borrower nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Employee Benefit
Plans other than those identified on Schedule 6.1(i);
 
(ii)  The Borrower and each ERISA Affiliate is in material compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans except for any required
amendments for which the remedial amendment period as defined in Section 401(b)
of the Code has not yet expired and except where a failure to so comply could
not reasonably be expected to have a Material Adverse Effect.  Each Employee
Benefit Plan that is intended to be qualified under Section 401(a) of the Code
has been determined by the Internal Revenue Service to be so qualified, and each
trust related to such plan has been determined to be exempt under Section 501(a)
of the Code except for such plans that have not yet received determination
letters but for which the remedial amendment period for submitting a
determination letter has not yet expired.  No liability has been incurred by the
Borrower or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;
 
(iii)  As of the Closing Date, no Pension Plan has been terminated, nor has any
accumulated funding deficiency (as defined in Section 412 of the Code) been
incurred (without regard to any waiver granted under Section 412 of the Code),
nor has any funding waiver from the Internal Revenue Service been received or
requested with respect to any Pension Plan, nor has the Borrower or any ERISA
Affiliate failed to make any contributions or to pay any amounts due and owing
as required by Section 412 of the Code, Section 302 of ERISA or the terms of any
Pension Plan prior to the due dates of such contributions under Section 412 of
the Code or Section 302 of ERISA, nor has there been any event requiring any
disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any
Pension Plan;
 
(iv)  Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any ERISA Affiliate has:  (A)
engaged in a nonexempt prohibited transaction described in Section 406 of the
ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no premium
payments which are due and unpaid, (C) failed to make a required contribution or
payment to a Multiemployer Plan, or (D) failed to make a required installment or
other required payment under Section 412 of the Code;
 
(v)  No Termination Event has occurred or is reasonably expected to occur; and
 
(vi)  Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrower after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in Section 3(1)
of ERISA) currently maintained or contributed to by the Borrower or any ERISA
Affiliate, (B) Pension Plan or (C) Multiemployer Plan.
 
(j)  Margin Stock.  Neither the Borrower nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System).  No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors.
 
(k)  Government Regulation.  Neither the Borrower nor any Subsidiary thereof is
an “investment company” or a company “controlled” by an “investment company” (as
each such term is defined or used in the Investment Company Act of 1940, as
amended) and neither the Borrower nor any Subsidiary thereof is, or after giving
effect to any Extension of Credit will be, subject to regulation under the
Interstate Commerce Act, as amended, or any other Applicable Law which limits
its ability to incur or consummate the transactions contemplated hereby.
 
(l)  Material Government Contracts and Material Contracts.
 
(i)  Schedule 6.1(l) sets forth a complete and accurate list of all Material
Government Contracts of the Borrower and its Subsidiaries in effect as of the
Closing Date (except for classified Material Government Contracts which may not
be disclosed to third parties pursuant to the express written terms
thereof).  Other than as set forth in Schedule 6.1(l), each such Material
Government Contract in existence on the Closing Date is, and after giving effect
to the consummation of the transactions contemplated by the Loan Documents will
be, in full force and effect as of the Closing Date in accordance with the terms
thereof.  The Borrower and its Subsidiaries have made available for review by
the Administrative Agent a true and complete copy of each Material Government
Contract required to be listed on Schedule 6.1(l) (except for classified
Material Government Contracts which may not be disclosed to third parties
pursuant to the express written terms thereof).  As of the Closing Date, neither
the Borrower nor any of its Subsidiaries (nor, to the knowledge of the Borrower,
any other party thereto) is in breach of or in default under any Material
Government Contract.
 
(ii)  Schedule 6.1(l) sets forth a complete and accurate list of all other
Material Contracts of the Borrower and its Subsidiaries in effect as of the
Closing Date not listed on any other Schedule hereto; other than as set forth in
Schedule 6.1(l), each such Material Contract is, and after giving effect to the
consummation of the transactions contemplated by the Loan Documents will be, in
full force and effect in accordance with the terms thereof.  The Borrower and
its Subsidiaries have delivered to the Administrative Agent a true and complete
copy of each Material Contract required to be listed on Schedule 6.1(l) or any
other Schedule hereto.  Neither the Borrower nor any Subsidiary (nor, to the
knowledge of the Borrower, any other party thereto) is in breach of or in
default under any Material Contract in any material respect.
 
(m)  Employee Relations. Each of the Borrower and its Subsidiaries has a stable
work force in place and is not, as of the Closing Date, party to any collective
bargaining agreement nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 6.1(m).  The
Borrower knows of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Subsidiaries.
 
(n)  Burdensome Provisions.  Neither the Borrower nor any Subsidiary thereof is
a party to any indenture, agreement, lease or other instrument, or subject to
any corporate or partnership restriction, Governmental Approval or Applicable
Law which is so unusual or burdensome as in the foreseeable future could be
reasonably expected to have a Material Adverse Effect.  The Borrower and its
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect.  No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Capital Stock to the Borrower
or any Subsidiary or to transfer any of its assets or properties to the Borrower
or any other Subsidiary in each case other than existing under or by reason of
the Loan Documents or Applicable Law.
 
(o)  Financial Statements.  The audited and unaudited financial statements
delivered pursuant to Section 5.2(e)(i) are complete and correct in all material
respects and fairly present in all material respects on a Consolidated basis the
assets, liabilities and financial position of the Borrower, D3 and their
respective Subsidiaries as at such dates, and the results of the operations and
changes of financial position for the periods then ended (other than customary
year-end adjustments for unaudited financial statements).  All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP (but, in the case of any such financial
statements, schedules and notes which are unaudited, only to the extent GAAP is
applicable to interim unaudited reports).  The Borrower and its Subsidiaries
have no Indebtedness, obligation or other unusual forward or long term
commitment which is not fairly reflected in the foregoing financial statements
or in the notes thereto.  The proforma financial statements delivered pursuant
to Section 5.2(e)(i)(C) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions are believed to be reasonable in
light of then existing conditions except that such financial statements and
forecasts shall be subject to normal year end closing and audit adjustments.
 
(p)  No Material Adverse Change.  Since December 31, 2006, there has been no
material adverse change in the properties, business, operations, prospects, or
condition (financial or otherwise) of the Borrower and its Subsidiaries and no
event has occurred or condition arisen that could reasonably be expected to have
a Material Adverse Effect.
 
(q)  Solvency.  As of the Closing Date and after giving effect to each Extension
of Credit made hereunder, the Borrower and each of its Subsidiaries will be
Solvent.
 
(r)  Titles to Properties.  Each of the Borrower and its Subsidiaries has such
title to the real property owned, if any, or leased by it as is necessary or
desirable to the conduct of its business and valid and legal title to all of its
personal property and assets, including, but not limited to, those reflected on
the balance sheets of the Borrower and its Subsidiaries delivered pursuant to
Section 6.1(n), except those which have been disposed of by the Borrower or its
Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder. As of
the Closing Date, neither the Borrower or any of its Subsidiaries owns any real
property.
 
(s)  Liens.  None of the properties and assets of the Borrower or any Subsidiary
thereof is subject to any Lien, except Permitted Liens.  No financing statement
under the Uniform Commercial Code of any state which names the Borrower or any
Subsidiary thereof or any of their respective trade names or divisions as debtor
and which has not been terminated, has been filed in any state or other
jurisdiction and neither the Borrower nor any Subsidiary thereof has signed any
such financing statement or any security agreement authorizing any secured party
thereunder to file any such financing statement, except to perfect those
Permitted Liens.
 
(t)  Indebtedness and Guaranty Obligations.  Schedule 6.1(t) is a complete and
correct listing of all Indebtedness and Guaranty Obligations of the Borrower and
its Subsidiaries as of the Closing Date in excess of $500,000 other than
inter-company Indebtedness and Guaranty Obligations permitted pursuant to
Section 10.1(h).  The Borrower and its Subsidiaries have performed and are in
compliance with all of the terms of such Indebtedness and Guaranty Obligations
and all instruments and agreements relating thereto, and no default or event of
default, or event or condition which with notice or lapse of time or both would
constitute such a default or event of default on the part of the Borrower or any
of its Subsidiaries exists with respect to any such Indebtedness or Guaranty
Obligation.
 
(u)  Litigation. Except for matters existing on the Closing Date and set forth
on Schedule 6.1(u), there are no actions, suits or proceedings pending nor, to
the knowledge of the Borrower, threatened against or in any other way relating
adversely to or affecting the Borrower or any Subsidiary thereof or any of their
respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that (i) has or could reasonably be
expected to have a Material Adverse Effect, or (ii) materially adversely affects
any Transaction or any other transaction contemplated hereby.
 
(v)  Absence of Defaults.  No event has occurred or is continuing which
constitutes a Default or an Event of Default.
 
(w)  Senior Indebtedness Status.  The Obligations of the Borrower and each of
its Subsidiaries under this Agreement and each of the other Loan Documents rank
and shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness of each such Person and is designated as “Senior
Indebtedness” or otherwise treated as senior debt under all instruments and
documents, now or in the future, relating to all Subordinated Indebtedness.
 
(x)  OFAC.  None of the Borrower, any Affiliate of the Borrower or any
Guarantor: (i) is a Sanctioned Person, (ii) has more than 10% of its assets in
Sanctioned Entities, or (iii) derives more than 10% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned
Entities.  The proceeds of any Loan will not be used and have not been used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.
 
(y)  Accuracy and Completeness of Information.  All written information, reports
and other papers and data produced by or on behalf of the Borrower or any
Subsidiary thereof (other than financial projections, which shall be subject to
the reasonable satisfaction of the Administrative Agent) and furnished to the
Administrative Agent or the Lenders were, at the time the same were so
furnished, complete and correct in all material respects to the extent necessary
to give the recipient a true and accurate knowledge of the subject matter.
 
(z)  Disclosure.  The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
any of the Credit Parties are subject, and all other matters known to it (other
than general economic conditions), that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No financial
statement, material report, material certificate or other material information
furnished (whether in writing or orally) by or on behalf of any of the Credit
Parties to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.
 
Section 6.2  Survival of Representations and Warranties, Etc.  All
representations and warranties set forth in this Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or the Administrative Agent or any Extension of Credit hereunder.
 
ARTICLE VII
FINANCIAL INFORMATION AND NOTICES
 
Until all the Obligations (other than (a) contingent or indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full and the Commitments terminated, unless consent has been
obtained in the manner set forth in Section 13.2, the Borrower will furnish or
cause to be furnished to the Administrative Agent at the Administrative Agent’s
Office at the address set forth in Section 13.1 and to the Lenders at their
respective addresses as set forth on the Register, or such other office as may
be designated by the Administrative Agent and Lenders from time to time:
 
Section 7.1  Financial Statements and Projections.
 
(a)  Quarterly Financial Statements.  As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of each of the first three (3) fiscal quarters of
each Fiscal Year, an unaudited Consolidated balance sheet of the Borrower and
its Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated statements of income and cash flows for the fiscal quarter then
ended and that portion of the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP (to
the extent GAAP is applicable to interim unaudited reports) and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the period, and certified by the chief financial officer of the
Borrower to present fairly in all material respects the financial condition of
the Borrower and its Subsidiaries on a Consolidated basis as of their respective
dates and the results of operations of the Borrower and its Subsidiaries for the
respective periods then ended, subject to normal year end adjustments.  Delivery
by the Borrower to the Administrative Agent and the Lenders of the Borrower’s
quarterly report to the SEC on Form 10-Q with respect to any fiscal quarter, or
the availability of such report on EDGAR Online, within the period specified
above shall be deemed to be compliance by the Borrower with this Section 7.1(a).
 
(b)  Annual Financial Statements.  As soon as practicable and in any event
within ninety (90) days (or, if earlier, on the date of any required public
filing thereof) after the end of each Fiscal Year, an audited Consolidated
balance sheet of the Borrower and its Subsidiaries as of the close of such
Fiscal Year and audited Consolidated statements of income, retained earnings and
cash flows for the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the preceding Fiscal Year and prepared in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year.  Such annual financial statements
shall be audited by an independent certified public accounting firm acceptable
to the Administrative Agent, and accompanied by a report thereon by such
certified public accountants that is not qualified with respect to scope
limitations imposed by the Borrower or any of its Subsidiaries or with respect
to accounting principles followed by the Borrower or any of its Subsidiaries not
in accordance with GAAP.  Delivery by the Borrower to the Administrative Agent
and the Lenders of the Borrower’s annual report to the SEC on Form 10-K with
respect to any Fiscal Year, or the availability of such report on EDGAR Online,
within the period specified above shall be deemed to be compliance by the
Borrower with this Section 7.1(b).
 
(c)  Annual Budget and Financial Projections.  As soon as practicable and in any
event within thirty (30) days after the end of each Fiscal Year, an annual
operating and capital budget of the Borrower and its Subsidiaries for the
ensuing four (4) fiscal quarters, in a form and with calculations to be made in
a manner reasonably satisfactory to the Administrative Agent.
 
Section 7.2  Officer’s Compliance Certificate.  At each time financial
statements are delivered pursuant to Sections 7.1(a) or (b) and at such other
times as the Administrative Agent shall reasonably request, an Officer’s
Compliance Certificate.
 
Section 7.3  Other Reports.
 
(a)  Promptly upon receipt thereof, copies of all reports, if any, submitted to
the Borrower or its Board of Directors by its independent public accountants in
connection with their auditing function, including, without limitation, any
management report and any management responses thereto;
 
(b)  Promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and Anti-Money Laundering rules and regulations (including, without limitation,
the Act), as from time to time reasonably requested by the Administrative Agent
or any Lender; and
 
(c)  Such other information regarding the operations, business affairs and
financial condition of the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request.
 
Section 7.4  Notice of Litigation and Other Matters.  Prompt (but in no event
later than ten (10) days after an officer of the Borrower obtains knowledge
thereof) telephonic and written notice of:
 
(a)  the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the Borrower or any Subsidiary thereof or
any of their respective properties, assets or businesses which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;
 
(b)  any notice of any violation received by the Borrower or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which could reasonably be expected to
have a Material Adverse Effect;
 
(c)  any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against the Borrower or any Subsidiary thereof which
could reasonably be expected to have a Material Adverse Effect;
 
(d)  any attachment, judgment, lien, levy or order exceeding $750,000 that may
be assessed against or threatened against the Borrower or any Subsidiary
thereof;
 
(e)  (i) any Default or Event of Default or (ii) any event which constitutes or
which with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Contract to which the Borrower or
any of its Subsidiaries is a party or by which the Borrower or any Subsidiary
thereof or any of their respective properties may be bound;
 
(f)  (i) any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof), (ii) all notices received by the Borrower
or any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by the Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that the Borrower or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA; and
 
(g)  any event which makes any of the representations set forth in Section 6.1
inaccurate in any respect.
 
The Borrower hereby acknowledges that the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak Online or
another similar electronic system (the “Platform”).  Notwithstanding anything to
the contrary contained in the preceding sentence, the Borrower’s compliance with
respect to the timely delivery of Borrower Materials shall be determined by
reference to the date such Borrower Materials are initially delivered by the
Borrower to the Administrative Agent, not by reference to the date such Borrower
Materials are posted on the Platform.  The Borrower will cooperate with the
Administrative Agent in connection with the publication of Borrower Materials
pursuant to this Article VII and will designate Borrower Materials (a) that are
either available to the public or not material with respect to the Borrower and
its Subsidiaries or any of their respective securities for purposes of United
States federal and state securities laws, as “Public Information” and (b) that
are not Public Information as “Private Information”.
 
Section 7.5  Accuracy of Information.  All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VII
or any other provision of this Agreement, or any of the Security Documents,
shall, at the time the same is so furnished, comply with the representations and
warranties set forth in Section 6.1(y) and (z).
 
ARTICLE VIII
AFFIRMATIVE COVENANTS
 
Until all of the Obligations (other than (a) contingent or indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full and the Commitments terminated, unless consent has been
obtained in the manner provided for in Section 13.2, the Borrower will, and will
cause each of its Subsidiaries to:
 
Section 8.1  Preservation of Corporate Existence and Related Matters.  Except as
permitted by Section 10.4, (a) preserve and maintain its separate corporate,
limited liability company, partnership or other entity existence and all rights,
permits, franchises, licenses and privileges necessary to the conduct of its
business, and (b) except where the failure to qualify or remain qualified as a
foreign corporation could not reasonably be expected to have a Material Adverse
Effect, qualify and remain qualified as a foreign corporation and authorized to
do business in each jurisdiction where the nature and scope of its activities
require it to so qualify under Applicable Law.
 
Section 8.2  Maintenance of Property.  In addition to the requirements of any of
the Security Documents, protect and preserve all properties useful in and
material to its business, including copyrights, patents, trade names, service
marks and trademarks; maintain in good working order and condition, ordinary
wear and tear excepted, all buildings, equipment and other tangible real and
personal property; and from time to time make or cause to be made all repairs,
renewals and replacements thereof and additions to such property necessary for
the conduct of its business, so that the business carried on in connection
therewith may be conducted in a commercially reasonable manner.
 
Section 8.3  Insurance.  Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law and as
are required by any Security Documents (including, without limitation, hazard
and business interruption insurance), and on the Closing Date and from time to
time thereafter deliver to the Administrative Agent upon its request a detailed
list of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.
 
Section 8.4  Accounting Methods and Financial Records.  Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
 
Section 8.5  Payment and Performance of Obligations.  Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all taxes, assessments and other governmental charges that may be
levied or assessed upon it or any of its property, and (b) all other
indebtedness, obligations and liabilities in accordance with customary trade
practices; provided, that the Borrower or such Subsidiary may contest any item
described in clauses (a) or (b) of this Section in good faith so long as
adequate reserves are maintained with respect thereto in accordance with GAAP.
 
Section 8.6  Compliance With Laws and Approvals.  Observe and remain in
compliance in all material respects with all Applicable Laws and maintain in
full force and effect all Governmental Approvals, in each case applicable to the
conduct of its business.
 
Section 8.7  Environmental Laws.  In addition to and without limiting the
generality of Section 8.6, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (b) conduct
and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws, and
promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws except where the failure to conduct or
complete such actions, or comply with such orders or directions, could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and (c) defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the presence of Hazardous Materials, or the
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of the Borrower or any such Subsidiary, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of the party seeking
indemnification therefor.
 
Section 8.8  Compliance with ERISA. In addition to and without limiting the
generality of Section 8.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could be a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.
 
Section 8.9  Compliance With Agreements.  Comply in all material respects with
each term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business including, without
limitation, any Material Contract; provided, that the Borrower or any such
Subsidiary may contest any such lease, agreement or other instrument in good
faith through applicable proceedings so long as adequate reserves are maintained
in accordance with GAAP.
 
Section 8.10  Visits and Inspections.  Permit representatives of the
Administrative Agent or any Lender, from time to time, upon reasonable notice
and during normal business hours, to visit and inspect its properties; inspect,
audit and make extracts from its books, records and files, including, but not
limited to, management letters prepared by independent accountants; and discuss
with its principal officers, and its independent accountants, its business,
assets, liabilities, financial condition, results of operations and business
prospects.
 
Section 8.11  Additional Subsidiaries. Notify the Administrative Agent of the
creation or acquisition of any Subsidiary or the designation of any Subsidiary
as a Subsidiary and promptly thereafter (and in any event within thirty (30)
days), cause such Person to (i) become a Guarantor by delivering to the
Administrative Agent a duly executed supplement to the Guaranty Agreement or
such other document as the Administrative Agent shall deem appropriate for such
purpose, (ii) pledge a security interest in all collateral owned by such
Subsidiary by delivering to the Administrative Agent a duly executed supplement
to each Security Document or such other document as the Administrative Agent
shall deem appropriate for such purpose and comply with the terms of each
Security Document, (iii) deliver to the Administrative Agent such documents and
certificates referred to in Section 5.2 as may be reasonably requested by the
Administrative Agent, (iv) deliver to the Administrative Agent such original
Capital Stock or other certificates and stock or other transfer powers
evidencing the Capital Stock of such Person, (v) deliver to the Administrative
Agent such updated Schedules to the Loan Documents as requested by the
Administrative Agent with respect to such Person, and (vi) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.
 
Section 8.12  Real Property Collateral.  Notify the Administrative Agent within
ten (10) Business Days after the acquisition of any owned or leased real
property by any Credit Party, and within sixty (60) days following request by
the Administrative Agent, deliver such mortgages, leasehold mortgages, deeds of
trust, title insurance policies, landlord agreements, environmental reports,
surveys and other documents reasonably requested by the Administrative Agent in
connection with granting and perfecting a first priority Lien on such real
property in favor of the Administrative Agent, for the benefit of itself and the
other Secured Parties, all in form and substance reasonably satisfactory to the
Administrative Agent; provided, however, that no Credit Party shall be required
to comply with the requirements of this Section 8.12 with respect to any
individual owned or leased real property unless the fair market value of such
real property exceeds $1,000,000.
 
Section 8.13  Use of Proceeds.  The Borrower shall use the proceeds of the
Extensions of Credit (a) to finance the Transactions, (b) to finance permitted
acquisitions, and (c) for ongoing working capital and general corporate
requirements of the Borrower and its Subsidiaries, including the payment of
certain fees and expenses incurred in connection with the Transactions and the
Facilities.
 
Section 8.14  Further Assurances.  Make, execute and deliver all such additional
and further acts, things, deeds and instruments as the Administrative Agent, the
Issuing Lenders or the Required Lenders (through the Administrative Agent) may
reasonably require to document and consummate the transactions contemplated
hereby and to vest completely in and insure the Administrative Agent, the
Issuing Lenders and the Lenders their respective rights under this Agreement,
the Letters of Credit and the other Loan Documents.
 
ARTICLE IX
FINANCIAL COVENANTS
 
Until all of the Obligations (other than (a) contingent or indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full and the Commitments terminated, unless consent has been
obtained in the manner set forth in Section 13.2, the Borrower and its
Subsidiaries on a Consolidated basis will not:
 
Section 9.1  Total Leverage Ratio:  As of any fiscal quarter end, permit the
Total Leverage Ratio to be greater than 3.00 to 1.00.
 
Section 9.2  Fixed Charge Coverage Ratio:  As of any fiscal quarter end, permit
the Fixed Charge Coverage Ratio to be less than 1.15 to 1.00.
 
ARTICLE X
NEGATIVE COVENANTS
 
Until all of the Obligations (other than (a) contingent or indemnification
obligations not then due and (b) the Specified Obligations) have been paid and
satisfied in full and the Commitments terminated, unless consent has been
obtained in the manner set forth in Section 13.2, the Borrower has not, will not
and will not permit any of its Subsidiaries to:
 
Section 10.1  Limitations on Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness except:
 
(a)  the Obligations (excluding Specified Hedge Obligations permitted pursuant
to Section 10.1(b));
 
(b)  Indebtedness incurred in connection with a Hedging Agreement which is
entered into for interest rate, foreign currency or other business purposes and
not for speculative purposes, with a counterparty reasonably satisfactory to the
Administrative Agent; provided, that any counterparty that is a Lender or an
Affiliate thereof shall be deemed satisfactory to the Administrative Agent;
 
(c)  Indebtedness existing on the Closing Date and not otherwise permitted under
this Section, as set forth on Schedule 6.1(t), and the renewal, refinancing,
extension and replacement (but not the increase in the aggregate principal
amount) thereof;
 
(d)  Indebtedness of the Borrower and its Subsidiaries incurred in connection
with Capital Leases in an aggregate amount not to exceed $2,000,000 on any date
of determination;
 
(e)  purchase money Indebtedness of the Borrower and its Subsidiaries with
respect to the purchase of Equipment in an aggregate amount not to exceed
$5,000,000 on any date of determination;
 
(f)  Guaranty Obligations in favor of the Administrative Agent for the benefit
of the Administrative Agent and the other Secured Parties;
 
(g)  Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (a) through (e) of this Section;
 
(h)  Indebtedness owed by (i) any Guarantor to the Borrower, (ii) the Borrower
to any Guarantor, (iii) any Guarantor to any other Guarantor, (iv) any
Subsidiary that is not a Guarantor to any other Subsidiary that is not a
Guarantor, (v) any Subsidiary that is not a Guarantor to the Borrower or any
Guarantor in an amount not to exceed $500,000, or (vi) the Borrower or any
Guarantor to any Subsidiary that is not a Guarantor in an amount not to exceed
$500,000; and
 
(i)  additional unsecured Indebtedness and additional unsecured Subordinated
Indebtedness, each containing such terms and conditions as are satisfactory to
the Required Lenders; provided that in the case of each issuance of such
Indebtedness, (i) the Required Lenders shall have consented to the issuance of
such Indebtedness, (ii) no Default or Event of Default shall have occurred and
be continuing or would be caused by the issuance of such Indebtedness, (iii) the
Administrative Agent shall have received satisfactory written evidence that the
Borrower would be in compliance with all covenants contained in this Agreement
on a proforma basis after giving effect to the issuance of any such
Indebtedness, and (iv) the aggregate amount of all such Indebtedness, shall not
exceed $150,000,000 in the aggregate at any time;
 
provided, that no agreement or instrument with respect to Indebtedness permitted
to be incurred by this Section shall restrict, limit or otherwise encumber (by
covenant or otherwise) the ability of any Subsidiary of the Borrower to make any
payment to the Borrower or any Guarantor (in the form of dividends, intercompany
advances or otherwise) for the purpose of enabling the Borrower to pay the
Obligations.
 
Section 10.2  Limitations on Liens.  Create, incur, assume or suffer to exist,
any Lien on or with respect to any of its assets or properties (including,
without limitation, shares of Capital Stock), real or personal, whether now
owned or hereafter acquired, except:
 
(a)  Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or which are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
 
(b)  the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) which are not overdue for a period of more than thirty
(30) days or (ii) which are being contested in good faith and by appropriate
proceedings;
 
(c)  Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation;
 
(d)  Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate so not result in a Material Adverse Effect and which do
not, in any case, detract from the value of such property or impair the use
thereof in the ordinary conduct of business;
 
(e)  Liens of the Administrative Agent for the benefit of the Administrative
Agent and the other Secured Parties under the Loan Documents;
 
(f)  Liens not otherwise permitted hereunder securing obligations not at any
time exceeding in the aggregate $500,000;
 
(g)  Liens not otherwise permitted by this Section and in existence on the
Closing Date and described on Schedule 10.2; and
 
(h)  Liens securing Indebtedness permitted under Sections 10.1(d) and (e);
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition or lease of the related asset, (ii) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original purchase price or
lease payment amount of such property at the time it was acquired.
 
Section 10.3  Limitations on Loans, Advances, Investments and
Acquisitions.  Purchase, own, invest in or otherwise acquire, directly or
indirectly, any Capital Stock, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a material portion of the business or assets of any other
Person or any other investment or interest whatsoever in any other Person, or
make or permit to exist, directly or indirectly, any loans, advances or
extensions of credit to, or any investment in cash or by delivery of property
in, any Person except:
 
(a)  (i) investments as of the Closing Date in Subsidiaries existing on the
Closing Date, (ii) investments in Subsidiaries formed or acquired after the
Closing Date so long as the Borrower and its Subsidiaries comply with the
applicable provisions of Section 8.11 and (iii) the other loans, advances and
investments existing on the Closing Date which are described on Schedule 10.3;
 
(b)  investments in (i) marketable direct obligations issued or unconditionally
guaranteed by the United States or any agency thereof maturing within one year
from the date of acquisition thereof, (ii) commercial paper maturing no more
than one hundred twenty (120) days from the date of creation thereof and
currently having the highest rating obtainable from either Standard & Poor’s
Ratings Services, a division of The McGraw-Hill Companies, Inc. or Moody’s
Investors Service, Inc., (iii) certificates of deposit maturing no more than
three hundred sixty four (364) days from the date of creation thereof issued by
commercial banks incorporated under the laws of the United States, each having
combined capital, surplus and undivided profits of not less than $500,000,000
and having a rating of “A” or better by a nationally recognized rating agency;
provided, that unless otherwise approved by the Administrative Agent, the
aggregate amount invested in such certificates of deposit shall not at any time
exceed $5,000,000 for any one such certificate of deposit and $10,000,000 for
any one such bank, or (iv) time deposits maturing no more than thirty (30) days
from the date of creation thereof with commercial banks or savings banks or
savings and loan associations each having membership either in the FDIC or the
deposits of which are insured by the FDIC and in amounts not exceeding the
maximum amounts of insurance thereunder;
 
(c)  investments by the Borrower or any of its Subsidiaries in the form of
non-hostile acquisitions of all or substantially all of the business or a line
of business (whether by the acquisition of Capital Stock, assets or any
combination thereof) of any other Person if each such acquisition meets all of
the foregoing requirements:
 
(i)  evidence of approval of the acquisition by the acquiree’s board of
directors or equivalent governing body or a copy of the opinion of counsel
delivered by legal counsel to the acquiree in connection with the acquisition
which evidences such approval or opines that such approval is not required shall
be delivered to the Administrative Agent at the time the documents referred to
in clause (v) of this Section 10.3(c) are required to be delivered;
 
(ii)  the Person to be acquired shall be in a substantially similar or
complementary line of business as the Borrower;
 
(iii)  a description of the acquisition in the form customarily prepared by the
Borrower shall have been delivered to the Administrative Agent and the Lenders
prior to the consummation of the acquisition;
 
(iv)  the Borrower shall have demonstrated to the Administrative Agent (as of
the date of the proposed acquisitions and after giving effect thereto and any
Extensions of Credit made or to be made in connection therewith) (A) compliance
with each covenant contained in and in the manner set forth in Article IX, (B)
the Total Leverage Ratio is at least 0.25 below the Total Leverage Ratio then
applicable in Section 9.1, (C) no Default or Event of Default shall have
occurred and be continuing both before and after giving effect to the proposed
acquisition and (D) the Borrower will have cash on hand plus unfunded
Commitments under the Credit Facility of at least $10,000,000;
 
(v)  the Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 8.11 to be
delivered at the time required pursuant to Section 8.11, said documents to
include a favorable opinion of counsel to the Borrower acceptable to the
Administrative Agent addressed to the Administrative Agent and the Lenders with
respect to the Borrower, the Person to be acquired and the acquisition in form
and substance reasonably acceptable to the Administrative Agent; and;
 
(vi)  the Borrower or any Domestic Subsidiary shall be the surviving Person and
no Change of Control shall have been effected thereby;
 
(vii)  the Borrower shall provide such other documents and other information as
may be reasonably requested by the Administrative Agent or the Required Lenders
(through the Administrative Agent) in connection with the proposed acquisition;
 
(viii)  as of the date of such acquisition, there is no material litigation
pending or threatened; and
 
(ix)  the total aggregate consideration (including, without limitation, all cash
consideration, assumed debt, earn-outs (valued at an amount reasonably
determined in good faith by the Borrower to be payable in connection with such
earn-outs) and deferred payments) to be paid by the Borrower and its
Subsidiaries in connection with such acquisition, or series of related
acquisitions, does not exceed $40 million;
 
(d)  Hedging Agreements permitted pursuant to Section 10.1;
 
(e)  purchases of assets in the ordinary course of business;
 
(f)  intercompany Indebtedness permitted pursuant to Section 10.1(h); and
 
(g)  other additional investments not otherwise permitted pursuant to this
Section not exceeding $1,000,000 in the aggregate in any Fiscal Year.
 
Section 10.4  Limitations on Mergers and Liquidation.  Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) except:
 
(a)  any Wholly-Owned Subsidiary of the Borrower may be merged or consolidated
with or into the Borrower (provided that the Borrower shall be the continuing or
surviving Person) or with or into any Guarantor (provided that the Guarantor
shall be the continuing or surviving Person);
 
(b)  any Wholly-Owned Subsidiary may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any other Wholly-Owned Subsidiary; provided that (i) if the
transferor in such a transaction is a Guarantor, then the transferee must either
be the Borrower or a Guarantor and (ii) if the transferee is either the Borrower
or a Guarantor, such sale, lease, transfer or other disposition shall not be for
an amount greater than the fair market value;
 
(c)  any Wholly-Owned Subsidiary of the Borrower may merge into the Person such
Wholly-Owned Subsidiary was formed to acquire in connection with a Permitted
Acquisition; and
 
(d)  any Subsidiary of the Borrower may wind-up into the Borrower or any
Guarantor.
 
Section 10.5  Limitations on Sale of Assets.  Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction), whether now owned or
hereafter acquired except:
 
(a)  the sale of inventory in the ordinary course of business;
 
(b)  the sale of obsolete assets no longer used or usable in the business of the
Borrower or any of its Subsidiaries;
 
(c)  the transfer of assets to the Borrower or any Guarantor pursuant to Section
10.4(d);
 
(d)  the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;
 
(e)  the disposition of any Hedging Agreement; and
 
(f)  additional dispositions of assets not otherwise permitted pursuant to this
Section in an aggregate amount not to exceed $500,000 in any Fiscal Year.
 
Section 10.6  Limitations on Dividends and Distributions.  Declare or pay any
dividends upon any of its Capital Stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its Capital Stock, or make any
distribution of cash, property or assets among the holders of shares of its
Capital Stock, or make any change in its capital structure; provided that:
 
(a)  the Borrower or any Subsidiary may pay dividends in shares of its own
Capital Stock; and
 
(b)  any Subsidiary may pay cash dividends to the Borrower.
 
Section 10.7  Limitations on Exchange and Issuance of Capital Stock.  Issue,
sell or otherwise dispose of any class or series of Capital Stock that, by its
terms or by the terms of any security into which it is convertible or
exchangeable, is, or upon the happening of an event or passage of time would be,
(a) convertible or exchangeable into Indebtedness or (b) required to be redeemed
or repurchased, including at the option of the holder, in whole or in part, or
has, or upon the happening of an event or passage of time would have, a
redemption or similar payment due.
 
Section 10.8  Transactions with Affiliates.  Except for transactions permitted
by Sections 10.3, 10.6 and 10.7, and except as set forth in Schedule 10.8,
directly or indirectly (a) make any loan or advance to, or purchase or assume
any note or other obligation to or from, any of its officers, directors,
shareholders or other Affiliates, or to or from any member of the immediate
family of any of its officers, directors, shareholders or other Affiliates, or
subcontract any operations to any of its Affiliates or (b) enter into, or be a
party to, any other transaction not described in clause (a) above with any of
its Affiliates, except pursuant to the reasonable requirements of its business
and upon fair and reasonable terms that are fully disclosed to the Required
Lenders prior to the consummation thereof and are no less favorable to it than
it would obtain in a comparable arm’s length transaction with a Person not its
Affiliate.
 
Section 10.9  Certain Accounting Changes; Organizational Documents.  (a) Change
its Fiscal Year end, or make any change in its accounting treatment and
reporting practices except as required by GAAP or (b) amend, modify or change
its articles of incorporation (or corporate charter or other similar
organizational documents) or amend, modify or change its bylaws (or other
similar documents) in any manner adverse in any respect to the rights or
interests of the Lenders.
 
Section 10.10  Amendments; Payments and Prepayments of Subordinated
Indebtedness.
 
(a)  Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Subordinated Indebtedness in any respect which would
materially adversely affect the rights or interests of the Administrative Agent
and Lenders hereunder.
 
(b)  Cancel, forgive, make any payment or prepayment on, or redeem or acquire
for value (including, without limitation, (i) by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due and (ii) at the maturity thereof) any Subordinated Indebtedness,
except refinancings, refundings, renewals, extensions or exchange of any
Subordinated Indebtedness permitted by Section 10.1(i).
 
Section 10.11  Restrictive Agreements.
 
(a)  Enter into any Indebtedness which contains any negative pledge on assets or
any covenants more restrictive than the provisions of Articles VIII, IX and X
hereof, or which restricts, limits or otherwise encumbers its ability to incur
Liens on or with respect to any of its assets or properties other than the
assets or properties securing such Indebtedness.
 
(b)  Enter into or permit to exist any agreement which impairs or limits the
ability of any Subsidiary of the Borrower to pay dividends to the Borrower.
 
Section 10.12  Nature of Business.  Alter in any material respect the character
or conduct of the business conducted by the Borrower and its Subsidiaries as of
the Closing Date.
 
Section 10.13  Impairment of Security Interests. Take or omit to take any
action, which might or would have the result of materially impairing the
security interests in favor of the Administrative Agent with respect to the
Collateral or grant to any Person (other than the Administrative Agent, for the
benefit of itself and the other Secured Parties, pursuant to the Security
Documents) any interest whatsoever in the Collateral, except for Permitted Liens
and asset dispositions permitted under Section 10.5.
 
Section 10.14  Amendments and Other Documents.  Amend, modify, waive or
supplement (or permit modification, amendment, waiver or supplement of) any of
the terms or provisions of (a) the documents evidencing the Acquisition, (b) the
Employment Agreements or (c) any other Related Document, in each case in any
respect that would materially and adversely affect the rights or interests of
the Administrative Agent and the Lenders hereunder, in each, without the prior
written consent of the Administrative Agent
 
ARTICLE XI
DEFAULT AND REMEDIES
 
Section 11.1  Events of Default.  Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:
 
(a)  Default in Payment of Principal of Loans and Reimbursement
Obligations.  The Borrower shall default in any payment of principal of any Loan
or Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
 
(b)  Other Payment Default.  The Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of three (3) Business Days.
 
(c)  Misrepresentation.  Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.
 
(d)  Default in Performance of Certain Covenants.  The Borrower or any other
Credit Party shall default in the performance or observance of any covenant or
agreement contained in Sections 5.4, 7.1, 7.2 or 7.4(e)(i) or Articles IX or X
of this Agreement.
 
(e)  Default in Performance of Other Covenants and Conditions.  The Borrower or
any other Credit Party shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for otherwise in this Section) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
written notice thereof has been given to the Borrower by the Administrative
Agent.
 
(f)  Hedging Agreement.  The Borrower or any other Credit Party shall default in
the performance or observance of any term, covenant, condition or agreement
(after giving effect to any applicable grace or cure period) under any Hedging
Agreement and such default causes the termination of such Hedging Agreement and
the Termination Value owed by such Credit Party as a result thereof exceeds
$500,000.
 
(g)  Indebtedness Cross-Default.  The Borrower or any other Credit Party shall
(i) default in the payment of any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount of which Indebtedness
is in excess of $1,000,000 beyond the period of grace if any, provided in the
instrument or agreement under which such Indebtedness was created, or (ii)
default in the observance or performance of any other agreement or condition
relating to any Indebtedness (other than the Loans or any Reimbursement
Obligation) the aggregate outstanding amount of which Indebtedness is in excess
of $1,000,000 or contained in any instrument or agreement evidencing, securing
or relating thereto or any other event shall occur or condition exist, the
effect of which default or other event or condition is to cause, or to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, with the giving of notice if required, any
such Indebtedness to become due prior to its stated maturity (any applicable
grace period having expired).
 
(h)  Other Cross-Defaults.  The Borrower or any other Credit Party shall default
in the payment when due, or in the performance or observance, of any obligation
or condition of any Material Contract beyond the period of grace, if any,
contained in such Material Contract, which default, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect,
unless, but only as long as, the existence of any such default is being
contested by the Borrower or such Credit Party in good faith by appropriate
proceedings and adequate reserves in respect thereof have been established on
the books of the Borrower or such Credit Party to the extent required by GAAP.
 
(i)  Change in Control.  A Change in Control shall occur.
 
(j)  Voluntary Bankruptcy Proceeding.  The Borrower or any Subsidiary thereof
shall (i) commence a voluntary case under the federal bankruptcy laws (as now or
hereafter in effect), (ii) file a petition seeking to take advantage of any
other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws, (iv)
apply for or consent to, or fail to contest in a timely and appropriate manner,
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, or liquidator of itself or of a substantial part of its property,
domestic or foreign, (v) admit in writing its inability to pay its debts as they
become due, (vi) make a general assignment for the benefit of creditors, or
(vii) take any corporate action for the purpose of authorizing any of the
foregoing.
 
(k)  Involuntary Bankruptcy Proceeding.  A case or other proceeding shall be
commenced against the Borrower or any Credit Party thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the Borrower or any Credit Party thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
 
(l)  Failure of Agreements.  Any material provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on the Borrower or any other Credit Party party thereto (except in the
event this Agreement or other Loan Document is, by its terms, terminated and no
longer in force) or any such Person shall so state in writing, or any Loan
Document shall for any reason cease to create a valid and perfected first
priority Lien on, or security interest in, any of the Collateral purported to be
covered thereby, in each case other than in accordance with the express terms
hereof or thereof.
 
(m)  Termination Event.  The occurrence of any of the following events:  (i) the
Borrower or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Section 412 of the
Code, the Borrower or any ERISA Affiliate is required to pay as contributions
thereto, (ii) an accumulated funding deficiency in excess of $2,000,000 occurs
or exists, whether or not waived, with respect to any Pension Plan, (iii) a
Termination Event or (iv) the Borrower or any ERISA Affiliate as employers under
one or more Multiemployer Plans makes a complete or partial withdrawal from any
such Multiemployer Plan and the plan sponsor of such Multiemployer Plans
notifies such withdrawing employer that such employer has incurred a withdrawal
liability requiring payments in an amount exceeding $2,000,000.
 
(n)  Judgment.  A judgment or order for the payment of money which causes the
aggregate amount of all such judgments to exceed $2,000,000 in any Fiscal Year
(to the extent not covered by independent third party insurance as to which the
insurer does not dispute coverage) shall be entered against the Borrower or any
Credit Party by any court and such judgment or order shall continue without
having been discharged, vacated, stayed or bonded pending appeal for a period of
thirty (30) days after the entry thereof.
 
(o)  Environmental.  Any one or more Environmental Claims shall have been
asserted against the Borrower or any Credit Party; the Borrower and any Credit
Party would be reasonably likely to incur liability as a result thereof; and
such liability would be reasonably likely, individually or in the aggregate, to
have a Material Adverse Effect.
 
(p)  Material Permits and Licenses.  The loss, suspension or revocation of, or
failure to renew, any license, accreditation or permit now held or hereafter
acquired by the Credit Party or any Subsidiary thereof if such loss, suspension,
revocation or failure to renew would have a Material Adverse Effect; or the
occurrence of any other Material Adverse Effect.
 
Section 11.2  Remedies.  Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:
 
(a)  Acceleration; Termination of Facilities.  Terminate the Commitments and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations (other than Specified Obligations), to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of a Bankruptcy Event of Default, the Credit Facility
shall be automatically terminated and all Obligations (other than Specified
Obligations) shall automatically become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or in any other Loan Document
to the contrary notwithstanding.
 
(b)  Letters of Credit.  With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit.  Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis.  After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.
 
(c)  Rights of Collection.  Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.
 
Section 11.3  Rights and Remedies Cumulative; Non-Waiver; etc.  The enumeration
of the rights and remedies of the Administrative Agent and the Lenders set forth
in this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise.  No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default.  No course of dealing between
the  Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.
 
Section 11.4  Crediting of Payments and Proceeds.  In the event that the
Borrower shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 11.2, all payments received by the
Lenders upon the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and each Issuing Lender in its
capacity as such (ratably among the Administrative Agent and such Issuing Lender
in proportion to the respective amounts described in this clause First payable
to them);
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations (ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them);
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and Specified Obligations
(including any termination payments and any accrued and unpaid interest thereon)
(ratably among the Lenders and counterparties to the respective Specified
Obligations in proportion to the respective amounts described in this clause
Fourth held by them);
 
Fifth, to the Administrative Agent for the account of the applicable Issuing
Lender, to cash collateralize any L/C Obligations then outstanding; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Section 11.5  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered to, and if required by the Required Lenders
shall, by intervention in such proceeding or otherwise:
 
(a)  file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.3, 4.3 and 13.3) allowed in such
judicial proceeding; and
 
(b)  collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.3 and 13.3.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
ARTICLE XII
THE ADMINISTRATIVE AGENT
 
Section 12.1  Appointment.  Each of the Lenders hereby irrevocably designates
and appoints Wachovia to act on its behalf as the Administrative Agent of such
Lender under this Agreement and the other Loan Documents for the term hereof and
each such Lender irrevocably authorizes Wachovia, as Administrative Agent for
such Lender, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and such other Loan Documents, together with such other powers
as are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Agreement or such other Loan Documents, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein and therein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or the other Loan
Documents or otherwise exist against the Administrative Agent.  Any reference to
the Administrative Agent in this Article XII shall be deemed to refer to the
Administrative Agent solely in its capacity as Administrative Agent and not in
its capacity as a Lender.
 
Section 12.2  Delegation of Duties.  The Administrative Agent may execute any of
its respective duties under this Agreement and the other Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by the Administrative Agent with reasonable care.
 
Section 12.3  Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact, Subsidiaries
or Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or the
other Loan Documents (except for actions occasioned solely by its or such
Person’s own gross negligence or willful misconduct), or (b) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower or any of the Credit Parties or any officer
thereof contained in this Agreement or the other Loan Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or the other Loan Documents or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or the other Loan
Documents or for any failure of the Borrower or any of the Credit Parties to
perform its obligations hereunder or thereunder.  The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Borrower or any of the Credit Parties.
 
Section 12.4  Reliance by the Administrative Agent.
 
(a)  The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement and the
other Loan Documents unless it shall first receive such advice or concurrence of
the Required Lenders (or, when expressly required hereby or by the relevant
other Loan Documents, all the Lenders) as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action except for its own gross negligence or willful
misconduct.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement in accordance with a
request of the Required Lenders (or, when expressly required hereby, all the
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.
 
(b)  For purposes of determining compliance with the conditions specified in
Section 5.2, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
Section 12.5  Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless it has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Administrative Agent
receives such a notice, it shall promptly give notice thereof to the
Lenders.  The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, when expressly required hereby, all the Lenders); provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders, except
to the extent that other provisions of this Agreement expressly require that any
such action be taken or not be taken only with the consent and authorization or
the request of the Lenders or Required Lenders, as applicable.
 
Section 12.6  Non-Reliance on the Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Administrative Agent hereafter taken, including any review of
the affairs of the  Borrower or any Credit Party, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
Subsidiaries and made its own decision to make its Loans and issue or
participate in Letters of Credit hereunder and enter into this Agreement.  Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrower or any Credit
Party.  Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder or by the other
Loan Documents, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower or any of the Credit Parties which may come
into the possession of the Administrative Agent or any of its respective
officers, directors, employees, agents, attorneys-in-fact, Subsidiaries or
Affiliates.
 
Section 12.7  Indemnification.  The Lenders agree to indemnify the
Administrative Agent in its capacity as such and (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to the respective amounts of their Commitment Percentages from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Loans or any Reimbursement Obligation) be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of this Agreement or the other Loan Documents, or any
documents, reports or other information provided to the Administrative Agent or
any Lender or contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting from the Administrative
Agent’s bad faith, gross negligence or willful misconduct.  The agreements in
this Section shall survive the payment of the Obligations and the termination of
this Agreement.
 
Section 12.8  The Administrative Agent in Its Individual Capacity.  The
Administrative Agent and its respective Subsidiaries and Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower as though the Administrative Agent were not the Administrative
Agent hereunder.  With respect to any Loans made or renewed by it and with
respect to any Letter of Credit issued by it or participated in by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
 
Section 12.9  Resignation of the Administrative Agent; Successor Administrative
Agent.
 
(a)  Subject to the appointment and acceptance of a successor as provided below,
Wachovia may resign as the Administrative Agent at any time by giving notice
thereof to the Lenders and the Borrower.  Upon any such resignation, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent for the Lenders, which successor administrative agent shall be consented
to by the Borrower at all times other than during the existence of an Event of
Default (which consent of the Borrower shall not be unreasonably withheld or
delayed).  If no successor administrative agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the Administrative Agent’s giving of notice of resignation, then the
Administrative Agent may, on behalf of the Lenders, appoint a successor
administrative agent.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor administrative agent, such successor
administrative agent shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the retiring Administrative Agent and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder without any other or further act or deed on the part of
such retiring Administrative Agent or any other Lender.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII and Section 13.3 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.  If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is thirty (30) days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.
 
(b)  Notwithstanding anything to the contrary contained herein, (A) Wachovia
may, upon thirty (30) days’ notice to the Borrower, resign as Swingline Lender
and (B) any Issuing Lender may, upon thirty (30) days’ notice to the Borrower,
the Administrative Agent and the Lenders, resign as an Issuing Lender.  In the
event of any such resignation as Issuing Lender or Swingline Lender, the
Borrower shall be entitled to appoint from among the Lenders, subject to
acceptance of such appointment by the Lender so chosen, a successor Issuing
Lender or Swingline Lender hereunder; provided that no failure by the Borrower
to appoint any such successor shall affect the resignation of Wachovia as
Swingline Lender or the resignation of any Issuing Lender as an Issuing Lender,
as the case may be.  If any Issuing Lender resigns as an Issuing Lender, it
shall retain all the rights and obligations of an Issuing Lender hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an Issuing Lender and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Revolving Credit Loans or
fund risk participations for unreimbursed amounts of Letters of Credit pursuant
to Section 3.4.  If Wachovia resigns as Swingline Lender, it shall retain all
the rights of the Swingline Lender provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Revolving Credit
Loans or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.2(b).
 
Section 12.10  Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion (without
notice to, or vote or consent of, any counterparty to any Specified Hedge
Agreement or Specified Cash Management Agreement that was a Lender or an
Affiliate of any Lender at the time such agreement was executed):
 
(a)  to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties (whether or not on the date of such release there may be outstanding
Specified Obligations or contingent or indemnification obligations not then
due), under any Loan Document (i) upon repayment of the outstanding principal of
and all accrued interest on the Loans, payment of all outstanding fees and
expenses hereunder, the termination of the Lenders’ Commitments and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder or under any
other Loan Document, or (iii) subject to Section 13.2, if approved, authorized
or ratified in writing by the Required Lenders;
 
(b)  to subordinate any Lien on any Collateral (whether or not on the date of
such release there may be outstanding Specified Obligations or contingent or
indemnification obligations not then due) granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
Collateral that is permitted by Section 10.2(g); and
 
(c)  to release any Guarantor (whether or not on the date of such release there
may be outstanding Specified Obligations or contingent or indemnification
obligations not then due) from its obligations under the Guaranty Agreement if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section.
 
Section 12.11  Other Agents, Arrangers and Managers.  None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “documentation agent,” “co-agent,” “book manager,”
“lead manager,” “arranger,” “lead arranger” or “co-arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such.  Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
 
ARTICLE XIII
MISCELLANEOUS
 
Section 13.1  Notices.
 
(a)  Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
 


If to the Borrower:
LMI Aerospace, Inc.
411 Fountain Lakes Blvd.
St. Charles, Missouri  63301
Attention:  Lawrence E. Dickinson
Telephone No.: (636) 916-2150
Telecopy No.: (636) 949-1576
E-mail:  edickinson@lmiaerospace.com
Webpage:  www.lmiaerospace.com
   
With copies to:
Gallop, Johnson & Neuman, L.C.
101 South Hanley, Suite 1700
St. Louis, Missouri 63105
Attention: John P. Walsh, Esq.
Telephone No.: (314) 615-6263
Telecopy No.: (314) 615-6001
E-mail:  jpwalsh@gjn.com
   
If to Wachovia as
 Administrative Agent:
Wachovia Bank, National Association
Charlotte Plaza, CP-8
201 South College Street
Charlotte, North Carolina 28288-0680
Attention:  Syndication Agency Services
Telephone No.:  (704) 374-2698
Telecopy No.:  (704) 383-0288
   
With copies to:
1 South Broad Street
PA4843
Philadelphia, Pennsylvania 19107
Attention: William F. Fox
Telephone No.: (267) 321-6612
Telecopy No.: (267) 321-6700
E-mail:                        bill.fox@wachovia.com
   
If to any Lender:
To the address set forth on the Register

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)  Electronic Communications.
 
(i)  Notices and other communications to the Lenders and the Issuing Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that is
incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
(ii)  Unless the Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)  Administrative Agent’s Office.  The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
 
(d)  Change of Address, Etc.  Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
 
Section 13.2  Amendments, Waivers and Consents.  Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:
 
(a)  waive any condition set forth in Section 5.2 without the written consent of
each Lender directly affected thereby;
 
(b)  amend Section 11.1 or waive any of the conditions set forth in Section 5.3
or waive any Default or Event of Default for purposes of waiving any of the
conditions set forth in Section 5.3 without the prior written consent of any
combination of Revolving Credit Lenders whose Commitments aggregate more than
fifty percent (50%) of the Aggregate Commitments;
 
(c)  extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 11.2) or the amount of Loans of any
Lender without the written consent of such Lender;
 
(d)  postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
 
(e)  reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Lenders shall
be necessary (i) to waive any obligation of the Borrower to pay interest at the
rate set forth in Section 4.1(c) during the continuance of an Event of Default,
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Obligation or to reduce any fee payable hereunder;
 
(f)  change Section 4.4 or Section 11.4 in a manner that would alter the prorata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;
 
(g)  change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
 
(h)  release all of the Guarantors or release Guarantors comprising
substantially all of the credit support for the Obligations, in either case,
from the Subsidiary Guaranty Agreement (other than as authorized in Section
12.10) or as otherwise specifically permitted or contemplated in this Agreement
or the Subsidiary Guaranty Agreement), without the written consent of each
Lender; or
 
(i)  release all or a material portion of the Collateral or release any Security
Document (other than as authorized in Section 12.10 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;
 
providedfurther, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.
 
In addition, notwithstanding anything to the contrary contained herein, each
Lender hereby authorizes the Administrative Agent on its behalf, and without its
further consent, to enter into amendments to this Agreement and the other Loan
Documents as the Administrative Agent may reasonably deem appropriate in order
to effectuate any increase in the Aggregate Commitments pursuant to Section 2.7,
including, without limitation, amendments to permit such increases in the
Aggregate Commitments to share ratably in the benefits of this Agreement and the
other Loan Documents and to include appropriately any Lenders under such
increases in the Aggregate Commitments in any determination of Required Lenders;
provided that no such amendment shall adversely affect in any material respect
the rights of any Lender, in each case, without the written consent of such
Lender.
 
Section 13.3  Expenses; Indemnity.
 
(a)  Costs and Expenses.  The Borrower and each other Credit Party, jointly and
severally, shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)  Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Credit Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Claim related in any way to the Borrower
or any of its Subsidiaries, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims or civil penalties or fines assessed by the
U.S. Department of the Treasury’s Office of Foreign Assets Control),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Credit Party
against an Indemnitee for breach in bad faith of such Indemnitee's obligations
hereunder or under any other Loan Document, if the Borrower or such Credit Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
 
(c)  Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
each Issuing Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or such Issuing Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or such Issuing Lender in
connection with such capacity.  The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 4.7.
 
(d)  Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in clause (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
 
(e)  Payments.  All amounts due under this Section shall be payable promptly
after demand therefor.
 
Section 13.4  Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender, the Swingline Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, such Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, such Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of each
Lender, such Issuing Lender, the Swingline Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Lender, the
Swingline Lender or their respective Affiliates may have.  Each Lender, each
Issuing Lender and the Swingline Lender agree to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
 
Section 13.5  Governing Law, Jurisdiction, Etc.
 
(a)  Governing Law.  This Agreement and the other Loan Documents, unless
expressly set forth therein, shall be governed by, construed and enforced in
accordance with the laws of the State of New York, including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York, without
reference to any other conflicts of law principles thereof.
 
(b)  Submission to Jurisdiction.  The Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in the Borough of Manhattan, City of New
York and of the United States District Court for the Southern District of New
York and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by Applicable Law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender or any Issuing Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.
 
(c)  Waiver of Venue.  The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d)  Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 13.1.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
 
Section 13.6  Waiver of Jury Trial.
 
(a)  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 13.7  Reversal of Payments.  To the extent the Borrower makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
 
Section 13.8  Injunctive Relief.  The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
 
Section 13.9  Accounting Matters.  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
 
Section 13.10  Successors and Assigns; Participations.
 
(a)  Successors and Assigns Generally.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b)  Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
 
(i)  Minimum Amounts.
 
(A)  in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
(B)  in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such fifth (5th) Business Day;
 
(ii)  Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
 
(A)  the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
 
(B)  the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and
 
(C)  the consents of the applicable Issuing Lender and the Swingline Lender
(such consents not to be unreasonably withheld or delayed) shall be required for
any assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding)
or for any assignment in respect of the Revolving Credit Facility.
 
(iii)  Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
(iv)  No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
(v)  No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 13.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
 
(c)  Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender (but only to the extent of entries in
the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.
 
(d)  Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
13.2 that directly affects such Participant and could not be affected by a vote
of the Required Lenders.  Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 4.8,
4.9, 4.10 and 4.11 to the same extent as if it was a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.4 as though it were a Lender, provided such Participant agrees to be
subject to Section 4.6 as though it were a Lender.
 
(e)  Limitations upon Participant Rights.  A Participant shall not be entitled
to receive any greater payment under Sections 4.10 and 4.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.11 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 4.11(e) as though it were a Lender.
 
(f)  Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
Section 13.11  Confidentiality.  Each of the Administrative Agent, the Lenders
and the Issuing Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document (or
any Hedging Agreement with a Lender or the Administrative Agent) or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, Participant or
proposed Participant, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to Gold Sheets and other
similar bank trade publications, such information to consist of deal terms and
other information customarily found in such publications, or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, any Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.  For purposes of
this Section, “Information” means all information received from the Borrower or
any of its Subsidiaries relating to the Borrower or any of its Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Section 13.12  Performance of Duties.  Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
 
Section 13.13  All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Aggregate Commitment
remains in effect or the Credit Facility has not been terminated.
 
Section 13.14  Survival of Indemnities.  Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIII and any other provision of
this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.
 
Section 13.15  Titles and Captions.  Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
 
Section 13.16  Severability of Provisions.  Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
Section 13.17  Counterparts; Integration; Effectiveness; Electronic Execution.
 
(a)  Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement.  Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.  Except as provided in Section 5.2, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
(b)  Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
Section 13.18  Term of Agreement.  This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and the Aggregate Commitment has been
terminated.  No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
 
Section 13.19  USA Patriot Act.  The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the Act, it is required to obtain, verify
and record information that identifies the Borrower and Guarantors, which
information includes the name and address of each Borrower and Guarantor and
other information that will allow such Lender to identify such Borrower or
Guarantor in accordance with the Act
 
Section 13.20  Advice of Counsel; No Strict Construction.  Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel.  The parties hereto have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.
 
Section 13.21  Inconsistencies with Other Documents; Independent Effect of
Covenants.
 
(a)  In the event there is a conflict or inconsistency between this Agreement
and any other Loan Document, the terms of this Agreement shall control; provided
that any provision of the Security Documents which imposes additional burdens on
the Borrower or any of its Subsidiaries or further restricts the rights of the
Borrower or any of its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.
 
(b)  The Borrower expressly acknowledges and agrees that each covenant contained
in Articles VIII, IX, or X hereof shall be given independent
effect.  Accordingly, the Borrower shall not engage in any transaction or other
act otherwise permitted under any covenant contained in Articles VIII, IX, or X
if, before or after giving effect to such transaction or act, the Borrower shall
or would be in breach of any other covenant contained in Articles VIII, IX, or
X.
 
[Signature pages to follow]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
 



 
LMI AEROSPACE, INC., as Borrower
     
By:
/s/ Lawrence E. Dickinson
   
Name:
Lawrence E. Dickinson
   
Title:
Chief Financial Officer & Secretary



 

--------------------------------------------------------------------------------







 
AGENTS AND LENDERS:
     
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, Issuing Lender
and Lender
     
By:
/s/ James R. Zilisch
   
Name:
James R. Zilisch
   
Title:
Managing Director






--------------------------------------------------------------------------------







 
WELLS FARGO BANK, N.A.,
as Lender
     
By:
/s/ Beth A. Tiffin
   
Name:
Beth A. Tiffin
   
Title:
Vice President






--------------------------------------------------------------------------------







 
LaSalle Bank National Association,
 
as Lender
     
By:
/s/ Jon Chase
   
Name:
Jon Chase
   
Title:
Assistant Vice President






--------------------------------------------------------------------------------







 
Charter One Bank, N.A.,
 
as Lender
     
By:
/s/ Richard H. Ault
   
Name:
Richard H Ault
   
Title:
Vice President






--------------------------------------------------------------------------------







 
Comerica Bank,
 
as Lender
     
By:
/s/ Mark J. Leveille
   
Name:
Mark J. Leveille
   
Title:
Assistant Vice President






--------------------------------------------------------------------------------







 
U.S. BANK, NATIONAL ASSOCIATION,
 
as Lender
     
By:
/s/ Derek L. Martin
   
Name:
Derek L. Martin
   
Title:
Vice President




--------------------------------------------------------------------------------


 
EXHIBIT A-1
to
Credit Agreement
dated as of July 31, 2007
by and among
LMI Aerospace, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wachovia Bank, National Association,
as Administrative Agent




FORM OF REVOLVING CREDIT NOTE




 
 

--------------------------------------------------------------------------------

 


REVOLVING CREDIT NOTE


$____________________                                                                                                                                                                                  _____________,
20__


FOR VALUE RECEIVED, the undersigned, LMI AEROSPACE, INC., a Missouri corporation
(the "Borrower"), promises to pay to the order of ____________________ (the
"Lender"), at the place and times provided in the Credit Agreement referred to
below, the principal sum of ________________________ AND NO/100 DOLLARS
($________________) or, if less, the unpaid principal amount of all Revolving
Credit Loans made by the Lender from time to time pursuant to that certain
Credit Agreement, dated as of July 31, 2007 (as amended, restated, supplemented
or otherwise modified from time to time, the "Credit Agreement") by and among
the Borrower, the Lenders who are or may become a party thereto, as Lenders, and
Wachovia Bank, National Association, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.


The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 4.1, of the
Credit Agreement. The Borrower shall have the right, at any time and from time
to time, to make voluntary prepayments of the outstanding principal amount of,
and interest on, this Revolving Credit Note, in whole or in part, without
premium or penalty (except as otherwise provided in the Credit Agreement)
pursuant to Section 2.4(c) of the Credit Agreement. All payments of principal
and interest on this Revolving Credit Note shall be payable in lawful currency
of the United States of America in immediately available funds to the account
designated in the Credit Agreement.


This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.


THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ANY OTHER CONFLICT OF LAW PRINCIPLES THEREOF.


The Indebtedness evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Indebtedness referred to in the Credit Agreement.
 
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind including, without limitation, notice of acceleration or intent to
accelerate, with respect to this Revolving Credit Note.


[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note as
of the day and year first above written.




LMI AEROSPACE, INC.
   
By:  __________________________________                                                    
  Name: ________________________________                                                     
  Title:   ________________________________                   







 
 

--------------------------------------------------------------------------------

 


EXHIBIT A-2
to
Credit Agreement
dated as of July 31, 2007
by and among
LMI Aerospace, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wachovia Bank, National Association,
as Administrative Agent




FORM OF SWINGLINE NOTE


 
 

--------------------------------------------------------------------------------

 


SWINGLINE NOTE


$10,000,000                                                                                                                                                                                                              July
31, 2007


FOR VALUE RECEIVED, the undersigned, LMI AEROSPACE, INC., a Missouri corporation
(the "Borrower"), promises to pay to the order of WACHOVIA BANK, NATIONAL
ASSOCIATION (the "Lender"), at the place and times provided in the Credit
Agreement referred to below, the principal sum of TEN MILLION AND NO/ 100
DOLLARS ($10,000,000) or, if less, the principal amount of all Swingline Loans
made by the Lender from time to time pursuant to that certain Credit Agreement,
dated as of July 31, 2007 (as amended, restated, supplemented or otherwise
modified, the "Credit Agreement") by and among the Borrower, the Lenders who are
or may become a party thereto, as Lenders, and Wachovia Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement


The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 4.1, of the Credit
Agreement The Borrower shall have the right, at any time and from time to time,
to make voluntary prepayments of the outstanding principal amount of, and
interest on, this Swingline Note, in whole or in part, without premium or
penalty (except as otherwise provided in the Credit Agreement) pursuant to
Section 2.4(c) of the Credit Agreement. Swingline Loans refunded as Revolving
Credit Loans in accordance with Section 2.2(b) of the Credit Agreement shall be
payable by the Borrower as Revolving Credit Loans pursuant to the Revolving
Credit Notes, and shall not be payable under this Swingline Note as Swingline
Loans. All payments of principal and interest on this Swingline Note shall be
payable in lawful currency of the United States of America in immediately
available funds, to the account designated in the Credit Agreement.


This Swingline Note is entitled to the benefits of, and evidences Swingline
Loans and associated Obligations incurred under, the Credit Agreement, to which
reference is made for a description of the security for this Swingline Note and
for a statement of the terms and conditions on which the Borrower is permitted
and required to make prepayments and repayments of principal of the Swingline
Loans and associated Obligations evidenced by this Swingline Note and on which
such Swingline Loans and associated Obligations may be declared to be
immediately due and payable.


THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ANY OTHER CONFLICT OF LAW PRINCIPLES THEREOF.
 
The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.


The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind including, without limitation, notice of acceleration or intent to
accelerate, with respect to this Swingline Note.


[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Swingline Note as of the
day and year first above written.






LMI AEROSPACE, INC.
   
By:  _______________________________                                                    
  Name: ____________________________                                                     
  Title:  _____________________________                    





 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
to
Credit Agreement
dated as of July 31, 2007
by and among
LMI Aerospace, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wachovia Bank, National Association,
as Administrative Agent




FORM OF NOTICE OF BORROWING


 
 

--------------------------------------------------------------------------------

 


NOTICE OF BORROWING


Dated as of: _________________


Wachovia Bank, National Association,
  as Administrative Agent
Charlotte Plaza, CP-8
201 South College Street
Charlotte, North Carolina 28288-0680
Attention: Syndication Agency Services



Ladies and Gentlemen:


This irrevocable Notice of Borrowing is delivered to you pursuant to Section
2.3, of the Credit Agreement dated as of July 31, 2007 (as amended, restated,
supplemented or otherwise modified, the "Credit Agreement"), by and among LMI
AEROSPACE, INC., a Missouri corporation, as Borrower, the lenders who are or may
become party thereto, as Lenders, and Wachovia Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement
 
1.           The Borrower hereby requests that the Lenders make a [Revolving
Credit Loan] [Swingline Loan] to the Borrower in the aggregate principal amount
of _______________.  (Complete with an amount in accordance with Section 2.3(a)
of the Credit Agreement.)
 
2.           The Borrower hereby requests that such Loan be made on the
following Business Day: __________________.  (Complete with a Business Day in
accordance with Section 2.3(a) of the Credit Agreement for Revolving Credit
Loans or Swingline Loans).


3.           The Borrower hereby requests that such Loan bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:


Interest Period                                          Termination Date for
Component                                                                                   (LIBOR                                        Interest
Period
of Loan                                Interest
Rate                                   Rate
only)                                                    (if applicable)


[Base Rate or LIBOR
Rate]1







--------------------------------------------------------------------------------

 
1 Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans
(provided that the LIBOR Rate shall not be available until three (3) Business
Days after the Closing Date) or (ii) the Base Rate for Swingline Loans.


 
 

--------------------------------------------------------------------------------

 


4.           The principal amount of all Loans and L/C Obligations outstanding
as of the date hereof (including the Loan requested herein) does not exceed the
maximum amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.


5.           All of the conditions applicable to the Loan requested herein as
set forth in the Credit Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of such Loan.


[Signature Page Follows]


2 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.


LMI AEROSPACE, INC.
   
By: ________________________________                                                     
  Name: _____________________________                                                     
  Title:  ______________________________                    





3 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
to
Credit Agreement
dated as of July 31, 2007
by and among
LMI Aerospace, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wachovia Bank, National Association,
as Administrative Agent




FORM OF NOTICE OF ACCOUNT DESIGNATION


 
 

--------------------------------------------------------------------------------

 
 
NOTICE OF ACCOUNT DESIGNATION
 
Dated as of: ______________                                                     




Wachovia Bank, National Association,
  as Administrative Agent
Charlotte Plaza, CP-8
201 South College Street
Charlotte, North Carolina 28288-0680
Attention: Syndication Agency Services



Ladies and Gentlemen:
 
This Notice of Account Designation is delivered to you pursuant to Section
2.3(b) of the Credit Agreement dated as of July 31, 2007 (as amended, restated,
supplemented or otherwise modified, the "Credit Agreement"), by and among LMI
AEROSPACE, INC., a Missouri corporation, as Borrower, the lenders who are or may
become party thereto, as Lenders, and Wachovia Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement


1.           The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):

______________________________
ABA Routing
Number: ______________                                                               
Account
Number: _______________                                                               


2.           This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.


[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.




LMI AEROSPACE, INC.
   
By:  ______________________________                                                    
  Name:  ___________________________                                                    
  Title: ____________________________                     







 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
to
Credit Agreement
dated as of July 31, 2007
by and among
LMI Aerospace, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wachovia Bank, National Association,
as Administrative Agent




FORM OF NOTICE OF PREPAYMENT


 
 

--------------------------------------------------------------------------------

 


NOTICE OF PREPAYMENT


Dated as
of: ________________                                                     




Wachovia Bank, National Association,
  as Administrative Agent
Charlotte Plaza, CP-8
201 South College Street
Charlotte, North Carolina 28288-0680
Attention: Syndication Agency Services



Ladies and Gentlemen:
 
This irrevocable Notice of Prepayment is delivered to you pursuant to Section
2.4(c) of the Credit Agreement dated as of July 31, 2007 (as amended, restated,
supplemented or otherwise modified, the "Credit Agreement"), by and among LMI
AEROSPACE, INC., a Missouri corporation, as Borrower, the lenders who are or may
become party thereto, as Lenders, and Wachovia Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.


 
1.           The Borrower hereby provides notice to the Administrative Agent
that it shall repay the following Base Rate Loans and/or LIBOR Rate Loans:
_____________. (Complete with an amount in accordance with Section 2.4 of the
Credit Agreement).


2.           The Loan to be prepaid is a [check each applicable box]


q           Swingline Loan


q           Revolving Credit Loan
 
3.           The Borrower shall repay the above-referenced Loans on the
following Business Day: _____________. (Complete with a date no earlier than the
same Business Day as of the date of this Notice of Prepayment with respect to
any Base Rate Loan (including any Swingline Loan) and three (3) Business Days
subsequent to date of this Notice of Prepayment with respect to any LIBOR Rate
Loan.)


[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.


LMI AEROSPACE, INC.
   
By:  ______________________________                                                    
  Name:  ___________________________                                                    
  Title:  ____________________________                    





 
 

--------------------------------------------------------------------------------

 


EXHIBIT E
to
Credit Agreement
dated as of July 31, 2007
by and among
LMI Aerospace, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wachovia Bank, National Association,
as Administrative Agent




FORM OF NOTICE OF CONVERSION/CONTINUATION


 
 

--------------------------------------------------------------------------------

 


NOTICE OF CONVERSION/CONTINUATION


Dated as
of: ___________________                                                     




Wachovia Bank, National Association,
  as Administrative Agent
Charlotte Plaza, CP-8
201 South College Street
Charlotte, North Carolina 28288-0680
Attention: Syndication Agency Services



Ladies and Gentlemen:
 
This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 4.2 of the Credit Agreement dated as of July 31, 2007
(as amended, restated, supplemented or otherwise modified, the "Credit
Agreement"), by and among LMI AEROSPACE, INC., a Missouri corporation, as
Borrower, the lenders who are or may become party thereto, as Lenders, and
Wachovia Bank, National Association, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement


1.           This Notice is submitted for the purpose of: (Check one and
complete applicable information in accordance with the Credit Agreement.)


¨           Converting all or a portion of a Base Rate Loan into a LIBOR Rate
Loan


 
(a)
The aggregate outstanding principal balance of such Loan is $_________________.



 
(b)
The principal amount of such Loan to be converted is $_____________________.



 
(c)
The requested effective date of the conversion of such Loan is
__________________.



 
(d)
The requested Interest Period applicable to the converted Loan is
__________________.



¨           Converting a portion of LIBOR Rate Loan into a Base Rate Loan


 
(a)
The aggregate outstanding principal balance of such Loan is $__________________.

 
 
(b)
The last day of the current Interest Period for such Loan is
___________________.



 
(c)
The principal amount of such Loan to be converted is $__________________.



 
(d)
The requested effective date of the conversion of such Loan is
___________________.



 
¨
Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan



 
(a)
The aggregate outstanding principal balance of such Loan is $__________________.



 
(b)
The last day of the current Interest Period for such Loan is
___________________.



 
(c)
The principal amount of such Loan to be continued is $__________________.



 
(d)
The requested effective date of the continuation of such Loan is
___________________.



 
(e)
The requested Interest Period applicable to the continued Loan is
___________________.



2.            The principal amount of all Loans and L/C Obligations outstanding
as of the date hereof does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.
 
3.            All of the conditions applicable to the conversion or continuation
of the Loan requested herein as set forth in the Credit Agreement have been
satisfied or waived as of the date hereof and will remain satisfied or waived to
the date of such Loan.


[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.




LMI AEROSPACE, INC.
   
By:  _________________________________                                                    
  Name:  ______________________________                                                    
  Title:  _______________________________                    







 
 

--------------------------------------------------------------------------------

 


EXHIBIT F
to
Credit Agreement
dated as of July 31, 2007
by and among
LMI Aerospace, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wachovia Bank, National Association,
as Administrative Agent




FORM OF OFFICER'S COMPLIANCE CERTIFICATE




 
 

--------------------------------------------------------------------------------

 


OFFICER'S COMPLIANCE CERTIFICATE


 
The undersigned, on behalf of LMI AEROSPACE, INC., a Missouri corporation, as
Borrower, hereby certifies to the Administrative Agent and the Lenders, each as
defined in the Credit Agreement referred to below, as follows:


1.            This certificate is delivered to you pursuant to Section 7.2 of
the Credit Agreement dated as of July 31, 2007 (as amended, restated,
supplemented or otherwise modified, the "Credit Agreement"), by and among the
Borrower, the Lenders who are or may become party thereto, as Lenders, and
Wachovia Bank, National Association, as Administrative Agent. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.


2.           I have reviewed the financial statements of the Borrower and its
Subsidiaries dated as of ______________ and for the ___________ period[s] then
ended delivered in accordance with Section 7.1[(a)][(b)] of the Credit Agreement
and such statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the dates indicated and the
results of their operations and cash flows for the period[s] indicated.
 
3.            I have reviewed the terms of the Credit Agreement, and the related
Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of the
Borrower and its Subsidiaries during the accounting period covered by the
financial statements referred to in Paragraph 2 above. Such review has not
disclosed the existence during or at the end of such accounting period of any
condition or event that constitutes a Default or an Event of Default, nor do I
have any knowledge of the existence of any such condition or event as at the
date of this certificate [except, if such condition or event existed or exists,
describe the nature and period of existence thereof and what action the Borrower
has taken, is taking and proposes to take with respect thereto].


4.           The Applicable Margin, the Commitment Fee and calculations
determining such figures are set forth on the attached Schedule 1.


5.            The Borrower and its Subsidiaries are in compliance with the
financial covenants contained in Article IX of the Credit Agreement as shown on
such Schedule 2 and the Borrower and its Subsidiaries are in compliance with the
other covenants and restrictions contained in the Credit Agreement.


[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 


WITNESS the following signature as of the day and year first written above.




LMI AEROSPACE, INC.
   
By:  _______________________________                                                    
  Name: ____________________________                                                     
  Title: _____________________________                     







 
 

--------------------------------------------------------------------------------

 


Schedule 1
to
Officer's Compliance Certificate




[To be provided in a form acceptable to the Administrative Agent]




 
 

--------------------------------------------------------------------------------

 


Schedule 2
to
Officer's Compliance Certificate




[To be provided in a form acceptable to the Administrative Agent]




 
 

--------------------------------------------------------------------------------

 


EXHIBIT G
to
Credit Agreement
dated as of July 31, 2007
by and among
LMI Aerospace, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wachovia Bank, National Association,
as Administrative Agent




FORM OF ASSIGNMENT AND ASSUMPTION




 
 

--------------------------------------------------------------------------------

 


ASSIGNMENT AND ASSUMPTION


 
This Assignment and Assumption (the "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified on the Schedules hereto as "Assignor" or
"Assignors" (collectively, the "Assignors" and each an "Assignor") and [the]
[each]2 Assignee identified on the Schedules hereto as "Assignee" or "Assignees"
(collectively, the "Assignees" and each an "Assignee"). [It is understood and
agreed that the rights and obligations of [the Assignors] [the Assignees]3
hereunder are several and not joint.]4 Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (as amended, the "Credit Agreement"), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee. The Standard Terms and Conditions set
forth in Annex 1, attached hereto are hereby agreed to and incorporated herein
by reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
'related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] "Assigned
Interest"). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
 

--------------------------------------------------------------------------------

 
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 

--------------------------------------------------------------------------------


 
 
1.
Assignor:
See Schedules attached hereto
2.
Assignees:
See Schedules attached hereto
3.
Borrower:
LMI Aerospace, Inc.
4.
Administrative Agent:
Wachovia Bank, National Association, as the administrative under the Credit
Agreement
5.
Credit Agreement:
The Credit Agreement dated as of July 31, 2007 among LMI Aerospace, Inc., as
Borrower, the Lenders who are or may become party thereto, as Lenders, and
Wachovia Bank, Association, as Administrative Agent (as amended, restated,
supplemented or otherwise modified)
6.
Assigned Interest:
See Schedules attached hereto
[7.
Trade Date:
__________________]5





[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------

5 To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.


 
 

--------------------------------------------------------------------------------

 


Effective Date:
_____________, 20____ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR]



The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR(S)


See Schedules attached hereto




ASSIGNEE(S)


See Schedules attached hereto




 
 

--------------------------------------------------------------------------------

 


[Consented to and]6 Accepted:


WACHOVIA BANK, NATIONAL ASSOCIATION,
 as Administrative Agent
   
By: __________________________________                                                     
  Name:_______________________________
  Title: ________________________________





WACHOVIA BANK, NATIONAL ASSOCIATION,
as Swingline Lender and Issuing Lender
   
By: _________________________________                                                     
  Name:_______________________________
  Title:________________________________





[Consented to:]7


LMI AEROSPACE, INC.
   
By: _________________________________                                                     
  Title:




--------------------------------------------------------------------------------

6 To be added only if the consent of the Administrative Agent and/or the
Swingline Lender and Issuing Lender is required by the terms of the Credit
Agreement. May also use a Master Consent
7 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement. May also use a Master Consent.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1
To Assignment and Assumption


By its execution of this Schedule, the Assignee agrees to the terms set forth in
the attached Assignment and Assumption.


Assigned Interests:


Facility
Assigned8
Aggregate
Amount of
Commitment/
Loans for all
Lenders7
Amount of
Commitment/
Loans Assigned9
Percentage
Assigned of
Commitment/
Loans10
CUSIP Number
 
$
$
%
   
$
$
%
   
$
$
%
 





[NAME OF ASSIGNEE]
[and is an Affiliate/Approved Fund of [identify
Lender]11]
   
By:  _____________________________________                                                    
  Name: __________________________________
  Title: ____________________________________








--------------------------------------------------------------------------------

8 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. "Revolving
Credit Commitment," etc.).
9 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
11 Select as applicable.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2
To Assignment and Assumption


By its execution of this Schedule, the Assignor agrees to the terms set forth in
the attached Assignment and Assumption.


Assigned Interests:


Facility
Assigned12
Aggregate
Amount of
Commitment/
Loans for all Lenders11
Amount of
Commitment/
Loans
Assigned13
Percentage
Assigned of
Commitment/
Loans14
CUSIP Number
 
$
$
%
   
$
$
%
   
$
$
%
 







[NAME OF ASSIGNOR]
   
By: _________________________________                                                     
  Name:
  Title:










--------------------------------------------------------------------------------

12 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. "Revolving
Credit Commitment," etc.)
13 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
14 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


 
 

--------------------------------------------------------------------------------

 


ANNEX 1
to Assignment and Assumption


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.
 
1.1  Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 13.10 of the Credit
Agreement (subject to such consents, if any, as may be required under Section
13.10(b)(ii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Sections 5.2 or 7.1. thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.            Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.


3.            General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT H
to
Credit Agreement
dated as of July 31, 2007
by and among
LMI Aerospace, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wachovia Bank, National Association,
as Administrative Agent






FORM OF GUARANTY AGREEMENT


 
 

--------------------------------------------------------------------------------

 


EXECUTION COPY















--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 






SUBSIDIARY GUARANTY AGREEMENT


dated as of July 31, 2007


by and among


Certain Subsidiaries of
LMI AEROSPACE, INC.


as Subsidiary Guarantors,


in favor of


WACHOVIA BANK, NATIONAL ASSOCIATION,


as Administrative Agent







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
                                                                                                                                    Page
ARTICLE I DEFINED TERMS
1
 
SECTION 1.1
Definitions
1
 
SECTION 1.2
Other Definitional Provisions
1



ARTICLE II SUBSIDIARY GUARANTY
2
 
SECTION 2.1
Subsidiary Guaranty
2
 
SECTION 2.2
Bankruptcy Limitations on Subsidiary Guarantors
2
 
SECTION 2.3
Agreements for Contribution
3
 
SECTION 2.4
Nature of Subsidiary Guaranty
4
 
SECTION 2.5
Waivers
5
 
SECTION 2.6
Modification of Loan Documents, etc.
6
 
SECTION 2.7
Demand by the Administrative Agent
7
 
SECTION 2.8
Remedies
7
 
SECTION 2.9
Benefits of Subsidiary Guaranty
7
 
SECTION 2.10
Termination; Reinstatement
7
 
SECTION 2.11
Payments
8



ARTICLE III REPRESENTATIONS AND WARRANTIES
8

 
ARTICLE IV MISCELLANEOUS
9
 
SECTION 4.1
Notices
9
 
SECTION 4.2
Amendments, Waivers and Consents
9
 
SECTION 4.3
Expenses, Indemnification, Waiver of Consequential Damages, etc
9
 
SECTION 4.4
Right of Set-off
9
 
SECTION 4.5
Governing Law; Jurisdiction; Venue; Service of Process
10
 
SECTION 4.6
Waiver of Jury Trial
11
 
SECTION 4.7
Injunctive Relief; Punitive Damages
11
 
SECTION 4.8
No Waiver by Course of Conduct, Cumulative Remedies
11
 
SECTION 4.9
Successors and Assigns
11
 
SECTION 4.10
Survival of Indemnities
12
 
SECTION 4.11
All Powers Coupled With Interest
12
 
SECTION 4.12
Titles and Captions
12
 
SECTION 4.13
Severability of Provisions
12
 
SECTION 4.14
Counterparts
12
 
SECTION 4.15
Integration
12
 
SECTION 4.16
Advice of Counsel, No Strict Construction
12
 
SECTION 4.17
Acknowledgements
12
 
SECTION 4.18
Releases
13
 
SECTION 4.19
Additional Subsidiary Guarantors
13
 
SECTION 4.20
Secured Parties
13

 
 
 

--------------------------------------------------------------------------------

 
 
SUBSIDIARY GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this "Subsidiary Guaranty"), dated as of July 31,
2007, is made by certain Subsidiaries of LMI AEROSPACE, INC., a Missouri
corporation (such Subsidiaries, collectively, the "Subsidiary Guarantors", each,
a "Subsidiary Guarantor"), in favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the "Administrative Agent") for the
ratable benefit of the Secured Parties.


STATEMENT OF PURPOSE
 
Pursuant to the terms of the Credit Agreement, dated of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), by and among LMI Aerospace, Inc., a Missouri corporation
(the "Borrower"), the banks and other financial institutions from time to time
party thereto (the "Lenders") and the Administrative Agent, the Lenders have
agreed to make Extensions of Credit to the Borrower upon the terms and subject
to the conditions set forth therein.


The Borrower and the Subsidiary Guarantors, though separate legal entities,
comprise one integrated financial enterprise, and all Extensions of Credit to
the Borrower will inure, directly or indirectly, to the benefit of each of the
Subsidiary Guarantors.


It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Subsidiary Guarantors shall have executed and delivered this Subsidiary
Guaranty to the Administrative Agent, for the ratable benefit of the Secured
Parties.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, the Subsidiary Guarantors hereby agree with the Administrative
Agent, for the ratable benefit of the Secured Parties, as follows:


ARTICLE I


DEFINED TERMS


SECTION 1.1                                Definitions. The following terms when
used in this Subsidiary Guaranty shall have the meanings assigned to them below:


"Additional Guarantor" means each Domestic Subsidiary of the Parent which
hereafter becomes a Subsidiary Guarantor pursuant to Section 4.19 hereof and
Section 8.11 of the Credit Agreement.
 
"Applicable Insolvency Laws" means all Applicable Law governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other "avoidance" provisions of Title 11 of the United States Code, as
amended or supplemented).


"Guaranteed Obligations" has the meaning set forth in Section 2.1.


SECTION 1.2.                                Other Definitional Provisions.
Capitalized terms used and not otherwise defined in this Subsidiary Guaranty,
including the preambles and recitals hereof, shall have the meanings ascribed to
them in the Credit Agreement. In the event of a conflict between capitalized
terms defined herein and in the Credit Agreement, the Credit Agreement shall
control. The words "hereof," "herein", "hereto" and "hereunder" and words of
similar import when used in this Subsidiary Guaranty shall refer to this
Subsidiary Guaranty as a whole and not to any particular provision of this
Subsidiary Guaranty, and Section references are to this Subsidiary Guaranty
unless otherwise specified. The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms. Where
the context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Subsidiary Guarantor, shall refer to such Subsidiary
Guarantor's Collateral or the relevant part thereof.
 
ARTICLE II


SUBSIDIARY GUARANTY
 
SECTION 2.1                                Subsidiary Guaranty. Each Subsidiary
Guarantor hereby, jointly and severally with the other Subsidiary Guarantors,
unconditionally guarantees to the Administrative Agent for the ratable benefit
of the Secured Parties, and their respective permitted successors, endorsees,
transferees and assigns, the prompt payment and performance of all Obligations,
whether primary or secondary (whether by way of endorsement or otherwise),
whether now existing or hereafter arising, whether or not from time to time
reduced or extinguished (except by payment thereof) or hereafter increased or
incurred, whether enforceable or unenforceable as against the Parent, the
Borrower or any other Person, whether or not discharged, stayed or otherwise
affected by any Applicable Insolvency Law or proceeding thereunder, whether
created directly with the Administrative Agent or any other Secured Party or
acquired by the Administrative Agent or any other Secured Party through
assignment or endorsement or otherwise, whether matured or unmatured, whether
joint or several, as and when the same become due and payable (whether at
maturity or earlier, by reason of acceleration, mandatory repayment or
otherwise), in accordance with the terms of any such instruments evidencing any
such obligations, including all renewals, extensions or modifications thereof
(all of the foregoing being hereafter collectively referred to as the
"Guaranteed Obligations").


SECTION 2.2                                Bankruptcy Limitations on Subsidiary
Guarantors. Notwithstanding anything to the contrary contained in. Section 2.1
it is the intention of each Subsidiary Guarantor and the Secured Parties that,
in any proceeding involving the bankruptcy, reorganization, arrangement,
adjustment of debts, relief of debtors, dissolution or insolvency or any similar
proceeding with respect to any Subsidiary Guarantor or its assets, the amount of
such Subsidiary Guarantor's obligations with respect to the Guaranteed
Obligations shall be equal to, but not in excess of, the maximum amount thereof
not subject to avoidance or recovery by operation of Applicable Insolvency Laws
after giving effect to Section 2.3(a). To that end, but only in the event and to
the extent that after giving effect to Section 2.3(a) such Subsidiary
Guarantor's obligations with respect to the Guaranteed Obligations or any
payment made pursuant to such Guaranteed Obligations would, but for the
operation of the first sentence of this Section 2.2 be subject to avoidance or
recovery in any such proceeding under Applicable Insolvency Laws after giving
effect to Section 2.3(a) the amount of such Subsidiary Guarantor's obligations
with respect to the Guaranteed Obligations shall be limited to the largest
amount which, after giving effect thereto, would not, under Applicable
Insolvency Laws, render such Subsidiary Guarantor's obligations with respect to
the Guaranteed Obligations unenforceable or avoidable or otherwise subject to
recovery under Applicable Insolvency Laws. To the extent any payment actually
made pursuant to the Guaranteed Obligations exceeds the limitation of the first
sentence of this Section 2.2 and is otherwise subject to avoidance and recovery
in any such proceeding under Applicable Insolvency Laws, the amount subject to
avoidance shall in all events be limited to the amount by which such actual
payment exceeds such limitation and the Guaranteed Obligations as limited by the
first sentence of this Section 2.2 shall in all events remain in full force and
effect and be fully enforceable against such Subsidiary Guarantor. The first
sentence of this Section 2.2 is intended solely to preserve the rights of the
Administrative Agent hereunder against such Subsidiary Guarantor in such
proceeding to the maximum extent permitted by Applicable Insolvency Laws and
neither the Parent, the Borrower, such Subsidiary Guarantor, any other
Subsidiary Guarantor, any other guarantor, nor any other Person shall have any
right or claim under such sentence that would not otherwise be available under
Applicable Insolvency Laws in such proceeding.
 
SECTION 2.3                                Agreements for Contribution.
 
(a)           Right of Contribution. The Subsidiary Guarantors hereby agree
among themselves that, if any Subsidiary Guarantor shall make an Excess Payment
(as defined below), such Subsidiary Guarantor shall have a right of contribution
from each other Subsidiary Guarantor in an amount equal to such other Subsidiary
Guarantor's Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Subsidiary Guarantor under this Section 2.3(a) shall
be subordinate and subject in right of payment to the Guaranteed Obligations
until such time as the Guaranteed Obligations (other than (i) any contingent
indemnity obligations not yet due and (ii) the Specified Obligations) have been
indefeasibly paid in full in cash and the Revolving Credit Commitment
terminated, and none of the Subsidiary Guarantors shall exercise any right or
remedy under this Section 2.3(a) against any other Subsidiary Guarantor until
such Guaranteed Obligations (other than (i) any contingent indemnity obligations
not yet due and (ii) the Specified Obligations) have been indefeasibly paid in
full in cash and the Revolving Credit Commitment terminated. For purposes of
this Section 2.3(a), (i) "Excess Payment" shall mean the amount paid by any
Subsidiary Guarantor in excess of its Ratable Share (as defined below) of any
Guaranteed Obligations; (ii) "Ratable Share" shall mean, for any Subsidiary
Guarantor in respect of any payment of Guaranteed Obligations, the ratio
(expressed as a percentage) as of the date of such payment of Guaranteed
Obligations of (A) the amount by which the aggregate present fair salable value
of all of its assets and properties exceeds the amount of all debts and
liabilities of such Subsidiary Guarantor (including probable contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Subsidiary Guarantor hereunder) to (B) the amount by which
the aggregate present fair salable value of all assets and other properties of
all of the Subsidiary Guarantors exceeds the amount of all of the debts and
liabilities (including probable contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Subsidiary
Guarantors hereunder) of all of the Subsidiary Guarantors; provided, however,
that, for purposes of calculating the Ratable Shares of the Subsidiary
Guarantors in respect of any payment of Guaranteed Obligations, any Subsidiary
Guarantor that became a Subsidiary Guarantor subsequent to the date of any such
payment shall be deemed to have been a Subsidiary Guarantor on the date of such
payment and the financial information for such Subsidiary Guarantor as of the
date such Subsidiary Guarantor became a Subsidiary Guarantor shall be utilized
for such Subsidiary Guarantor in connection with such payment; and (iii)
"Contribution Share" shall mean, for any Subsidiary Guarantor in respect of any
Excess Payment made by any other Subsidiary Guarantor, the ratio (expressed as a
percentage) as of the date of such Excess Payment of (A) the amount by which the
aggregate present fair salable value of all of its assets and properties exceeds
the amount of all debts and liabilities of such Subsidiary Guarantor (including
probable contingent, subordinated, unmatured, and unliquidated liabilities, but
excluding the obligations of such Subsidiary Guarantor hereunder) to (B) the
amount by which the aggregate present fair salable value of all assets and other
properties of all of the Subsidiary Guarantors other than the maker of such
Excess Payment exceeds the amount of all of the debts and liabilities (including
probable contingent, subordinated, unmatured, and unliquidated liabilities, but
excluding the obligations of the Subsidiary Guarantors) of all of the Subsidiary
Guarantors other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Subsidiary Guarantors
in respect of any Excess Payment, any Subsidiary Guarantor that became a
Subsidiary Guarantor subsequent to the date of any such Excess Payment shall be
deemed to have been a Subsidiary Guarantor on the date of such Excess Payment
and. the financial information for such Subsidiary Guarantor as of the date such
Subsidiary Guarantor became a Subsidiary Guarantor shall be utilized for such
Subsidiary Guarantor in connection with such Excess Payment. Each of the
Subsidiary Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. This Section 2.3 shall not be deemed to affect
any right of subrogation, indemnity, reimbursement or contribution that any
Subsidiary Guarantor may have under Applicable Law against the Borrower in
respect of any payment of Guaranteed Obligations.
 
(b)           No Subrogation. Notwithstanding any payment or payments by any of
the Subsidiary Guarantors hereunder, or any set-off or application of funds of
any of the Subsidiary Guarantors by the Administrative Agent, the Control Agent
or any other Secured Party, or the receipt of any amounts by the Administrative
Agent, the Control Agent or any other Secured Party with respect to any of the
Guaranteed Obligations, none of the Subsidiary Guarantors shall be entitled to
be subrogated to any of the rights of the Administrative Agent, the Control
Agent or any other Secured Party against the Parent, the Borrower, the other
Subsidiary Guarantors, any other guarantor, any other Person or against any
collateral security held by the Administrative Agent, the Control Agent or any
other Secured Party for the payment of the Guaranteed Obligations nor shall any
of the Subsidiary Guarantors seek any reimbursement from the Parent, the
Borrower, any of the other Subsidiary Guarantors, any other guarantor or any
other Person in respect of payments made by such Subsidiary Guarantor in
connection with the Guaranteed Obligations, until all amounts owing to the
Administrative Agent and the other Secured Parties on account of the Guaranteed
Obligations (other than (i) any contingent indemnity obligations not yet due and
(ii) the Specified Obligations) are indefeasibly paid in full in cash and the
Revolving Credit Commitment is terminated. If any amount shall be paid to any
Subsidiary Guarantor on account of such subrogation rights at any time when all
of the Guaranteed Obligations (other than (i) any contingent indemnity
obligations not yet due and (ii) the Specified Obligations) shall not have been
indefeasibly paid in cash in full, such amount shall be held by such Subsidiary
Guarantor in trust for the Administrative Agent, segregated from other funds of
such Subsidiary Guarantor, and shall, forthwith upon receipt by such Subsidiary
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Subsidiary Guarantor (duly endorsed by such Subsidiary Guarantor to the
Administrative Agent, if required) to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as set forth in the
Credit Agreement.


SECTION 2.4                                Nature of Subsidiary Guaranty.
 
(a)           Each Subsidiary Guarantor agrees that this Subsidiary Guaranty is
a continuing, unconditional guaranty of payment and performance and not of
collection, and that its obligations under this Subsidiary Guaranty shall be
primary, absolute and unconditional, irrespective of, and unaffected by:


(i)
the genuineness, validity, regularity, enforceability or any future amendment
of, or change in, the Credit Agreement, any other Loan Document, any Specified
Hedge Agreement, any Specified Cash Management Arrangement or any other
agreement, document or instrument to which the Parent, the Borrower, any
Subsidiary Guarantor or any of their respective Subsidiaries or Affiliates is or
may become a party;



(ii)
the absence of any action to enforce this Subsidiary Guaranty, the Credit
Agreement, any other Loan Document, any Specified Hedge Agreement or any
Specified Cash Management Arrangement, or the waiver or consent by the
Administrative Agent, the Control Agent or any other Secured Party with respect
to any of the provisions of this Subsidiary Guaranty, the Credit Agreement, any
other Loan Document, any Specified Hedge Agreement or any Specified Cash
Management Arrangement;



(iii)
the existence, value or condition of, or failure to perfect its Lien against,
any security for or other guaranty of the Guaranteed Obligations, or any action,
or the absence of any action, by the Administrative Agent, the Control Agent or
any other Secured Party in respect of such security or guaranty (including,
without limitation, the release of any such security or guaranty);



(iv)
any structural change in, restructuring of or other similar organizational
change of the Parent, the Borrower, any Subsidiary Guarantor, any other
guarantors or any of their respective Subsidiaries or Affiliates; or



(v)
to the extent permitted by Applicable Law, any other action or circumstances
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than payment);



it being agreed by each Subsidiary Guarantor that, subject to the first sentence
of Section 2.2, its obligations under this Subsidiary Guaranty shall not be
discharged until the final indefeasible payment and performance, in full, of the
Guaranteed Obligations (other than (A) any contingent indemnity obligations not
yet due and (B) the Specified Obligations) and the termination of the Revolving
Credit Commitment.


(b)           Each Subsidiary Guarantor represents, warrants and agrees that the
Guaranteed Obligations and its obligations under this Subsidiary Guaranty are
not and shall not be subject to any counterclaims, offsets or defenses of any
kind (other than the defense of payment) against the Administrative Agent, the
Control Agent, the other Secured Parties, the Parent or the Borrower whether now
existing or which may arise in the future.


(c)           Each Subsidiary Guarantor hereby agrees and acknowledges that the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this Subsidiary Guaranty, and all dealings between the Borrower
and any of the Subsidiary Guarantors, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this
Subsidiary Guaranty.


SECTION 2.5                                Waivers. To the extent permitted by
Applicable Law, each Subsidiary Guarantor expressly waives all of the following
rights and defenses (and agrees not to take advantage of or assert any such
right or defense):


(a)           any rights it may now or in the future have under any statute, or
at law or in equity, or otherwise, to compel the Administrative Agent, the
Control Agent or any other Secured Party to proceed in respect of the Guaranteed
Obligations against the Parent, the Borrower, any other Subsidiary Guarantor,
any other guarantor or any other Person or against any security for or other
guaranty of the payment and performance of the Guaranteed Obligations before
proceeding against, or as a condition to proceeding against, such Subsidiary
Guarantor,


(b)           any defense based upon the failure of the Administrative Agent,
the Control Agent or any other Secured Party to commence an action in respect of
the Guaranteed Obligations against the Parent, the Borrower, such Subsidiary
Guarantor, any other Subsidiary Guarantor, any other guarantor or any other
Person or any security for the payment and performance of the Guaranteed
Obligations;


(c)           any right to insist upon, plead or in any manner whatever claim or
take the benefit or advantage of, any appraisal, valuation, stay, extension,
marshalling of assets or redemption laws, or exemption, whether now or at any
time hereafter in force, which may delay, prevent or otherwise affect the
performance by such Subsidiary Guarantor of its obligations under, or the
enforcement by the Administrative Agent or the other Secured Parties of this
Subsidiary Guaranty;


(d)           any right of diligence, presentment, demand, protest and notice
(except as specifically required herein or in any other Loan Document) of
whatever kind or nature with respect to any of the Guaranteed Obligations and
waives, to the fullest extent permitted by Applicable Law, the benefit of all
provisions of Applicable Law which are or might be in conflict with the terms of
this Subsidiary Guaranty; and


(e)           any and all right to notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by the Administrative Agent or any other Secured Party upon, or acceptance of,
this Subsidiary Guaranty.
 
Each Subsidiary Guarantor agrees that any notice or directive given at any time
to the Administrative Agent or any other Secured Party which is inconsistent
with any of the foregoing waivers shall be null and void and may be ignored by
the Administrative Agent or such other Secured Party, and, in addition, may not
be pleaded or introduced as evidence in any litigation relating to this
Subsidiary Guaranty for the reason that such pleading or introduction would be
at variance with the written terms of this Subsidiary Guaranty, unless the
Administrative Agent and the Required Lenders have specifically agreed otherwise
in writing. The foregoing waivers are of the essence of the transaction
contemplated by the Credit Agreement, the other Loan Documents, the Specified
Hedge Agreements and the Specified Cash Management Arrangements and, but for
this Subsidiary Guaranty and such waivers, the Administrative Agent and the
other Secured Parties would decline to enter into the Credit Agreement, the
other Loan Documents, the Specified Hedge Agreements and the Specified Cash
Management Arrangements.


SECTION 2.6                                Modification of Loan Documents, etc.
Neither the Administrative Agent nor any other Secured Party shall incur any
liability to any Subsidiary Guarantor as a result of any of the following, and
none of the following shall impair or release this Subsidiary Guaranty or any of
the obligations of any Subsidiary Guarantor under this Subsidiary Guaranty:


(a)           any change or extension of the manner, place or terms of payment
of, or renewal or alteration of all or any portion of, the Guaranteed
Obligations;


(b)           any action under or in respect of the Credit Agreement, any other
Loan Document, any Specified Hedge Agreement or any Specified Cash Management
Arrangement in the exercise of any remedy, power or privilege contained therein
or available to any of them at law, in equity or otherwise, or waiver or
refraining from exercising any such remedies, powers or privileges;


(c)           any amendment to, or modification of, in any manner whatsoever,
the Credit Agreement, any other Loan Document, any Specified Hedge Agreement or
any Specified Cash Management Arrangement;


(d)           any extension or waiver. of the time for performance by the
Parent, the Borrower, any Subsidiary Guarantor, any other guarantor, or any
other Person of, or compliance with, any term, covenant or agreement on its part
to be performed or observed under the Credit Agreement, any other Loan Document,
any Specified Hedge Agreement or any Specified Cash Management Arrangement, or
waiver of such performance or compliance or consent to a failure of, or
departure from, such performance or compliance;


(e)           the taking and holding of security or collateral for the payment
of the Guaranteed Obligations or the sale, exchange, release, disposal of, or
other dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Secured Parties have been granted a Lien, to
secure any Indebtedness of the Parent, the Borrower, any Subsidiary Guarantor,
any other guarantor or any other Person to the Administrative Agent or the other
Secured Parties;
 
(f)           the release of anyone who may be liable in any manner for the
payment of any amounts owed by the Parent, the Borrower, any Subsidiary
Guarantor, any other guarantor or any other Person to the Administrative Agent
or any other Secured Party;


(g)           any modification or termination of the terms of any intercreditor
or subordination agreement pursuant, to which claims of other creditors of the
Parent, the Borrower, any Subsidiary Guarantor, any other guarantor or any other
Person are subordinated to the claims of the Administrative Agent or any other
Secured Party; or


(h)           any application of any sums by whomever paid or however realized
to any Guaranteed Obligations owing by the Parent, the Borrower, any Subsidiary
Guarantor, any other guarantor or any other Person to the Administrative Agent
or any other Secured Party in such manner as the Administrative Agent or any
other Secured Party shall determine in its reasonable discretion.


SECTION 2.7                                Demand by the Administrative Agent.
In addition to the terms set forth in this Article II and in no manner imposing
any limitation on such terms, if all or any portion of the then outstanding
Guaranteed Obligations are declared to be immediately due and payable, then the
Subsidiary Guarantors shall, upon demand in writing therefor by the
Administrative Agent to the Subsidiary Guarantors, pay all or such portion of
the outstanding Guaranteed Obligations due hereunder then declared due and
payable.


SECTION 2.8                                Remedies. Upon the occurrence and
during the continuance of any Event of Default, with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, enforce against the Subsidiary
Guarantors their obligations and liabilities hereunder and exercise such other
rights and remedies as may be available to the Administrative Agent hereunder,
under the Credit Agreement, the other Loan Documents, the Specified Hedge
Agreements, the Specified Cash Management Arrangements or otherwise.
 
SECTION 2.9                                Benefits of Subsidiary Guaranty. The
provisions of this Subsidiary Guaranty are for the benefit of the Administrative
Agent and the other Secured Parties and their respective permitted successors,
transferees-, endorsees and assigns, and nothing herein contained shall impair,
as between the Borrower, the Administrative Agent and the other Secured Parties,
the obligations of the Borrower under the Credit Agreement, the other Loan
Documents, the Specified Hedge Agreements or the Specified Cash Management
Arrangements. In the event all or any part of the Guaranteed Obligations are
transferred, endorsed or assigned by the Administrative Agent or any other
Secured Party to any Person or Persons as permitted under the Credit Agreement,
any reference to an "Administrative Agent" or "Secured Party" herein shall be
deemed to refer equally to such Person or Persons.


SECTION 2.10                                Termination; Reinstatement.
 
(a)           Subject to clause (c) below, this Subsidiary Guaranty shall remain
in full force and effect until all the Guaranteed Obligations (other than (i)
any contingent indemnity obligations not yet due and (ii) the Specified
Obligations) and all the obligations of the Subsidiary Guarantors under this
Subsidiary Guaranty shall have been indefeasibly paid in full in cash and the
Revolving Credit Commitment is terminated.


(b)           No payment made by the Parent, the Borrower, any Subsidiary
Guarantor, any other guarantor or any other Person received or collected by the
Administrative Agent or any other Secured Party from the Parent, the Borrower,
any Subsidiary Guarantor, any other guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Guaranteed
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Subsidiary Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Subsidiary Guarantor in
respect of the obligations of the Subsidiary Guarantors or any payment received
or collected from such Subsidiary Guarantor in respect of the obligations of the
Subsidiary Guarantors), remain liable for the obligations of the Subsidiary
Guarantors up to the maximum liability of such Subsidiary Guarantor hereunder
until the Guaranteed Obligations and all the obligations of the Subsidiary
Guarantors (other than (i) any contingent indemnity obligations not yet due and
(ii) the Specified Obligations) shall have been indefeasibly paid in full in
cash and the Revolving Credit Commitment is terminated.


(c)           Notwithstanding anything to the contrary contained in this
Subsidiary Guaranty, each Subsidiary Guarantor agrees that, if any payment made
by the Parent, the Borrower, any Subsidiary Guarantor or any other Person
applied to the Guaranteed Obligations is at any time avoided, annulled, set
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or is repaid in whole or in part
pursuant to a good faith settlement of a pending or threatened avoidance claim,
or the proceeds of any Collateral are required to be refunded by the
Administrative Agent or any other Secured Party to the Borrower, its estate,
trustee, receiver or any other Person, including, without limitation, the Parent
or any Subsidiary Guarantor, under any Applicable Law or equitable cause, then,
to the extent of such payment or repayment, each Subsidiary Guarantor's
liability hereunder (and any Lien or Collateral securing such liability) shall
be and remain in full force and effect, as fully as if such payment had never
been made, and, if prior thereto; this Subsidiary Guaranty shall have been
terminated, canceled or surrendered (and if any Lien or Collateral securing such
Subsidiary Guarantor's liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender), this Subsidiary
Guaranty (and such Lien or Collateral) shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect the obligations of such Subsidiary
Guarantor in respect of the amount of such payment (or any Lien or Collateral
securing such obligation).


SECTION 2.11                                Payments. Any payments by the
Subsidiary Guarantors shall be made to the Administrative Agent, to be credited
and applied to the Guaranteed Obligations in accordance with Section 11.4 of the
Credit Agreement, in immediately available Dollars to an account designated by
the Administrative Agent or at the Administrative Agent's Office or at any other
address that may be specified in writing from time to time by the Administrative
Agent.
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the other Secured Parties to enter into
the Loan Documents, the Specified Hedge Agreements and the Specified Cash
Management Arrangements and to make any Extensions of Credit, each Subsidiary
Guarantor hereby represents and warrants that each representation and warranty
contained in Article VI of the Credit Agreement relating to such .Subsidiary
Guarantor is true and correct in all material respects as if made by such
Subsidiary Guarantor herein; provided, that any representation or warranty that
is qualified by materiality or by reference to Material Adverse Effect shall be
true and correct in all respects.
 
ARTICLE IV


MISCELLANEOUS
 
SECTION 4.1                                Notices. All notices and
communications hereunder shall be given to the addresses and otherwise made in
accordance with Section 13.1 of the Credit Agreement; provided, that notices and
communications to the Subsidiary Guarantors shall be directed to the Subsidiary
Guarantors at the address of the Borrower set forth in Section 13.1 of the
Credit Agreement.


SECTION 4.2                                Amendments, Waivers and Consents.
None of the terms or provisions of this Subsidiary Guaranty may be waived,
amended, supplemented or otherwise modified, nor may any consent be given,
except in accordance with Section 13.2 of the Credit Agreement.


SECTION 4.3                                Expenses, Indemnification, Waiver of
Consequential Damages, etc.


(a)           The Subsidiary Guarantors shall, jointly and severally, pay all
out-of-pocket expenses (including, without limitation, attorney's fees and
expenses) incurred by the Administrative Agent and each other Secured Party to
the extent the Borrower would be required to do so pursuant to Section 13.3 of
the Credit Agreement.


(b)           The Subsidiary Guarantors shall, jointly and severally, pay and
indemnify each Indemnitee (which for purposes of this Subsidiary Guaranty shall
include, without limitation, all Secured Parties) against Indemnified Taxes and
Other Taxes to the extent the Borrower would be required to do so pursuant to
Section 4.11 of the Credit Agreement.


(c)           The Subsidiary Guarantors shall, jointly and severally, indemnify
each Indemnitee to the extent the Borrower would be required to do so pursuant
to Section 13.3 of the Credit Agreement.


(d)           Notwithstanding anything to the contrary contained in this
Subsidiary Guaranty, to the fullest extent permitted by Applicable Law, each
Subsidiary Guarantor shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Subsidiary Guaranty, any other Loan
Document, any Specified Hedge Agreement, any Specified Cash Management
Arrangement or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof.


(e)           No Indemnitee referred to in this Section 4.3 shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Subsidiary
Guaranty, the other Loan Documents, any Specified Hedge Agreements or any
Specified Cash Management Arrangements or the transactions contemplated hereby
or thereby.


(f)           All amounts due under this Section 4.3 shall be payable promptly
after demand therefor.


SECTION 4.4                                Right of Set-off. If an Event of
Default shall have occurred and be continuing, subject to the terms of the
Intercreditor Agreement, each Secured Party and each of its respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Secured Party or any such Affiliate to or for the credit or
the account of such Subsidiary Guarantor against any and all of the obligations
of such Subsidiary Guarantor now or hereafter existing under this Subsidiary
Guaranty, any other Loan Document, any Specified Hedge Agreement or any
Specified Cash Management Arrangement to such Secured Party, irrespective of
whether or not such Secured Party shall have made any demand under this
Subsidiary Guaranty, any other Loan Document, any Specified Hedge Agreement or
any Specified Cash Management Arrangement and although such obligations of such
Subsidiary Guarantor may be contingent or unmatured or are owed to a branch or
office of such Secured Party different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Secured Party and
its respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Secured Party or its
respective Affiliates may have. Each Secured Party agrees to notify such
Subsidiary Guarantor and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.


SECTION 4.5                                Governing Law; Jurisdiction; Venue;
Service of Process.
 
(a)           Governing Law. This Subsidiary Guaranty shall be governed by, and
construed in accordance with, the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York) without reference to the conflicts of law principles thereof.


(b)           Submission to Jurisdiction. Each Subsidiary Guarantor irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, New York and of the United States District Court 6f the Borough of
Manhattan, New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Subsidiary Guaranty or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the fullest extent permitted by Applicable Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Subsidiary Guaranty or in any other Loan Document shall affect
any right that the Administrative Agent or any other Secured Party may otherwise
have to bring any action or proceeding relating to this Subsidiary Guaranty or
any other Loan Document against any Subsidiary Guarantor or its properties in
the courts of any jurisdiction.


(c)           Waiver of Venue. Each Subsidiary Guarantor irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Subsidiary Guaranty or any
other Loan Document in any court referred to in paragraph (b) of this Section.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


(d)           Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 13.1 of the
Credit Agreement. Nothing in this Subsidiary Guaranty will affect the right of
any party hereto to serve process in any other manner permitted by Applicable
Law.


(e)           Appointment of the Borrower as Agent for the Subsidiary
Guarantors. Each Subsidiary Guarantor hereby irrevocably appoints and authorizes
the Borrower to act as its agent for service of process and notices required to
be delivered under this Subsidiary Guaranty or under the other Loan Documents,
it being understood and agreed that receipt by the Borrower of any summons,
notice or other similar item shall be deemed effective receipt by each
Subsidiary Guarantor and its Subsidiaries.
 
SECTION 4.6                                Waiver of Jury Trial.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SUBSIDIARY
GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


SECTION 4.7                                Injunctive Relief; Punitive Damages.
 
(a)           Each Subsidiary Guarantor recognizes that, in the event such
Subsidiary Guarantor fails to perform, observe or discharge any of its
obligations or liabilities under this Subsidiary Guaranty or any other Loan
Document, any remedy of law may prove to be inadequate relief to the
Administrative Agent and the other Secured Parties. Therefore, each Subsidiary
Guarantor agrees that the Administrative Agent and the other Secured Parties, at
the option of the Administrative Agent and the other Secured Parties, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.


(b)           The Administrative Agent, the other Secured Parties and each
Subsidiary Guarantor hereby agree that no such Person shall have a remedy of
punitive or exemplary damages against any other party to a Loan Document and
each such Person hereby waives any right or claim to punitive or exemplary
damages that such Person may now have or may arise in the future in connection
with any Dispute, whether such Dispute is resolved through arbitration or
judicially.


SECTION 4.8                                No Waiver by Course of Conduct,
Cumulative Remedies. Neither the Administrative Agent nor any other Secured
Party shall by any act (except by a written instrument pursuant to Section 4.2),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
delay or failure to take action on the part of the Administrative Agent or any
other Secured Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such other Secured Party would otherwise have on any
future occasion. The enumeration of the rights and remedies of the
Administrative Agent and the other Secured Parties set forth in this Subsidiary
Guaranty is not intended to be exhaustive and the exercise by- the
Administrative Agent and the other Secured Parties of any right or remedy shall
not preclude the exercise of any other rights or remedies, all of which shall be
cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.


SECTION 4.9                                Successors and Assigns. The
provisions of this Subsidiary Guaranty shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; except that no Subsidiary Guarantor may assign or otherwise transfer
any of its rights or obligations under this Subsidiary Guaranty without the
prior written consent of the Administrative Agent and the other Secured Parties
(in accordance with the Credit Agreement).
 
SECTION 4.10                              Survival of Indemnities.
Notwithstanding any termination of this Subsidiary Guaranty, the indemnities to
which the Administrative Agent and the other Secured Parties are entitled under
the provisions of Section 4.3 and any other provision of this Subsidiary
Guaranty and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the other Secured Parties against
events arising after such termination as well as before.


SECTION 4.11                              All Powers Coupled With Interest. All
powers of attorney and other authorizations granted to the Secured Parties, the
Administrative Agent, the Control Agent and any Persons designated by the
Administrative Agent or any other Secured Party pursuant to any provisions of
this Subsidiary Guaranty or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Guaranteed Obligations remain unpaid or unsatisfied, any of the Commitments
remain in effect or the Credit Facility has not been terminated.
 
SECTION 4.12                               Titles and Captions. Titles and
captions of Articles, Sections and subsections in, and the table of contents of
this Subsidiary Guaranty are for convenience only, and neither limit nor amplify
the provisions of this Subsidiary Guaranty.


SECTION 4.13                               Severability of Provisions. Any
provision of this Subsidiary Guaranty or any other Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remainder of such provision or the remaining provisions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.


SECTION 4.14                               Counterparts. This Subsidiary
Guaranty may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and shall be binding upon all patties, their successors and
assigns, and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Subsidiary Guaranty or any document or instrument delivered in connection
herewith by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Subsidiary Guaranty or such
other document or instrument, as applicable.


SECTION 4.15                                Integration. This Subsidiary
Guaranty, together with the other Loan Documents, comprises the complete and
integrated agreement of the parties on the subject matter hereof and thereof and
supersedes all prior agreements, written or oral, on such subject matter. In the
event of any conflict between the provisions of this Subsidiary Guaranty and
those of any other Loan Document, the provisions of the Credit Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the other Secured Parties in any other Loan
Document shall not be deemed a conflict with this Subsidiary Guaranty.


SECTION 4.16                                Advice of Counsel,No Strict
Construction. Each of the parties represents to each other party hereto that it
has discussed this Subsidiary Guaranty with its counsel. The parties hereto have
participated jointly in the negotiation and drafting of this Subsidiary
Guaranty. In the event an ambiguity or question of intent or interpretation
arises, this Subsidiary Guaranty shall be construed as if drafted jointly by the
parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Subsidiary Guaranty.


SECTION 4.17                                Acknowledgements. Each Subsidiary
Guarantor hereby acknowledges that:


(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Subsidiary Guaranty and the other Loan Documents to which it is
a party;
 
(b)           it has received a copy of the Credit Agreement and has reviewed
and understands same;
 
(c)           neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to any Subsidiary Guarantor arising out
of or in connection with this Subsidiary Guaranty or any of the other Loan
Documents, and the relationship between the Subsidiary Guarantors, . on the one
hand, and the Administrative Agent and the other Secured Parties, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor,
and


(d)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Subsidiary Guarantors and the Secured
Parties.


SECTION 4.18                                Releases. Subject to the terms of
the Intercreditor Agreement, at such time as the Guaranteed Obligations (other
than (a) any contingent indemnity obligations not yet due and (b) the Specified
Obligations) shall have been indefeasibly paid in full in cash and the Revolving
Credit Commitment has been terminated, this Subsidiary Guaranty and all
obligations (other than those expressly stated to survive such termination or as
may be reinstated after such termination) of the Administrative Agent and each
Subsidiary Guarantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party. If all of the Capital Stock
of any Subsidiary Guarantor shall be disposed of (including by merger or
consolidation) in a transaction expressly permitted by the terms of the Credit
Agreement, the guaranty provided hereby of such Subsidiary Guarantor shall
automatically be discharged and released contemporaneously with such disposition
without any further action by the Administrative Agent, any Lender or any other
Person.


SECTION 4.19                                Additional Subsidiary Guarantors.
Each Subsidiary of the Parent that is required to become a party to this
Subsidiary Guaranty pursuant to Section 8.11 of the Credit Agreement shall
become a Subsidiary Guarantor for all purposes of this Subsidiary Guaranty upon
execution and delivery by such Subsidiary of a supplement in form and substance
reasonably satisfactory to the Administrative Agent.


SECTION 4.20                                Secured Parties. Each Secured Party
not a party to the Credit Agreement who obtains the benefit of this Subsidiary
Guaranty shall be deemed to have acknowledged and accepted the appointment of
the Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Secured Party, the
Administrative Agent and each of its Affiliates shall be entitled to all the
rights, benefits and immunities conferred under Article XII of the Credit
Agreement.


[Signature Pages to Follow]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the Subsidiary Guarantors has executed and delivered
this Subsidiary Guaranty under seal by its duly authorized officers, all as of
the day and year first above written.


PRECISE MACHINE COMPANY, as Subsidiary
Guarantor
   
By: __________________________________                                                               
  Name: _______________________________       
  Title:  ________________________________                                                                         





PRECISE MACHINE PARTNERS, L.L.P., as
Subsidiary Guarantor
 
By:           Precise Machine Company, its
 managing partner
 
By:  _________________________________                                                              
  Name:  ______________________________
  Title: ________________________________                                                                          





LEONARD'S METAL, INC., as Subsidiary
Guarantor
 
By:  __________________________________                                                              
  Name: _______________________________   
  Title: _________________________________                                                                          





LMI FINISHING, INC., as Subsidiary Guarantor
   
By: __________________________________                                                               
  Name: _______________________________
  Title: ________________________________                                                                          





VERSAFORM CORP., as Subsidiary Guarantor
   
By: __________________________________                                                               
  Name: _______________________________
  Title: ________________________________                                                                          





 
 

--------------------------------------------------------------------------------

 




TEMPCO ENGINEERING, INC. as Subsidiary
Guarantor
 
By: __________________________________                                                               
  Name: _______________________________
  Title: ________________________________                                                                          





LMI KITTING, LLC, as Subsidiary Guarantor
 
By: Leonard's Metal, Inc., its sole member
 
By:  __________________________________                                                              
  Name: ________________________________                     
  Title: _________________________________                                                                          





LMI-TCA, INC., as Subsidiary Guarantor
 
By: ___________________________________                                                               
  Name: ________________________________                     
  Title: _________________________________                                                                          





D3 TECHNOLOGIES INC., as Subsidiary
Guarantor
   
By: ____________________________________                                                               
  Name: _________________________________       
  Title: __________________________________                                                                          





[Signature Pages Continue]


 
 

--------------------------------------------------------------------------------

 


WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent
   
By: _____________________________________                                                               
  Name: __________________________________
  Title: ___________________________________                                                                  





 
 

--------------------------------------------------------------------------------

 


EXHIBIT I
to
Credit Agreement
dated as of July 31, 2007
by and among
LMI Aerospace, Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wachovia Bank, National Association,
as Administrative Agent






FORM OF COLLATERAL AGREEMENT






 
 

--------------------------------------------------------------------------------

 


Execution Copy



















--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 




COLLATERAL AGREEMENT


dated as of July 31, 2007




by and among




LMI AEROSPACE, INC.,
and certain of its Subsidiaries
as Grantors,


in favor of


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
                                                                                                                                    Page


ARTICLE I DEFINED TERMS
1
 
SECTION 1.1
Terms Defined in the Uniform Commercial Code
1
 
SECTION 1.2
Definitions
2
 
SECTION 1.3
Other Definitional Provisions
5



ARTICLE II SECURITY INTEREST
6
 
SECTION 2.1
Grant of Security Interest
6
 
SECTION 2.3
Grantors Remain Liable
8



ARTICLE III REPRESENTATIONS AND WARRANTIES
8
 
SECTION 3.1
Existence
8
 
SECTION 3.2
Authorization of Agreement; No Conflict
9
 
SECTION 3.3
Consents
9
 
SECTION 3.4
Perfected First Priority Liens
9
 
SECTION 3.5
Title, No Other Liens
9
 
SECTION 3.6
State of Organization; Location of Inventory, Equipment and Fixtures; Other
Information
10
 
SECTION 3.7
Accounts
10
 
SECTION 3.8
Chattel Paper
11
 
SECTION 3.9
Commercial Tort Claims
11
 
SECTION 3.10
Deposit Accounts
11
 
SECTION 3.11
Intellectual Property
11
 
SECTION 3.12
Inventory
12
 
SECTION 3.13
Investment Property; Partnership/LLC Interests
12
 
SECTION 3.14
Instruments
12



ARTICLE IV COVENANTS
12
 
SECTION 4.1
Maintenance of Perfected Security Interest; Further Information
12
 
SECTION 4.2
Maintenance of Insurance
13
 
SECTION 4.3
Changes in Locations; Changes in Name or Structure
13
 
SECTION 4.4
Required Notifications
14
 
SECTION 4.5
Delivery Covenants
14
 
SECTION 4.6
Control Covenants
14
 
SECTION 4.7
Filing Covenants
15
 
SECTION 4.8
Accounts
16
 
SECTION 4.9
Intellectual Property
16
 
SECTION 4.10
Investment Property; Partnership/LLC Interests
17
 
SECTION 4.11
Equipment
18
 
SECTION 4.12
Vehicles
18
 
SECTION 4.13
Further Assurances; Government Contracts
18



ARTICLE V REMEDIAL PROVISIONS
19
 
SECTION 5.1
General Remedies
19
 
SECTION 5.2
Specific Remedies
19

 

--------------------------------------------------------------------------------


 

 
SECTION 5.3
Registration Rights
22
 
SECTION 5.4
Application of Proceeds
23
 
SECTION 5.5
Waiver, Deficiency
23

 
ARTICLE VI THE ADMINISTRATIVE AGENT
23
 
SECTION 6.1
Administrative Agent's Appointment as Attorney-In-Fact
23
 
SECTION 6.2
Duty of Administrative Agent
25
 
SECTION 6.3
Authority of Administrative Agent
25



ARTICLE VII MISCELLANEOUS
26
 
SECTION 7.1
Amendments in Writing
26
 
SECTION 7.2
Notices
26
 
SECTION 7.3
No Waiver by Course of Conduct, Cumulative Remedies
26
 
SECTION 7.4
Enforcement Expenses, Indemnification
26
 
SECTION 7.5
Waiver of Jury Trial
27
 
SECTION 7.6
Successors and Assigns
27
 
SECTION 7.7
Set-Off
27
 
SECTION 7.8
Counterparts
28
 
SECTION 7.9
Severability
28
 
SECTION 7.10
Section Heading
28
 
SECTION 7.11
Integration
28
 
SECTION 7.12
Governing Law
28
 
SECTION 7.13
Consent to Jurisdiction
28
 
SECTION 7.14
Acknowledgments
29
 
SECTION 7.15
Additional Grantors
29
 
SECTION 7.16
Releases
29


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULES:


Schedule 3.6
Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number; Mailing Address; Chief Executive Office and
other Locations

Schedule 3.7
Material Government Contracts

Schedule 3.9
Commercial Tort Claims

Schedule 3.10
Deposit Accounts

Schedule 3.11
Intellectual Property

Schedule 3.13
Investment Property and Partnership/LLC Interests





EXHIBITS:


Exhibit A-1
Form of Assignment Agreement

Exhibit A-2
Form of Notice of Assignment



 
 

--------------------------------------------------------------------------------

 
 
This COLLATERAL AGREEMENT (this "Agreement"), dated as of July 31, 2007, is by
and among LMI AEROSPACE, INC., a Missouri corporation (the "Borrower"), certain
of its Subsidiaries as identified on the signature pages hereto and any
Additional Grantor (as defined below) who may become party to this Agreement
(such Subsidiaries and Additional Grantors, collectively, with the Borrower, the
"Grantors"), in favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative
Agent (in such capacity, the "Administrative Agent") for the ratable benefit of
the banks and other financial institutions (the "Secured Parties") from time to
time parties to the Credit Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement"), by and among the Borrower, the Secured Parties, and the
Administrative Agent.


STATEMENT OF PURPOSE


Pursuant to the Credit Agreement, the Lenders have agreed to make Extensions of
Credit to the Borrower upon the terms and subject to the conditions set forth
therein.


Pursuant to the terms of a Guaranty Agreement of even date, certain Subsidiaries
of the Borrower who are parties hereto have guaranteed the payment and
performance of the Obligations.


It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent, for the ratable benefit of itself and the Secured Parties.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Secured Parties to enter into the Credit Agreement
and to induce the Secured Parties to make their respective Extensions of Credit
to the Borrower thereunder, each Grantor hereby agrees with the Administrative
Agent, for the ratable benefit of itself and the Secured Parties, as follows:
ARTICLE I


DEFINED TERMS


SECTION 1.1                                           Terms Defined in the
Uniform Commercial Code.
 
(a)           The following terms when used in this Agreement shall have the
meanings assigned to them in the UCC (as defined in the Credit Agreement) as in
effect from time to time: "Account", "Account Debtor", "Authenticate",
"Certificated Security", "Chattel Paper"; "Commercial Tort Claim", "Deposit
Account", "Documents", "Electronic Chattel Paper", "Equipment", "Farm Products"
"Fixture", "General Intangible", "Instrument", "Inventory", "Investment Company
Security", "Investment Property", "Issuer", "Letter of Credit Rights",
"Proceeds", "Record", "Registered Organization", "Securities Account",
"Securities, Entitlement", "Securities Intermediary", "Security", "Supporting
Obligation", "Tangible Chattel, Paper", and "Uncertificated Security".
 
(b)           Terms defined in the UCC and not otherwise defined herein or in
the Credit Agreement shall have the meaning Assigned in the UCC as in effect
from time to time.


SECTION 1.2                                           Definitions. The following
terms when used in this Agreement shall have the meanings assigned to them
below:


"Additional Grantor" means each Subsidiary of the Borrower which hereafter
becomes a Grantor pursuant to Section 7.15 (as required pursuant to Section 8.11
of the Credit Agreement).


"Agreement" means this Collateral Agreement, as amended, restated, supplemented
or otherwise modified from time to time.


"Applicable Insolvency Laws" means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 547, 548 and 550 and
other "avoidance" provisions of Title 11 of the United States Code).


"Assignment Agreement" means each Assignment Agreement executed by any Grantor
with respect to any Government Contract to which such Grantor is a party,
substantially in the form of Exhibit A-1 attached hereto.


"Assignment of Claims Act" means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.


"Collateral" has the meaning assigned thereto in Section 2.1.


"Collateral Account" means any collateral account established by the
Administrative Agent as provided in Section 5.2.


"Control" means the manner in which "control" is achieved under the UCC, with
respect to any Collateral for which the UCC specifies a method of achieving
"control".


"Controlled Depository" has the meaning assigned thereto in Section 4.6.


"Controlled Intermediary" has the meaning assigned thereto in Section 4.6.


"Copyrights" means collectively, all of the following of any Grantor: (a) all
copyrights, rights and interests in copyrights, works protectable by copyright,
copyright registrations and copyright applications anywhere in the world,
including, without limitation, those listed on Schedule 3.11 hereto, (b) all
reissues, extensions, continuations (in whole or in part) and renewals of any of
the foregoing, (c) all income, royalties, damages and payments now or hereafter
due and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements of any of the foregoing, (d) the right to sue for past,
present or future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.
 
"Copyright Licenses" means any written agreement naming any Grantor as licensor
or licensee, including, without limitation, those listed in Schedule 3.11,
granting any right under any Copyright, including, without limitation, the grant
of rights to manufacture, distribute, exploit and sell materials derived from
any Copyright.


"Effective Endorsement and Assignment" means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance satisfactory to the Administrative Agent.


"Excluded Deposit Account" means (a) any Deposit Account' established solely for
the purpose of (i) funding payroll, payroll taxes and other compensation and
benefits to employees or (ii) holding fiduciary funds in trust for the benefit
of third parties, (b) so long as no Default or Event of Default has occurred and
is continuing, (i) any Deposit Account established solely for the purpose of
funding petty cash (provided that the aggregate amount deposited in such
accounts shall at no time exceed $75,000) and (ii) Deposit Accounts (other than
the Collateral Account) with amounts on deposit that, when aggregated with
amounts on deposit in all other Deposit Accounts for which a control agreement
has not been obtained (other than those specified in clause (a) and clause (b)),
do not exceed $100,000 at any time.


"Excluded Securities Account" means any Securities Account provided that the
value of all such Securities Accounts does not exceed $100,000 in the aggregate
at any time.


"Government Contract" means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as account debtor, to any Grantor.


"Grantors" has the meaning set forth in the Preamble of this Agreement.


"Intellectual Property" means collectively, all of the following of any Grantor:
(a) all systems software, applications software and internet rights, including,
without limitation, screen displays and formats, internet domain names, web
sites (including web links), program structures, sequence and organization, all
documentation for such software, including, without limitation, user manuals,
flowcharts, programmer's notes, functional specifications, and operations
manuals, all formulas, processes, ideas and know-how embodied in any of the
foregoing, and all program materials, flowcharts, notes and outlines created in
connection with any of the foregoing, whether or not patentable or
copyrightable, (b) concepts, discoveries, improvements and ideas, (c) any useful
information relating to the items described in clause (a) or (b), including
know-how, technology, engineering drawings, reports, design information, trade
secrets, practices, laboratory notebooks, specifications, test procedures,
maintenance manuals, research, development, manufacturing, marketing,
merchandising, selling, purchasing and accounting, (d) Patents and Patent
Licenses, Copyrights and Copyright Licenses, Trademarks and Trademark Licenses,
and (e) other licenses to use any of the items described in the foregoing
clauses (a), (b), (c) and (d) or any other similar items of such Grantor
necessary for the conduct of its business.
 
"Issuer" means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).


"Material Government Contract" means any Government Contract of any Grantor from
which such Grantor reasonably expects to derive during any period of four (4)
fiscal quarters immediately following the most recent fiscal quarter, revenues
in excess of $1,000,000.


"Notice of Assignment" mean each Notice of Assignment executed by any Grantor
with respect to any Government Contract to which such Grantor is a party,
substantially in the form of Exhibit A-2.


"Obligations" means with respect to the Borrower, the meaning assigned thereto
in the Credit Agreement, and with respect to each Guarantor, the obligations of
such Guarantor under the Guaranty Agreement executed by such Guarantor and with
respect to all Grantors, all liabilities and obligations of the Grantors
hereunder and all liabilities and obligations of the Grantors with respect to
overdrafts, returned items and related liabilities and all indemnification
obligations under the Loan Documents now or hereafter owing by any Grantor to
any Lender, any Affiliate thereof or the Administrative Agent arising from or in
connection with treasury, depositary or cash management services or in
connection with any automated clearinghouse transfer of funds for the benefit of
such Grantor.


"Partnership/LLC Interests" means, with respect to any Grantor, the entire
partnership, membership interest or limited liability company interest, as
applicable, of such Grantor in each partnership, limited partnership or limited
liability company owned thereby, including, without limitation, such Grantor's
capital account, its interest as a partner or member, as applicable, in the net
cash flow, net profit and net loss, and items of income, gain, loss, deduction
and credit of any such partnership, limited partnership or limited liability
company, as applicable, such Grantor's interest in all distributions made or to
be made by any such partnership, limited partnership or limited liability
company, as applicable, to such Grantor and all of the other economic rights,
titles and interests of such Grantor as a partner or member, as applicable, of
any such partnership, limited partnership or limited liability company, as
applicable, whether set forth in the partnership agreement or membership
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.


"Patents" means collectively, all of the following of any Grantor: (a) all
patents, rights and interests in patents, patentable inventions and patent
applications anywhere in the world, including, without limitation, those listed
on Schedule 3.11, hereto, (b) all reissues, extensions, continuations (in whole
or in part) and renewals of any of the foregoing, (c) all income, royalties,
damages or payments now or hereafter due and/or payable under any of the
foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present and future
infringements of any of the foregoing and (e) all rights corresponding to any of
the foregoing throughout the world.


"Patent License" means all agreements now or hereafter in existence, whether
written, implied or oral, providing for the grant by or to any Grantor of any
right to manufacture, use or sell any invention covered in whole or in part by a
Patent, including, without limitation, any of the foregoing referred to in
Schedule 3.11 hereto.


"Restricted Securities Collateral" has the meaning assigned thereto in Section
5.3.


"Securities Act" means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.
 
"Security Interests" means the security interests granted pursuant to Article
II, as well as all other security interests created or assigned as additional
security for the Obligations pursuant to the provisions of the Credit Agreement.


"Trademarks" means collectively all of the following of any Grantor: (a) all
trademarks, rights and interests in trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos, other business identifiers, prints and labels on which any of the
foregoing have appeared or appear, whether registered or unregistered, all
registrations and recordings thereof, and all applications in connection
therewith (other than each application to register any trademark or service mark
prior to the filing under Applicable Law of a verified statement of use for such
trademark or service mark) anywhere in the world, including, without limitation,
those listed on Schedule 3.11 hereto, (b) all reissues, extensions,
continuations (in whole or in part) and renewals of any of the foregoing, (c)
all income, royalties, damages and payments now or hereafter due and/or payable
under any of the foregoing or with respect to any of the foregoing, including,
without limitation, damages or payments for past, present or future
infringements of any of the foregoing, (d) the right to sue for past, present
and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing (including the goodwill) throughout the
world.
 
"Trademark License" means any agreement now or hereafter in existence, whether
written or oral, providing for the grant by or to any Grantor of any right to
use any Trademark, including, without limitation, any of the foregoing referred
to in Schedule 3.11.


"Vehicles" means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the laws of
any state, all tires and all other appurtenances to any of the foregoing.


SECTION 1.3                                           Other Definitional
Provisions. Terms defined in the Credit Agreement and not otherwise defined
herein shall have the meaning assigned thereto in the Credit Agreement. With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words "include",
"includes" and "including" shall be deemed to be followed by the phrase "without
limitation", (d) the word "will" shall be construed to have the same meaning and
effect as the word "shall", (e) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document, as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (f) any reference
herein to any Person shall be construed to include such Person's permitted
successors and assigns, (g) the words "herein", "hereof' and "hereunder", and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (h) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (i) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (j) the
term "documents" includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (k) in the computation of
periods of time from a specified date to a later specified date, the word "from"
means "from and including;" the words "to" and "until" each mean "to but
excluding;" and the word "through" means "to and including", (1) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document and (m) where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Grantor, shall refer
to such Grantor's Collateral or the relevant part thereof.


ARTICLE II


SECURITY INTEREST


SECTION 2.1                                           Grant of Security
Interest.  Each Grantor hereby grants, pledges and collaterally assigns to the
Administrative Agent, for the ratable benefit of itself and the Secured Parties,
a security interest in, all of such Grantor's right, title and interest in the
following property, now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest, and wherever located or deemed located (collectively,
the "Collateral"), as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations:


(a)           all Accounts;


(b)           all cash and currency;


(c)           all Chattel Paper;


(d)           all Commercial Tort Claims identified on Schedule 3.9;
 
(e)   all Deposit Accounts;
 
(f)            all Documents;


(g)           all Equipment;


(h)           all Fixtures;


(i)            all General Intangibles;
 
(j)            all Instruments;


(k)           all Intellectual Property;


(l)            all Inventory;


(m)          all Investment Property;


(n)           all Letter of Credit Rights;


(o)           all Vehicles;


(p)           all other personal property not otherwise described above;


(q)           all books and records pertaining to the Collateral; and
 
(r)            to the extent not otherwise included, all Proceeds and products
of any and all of the foregoing and all collateral security and Supporting
Obligations (as now or hereafter defined in the UCC) given by any Person with
respect to any of the foregoing.


provided, that (i) any Security Interest on any Capital Stock or other ownership
interests issued by any Foreign Subsidiary shall be limited to 65% of all issued
and outstanding shares of all classes of Capital Stock of such Foreign
Subsidiary, (ii) the Security Interests granted herein shall not extend to, and
the term "Collateral" shall not include, any rights under any lease, contract or
agreement (including, without limitation, any license for Intellectual Property)
to the extent that the granting of a security interest therein is specifically
prohibited in writing by, or would constitute an event of default under or would
grant a party a termination right under any agreement governing such right
unless such prohibition is not enforceable or is otherwise ineffective under
Applicable Law. Notwithstanding any of the foregoing, such proviso shall not
affect, limit, restrict or impair grant by any Grantor of a Security Interest in
any Account or any money or other amounts due and payable to any Grantor or to
become due and payable to any Grantor under such lease, contract or agreement.


Notwithstanding the foregoing clause (a) of this Section 2.1, the payment and
performance of the Obligations shall not be secured by any Hedging Agreement
between any Grantor and the Administrative Agent or any Lender or any Affiliate
of the Administrative Agent or any Lender.


SECTION 2.2                                           Partnership/LLC Interests.


(a)           Notwithstanding anything to the contrary contained in any limited
liability agreement, operating agreement, membership agreement, partnership
agreement or similar agreement relating to any Partnership/LLC Interests (as
amended, restated, supplemented or otherwise modified from time to time, a
"Partnership/LLC Agreement"), each member, manager and partner shall be entitled
to pledge its Partnership/LLC Interests to and grant and collaterally assign to
the Secured Parties a lien and security interest in its Partnership/LLC
Interests without any further consent, approval or action by any other party,
including, without limitation, any other party to any Partnership/LLC Agreement
or otherwise.


(b)           Upon the occurrence and during the continuance of an Event of
Default, the Secured Parties or their respective designees shall have the right
(but not the obligation) to be substituted for the applicable Grantor as a
member, manager or partner under the applicable Partnership/LLC Agreement and
the Secured Parties shall have all rights, powers and benefits as a member,
manager or partner, as applicable, under such Partnership LLC Agreement. For
avoidance of doubt, such rights, powers and benefits of a substituted member
shall include all voting and other rights and not merely the rights of an
economic interest holder. So long as this Agreement remains in effect, no
further consent, approval or action by any other party including, without
limitation, any other party to the Partnership/LLC Agreement or otherwise shall
be necessary to permit the Secured Parties to be substituted as a member,
manager or partner pursuant to this paragraph. The rights, powers and benefits
granted pursuant to this paragraph shall inure to the benefit of the Secured
Parties and their respective successors, assigns and designated agents, as
intended third party beneficiaries.


The provisions of this Section 2.2 shall be deemed to be an amendment to the
terms of the applicable Partnership LLC/Agreement of each applicable Grantor and
each Grantor agrees that so long as this Agreement remains in effect, such
Partnership/LLC Agreement shall not be amended to modify the provisions of this
Section 2.2 without the prior written consent of the Administrative Agent.


SECTION 2.3                                           Grantors Remain Liable.
Anything herein to the contrary notwithstanding: (a) each Grantor shall remain
liable to perform all of its duties and obligations under the contracts and
agreements included in the Collateral to the same extent as if this Agreement
had not been executed, (b) the exercise by the Administrative Agent of any of
the rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral, (c)
neither the Administrative Agent nor any Lender shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement, nor shall the Administrative Agent or any Lender be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder, and (d) neither the Administrative Agent nor any Lender shall have
any liability in contract or tort for any Grantor's acts or omissions.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Secured Parties to enter into the
Credit Agreement and to induce the Secured Parties to make their respective
Extensions of Credit to the Borrower thereunder, each Grantor hereby represents
and warrants to the Administrative Agent and each Lender that:


SECTION 3.1                                           Existence. Each Grantor is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, has the requisite power and
authority to own, lease and operate its properties and to carry on its business
as now being and hereafter proposed to be conducted and is duly qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to have a Material Adverse
Effect.


SECTION 3.2                                           Authorization of
Agreement; No Conflict. Each Grantor has the right, power and authority and has
taken all necessary corporate and other action to authorize the execution,
delivery and performance of, this Agreement. This Agreement has been duly
executed and delivered by the duly authorized officers of each Grantor and this
Agreement constitutes the legal, valid and binding obligation of the Grantors
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors' rights in general and the availability of equitable
remedies. The execution, delivery and performance by the Grantors of this
Agreement will not, by the passage of time, the giving of notice or otherwise,
violate any material provision of any Applicable Law or Material Contract and
will not result in the creation or imposition of any Lien, other than the
Security Interests, upon or with respect to any property or revenues of any
Grantor.


SECTION 3.3                                           Consents. No approval,
consent, exemption, authorization or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against any Grantor or any Issuer of this Agreement, except (a) as may be
required by laws affecting the offering and sale of securities generally, (b)
filings with the United States Copyright Office and/or the United States Patent
and Trademark Office, (c) filings under the UCC and/or the Assignment of Claims
Act and (d) as may be required with respect to Vehicles represented by a
certificate of title.


SECTION 3.4                                           Perfected First Priority
Liens. Each financing statement naming any Grantor as a debtor is in appropriate
form for filing in the appropriate filing offices of the states specified on
Schedule 3.6. The Security Interests granted pursuant to this Agreement (a)
constitute valid security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of itself and the Secured Parties,
as collateral security for the Obligations, and (b): (1) when UCC financing
statements containing an adequate description of the Collateral shall have been
filed in the offices specified in Schedule 3.6, the Security Interests will
constitute perfected security interests in all right, title and interest of such
Grantor in the Collateral to the extent that a security interest therein may be
perfected by filing pursuant to the UCC, prior to all other Liens and rights of
others therein except for Permitted Liens; (2) when each Copyright security
agreement has been filed with the United States Copyright Office, the Security
Interests will constitute perfected security interests in all right, title and
interest of such Grantor in the Intellectual Property therein described, prior
to all other Liens and rights of others therein except for Permitted Liens; and
(3) when each control agreement has been executed and delivered to the
Administrative Agent, the Security Interests will constitute perfected security
interests in all right, title and interest of the Grantors in the Deposit
Accounts and Securities Accounts, as applicable, subject thereto, prior to all
other Liens and rights of others therein and subject to no adverse claims except
for Permitted Liens.


SECTION 3.5                                           Title, No Other Liens.
Except for the Security Interests, each Grantor owns each item of the Collateral
free and clear of any and all Liens or claims other than Permitted Liens. No
financing statement under the UCC of any state which names a Grantor as debtor
or other public notice with respect to all or any part of the Collateral is on
file or of record in any public office, except such as have been filed in favor
of the Administrative Agent, for the ratable benefit of itself and the Secured
Parties, pursuant to this Agreement or in connection with Permitted Liens. No
Collateral is in the possession or Control of any Person asserting any claim
thereto or security interest therein, except that (a) the Administrative Agent
or its designee may have possession or Control of Collateral as contemplated
hereby, (b) a depositary bank may have Control of a Deposit Account owned by a
Grantor at such depositary bank and a Securities Intermediary may have Control
over a Securities Account owned by a Grantor at such Securities Intermediary, in
each case subject to the terms of any Deposit Account control agreement or
Securities Account control agreement, as applicable and to the extent required
by Article IV, in favor of the Administrative Agent, and (c) a bailee, consignee
or other Person may have possession of the Collateral as contemplated by, and so
long as, the applicable Grantors have complied to the satisfaction of the
Administrative Agent with the applicable provisions of Section 4.6(c).


SECTION 3.6                                           State of Organization;
Location of Inventory, Equipment and Fixtures; other Information.


(a)           The exact legal name of each Grantor is set forth on Schedule 3.6
(as such schedule may be updated from time to time pursuant to Section 4.3).


(b)           Each Grantor is a Registered Organization organized under the laws
of the state identified on Schedule 3.6 under such Grantor's name (as such
schedule may be updated from time to time pursuant to Section 4.3). The taxpayer
identification number and Registered Organization number of each Grantor is set
forth on Schedule 3.6 under such Grantor's name (as such schedule may be updated
from time to time pursuant to Section 4.3).


(c)           All Collateral consisting of Inventory, Equipment and Fixtures
(whether now owned or hereafter acquired) is (or will be) located at the
locations specified on Schedule 3.6, except as otherwise permitted hereunder.
 
(d)           The mailing address, chief place of business, chief executive
office and office where each Grantor keeps its books and records relating to the
Accounts, Documents, General Intangibles, Instruments and Investment Property in
which it has any interest is located at the locations specified on Schedule 3.6
under such Grantor's name. No Grantor has any other places of business except
those separately set forth on Schedule 3.6 under such Grantor's name. No Grantor
does business nor has done business during the past five years under any trade
name or fictitious business name except as disclosed on Schedule 3.6 under such
Grantor's name. Except as disclosed on Schedule 3.6 under such Grantor's name,
no Grantor has acquired assets from any Person, other than assets acquired in
the ordinary course of such Grantor's business, during the past five years.


SECTION 3.7                                           Accounts.
 
(a)           Each existing Account constitutes, and each hereafter arising
Account will constitute, the legally valid and binding obligation of the
applicable Account Debtor. The amount represented by each Grantor to the
Administrative Agent as owing by each Account Debtor is, or will be, the correct
amount actually and unconditionally owing, except for ordinary course cash
discounts and allowances where applicable. No Account Debtor has any defense,
set-off, claim or counterclaim against any Grantor that can be asserted against
the Administrative Agent, whether in any proceeding to enforce the
Administrative Agent's rights in the Collateral or otherwise except defenses,
setoffs, claims or counterclaims that would not, in the aggregate, have a
Material Adverse Effect on the value of the Accounts. None of the Accounts is,
nor will any hereafter arising Account be, evidenced by a promissory note or
other Instrument (other than a check) that has not been pledged to the
Administrative Agent in accordance with the terms hereof.


(b)           Schedule 3.7 sets forth a complete and accurate list of all
Government Contracts of the Grantors in effect as of the Closing Date. As of the
Closing Date, except as set forth in Schedule 3.7, each such Government Contract
is, and after giving effect to the consummation of the transactions contemplated
by .the Loan Documents will be, in full force and effect in accordance with the
terms thereof. Neither the Borrower nor any other Grantor (nor, to the knowledge
of any Grantor, any other party thereto) is in breach of or in default under any
Government Contract. No notice of any dispute, holdback, claim of set-off or
other claim, suspension, debarment, cure notice, show cause notice or notice of
termination for default has been issued by any Governmental Authority to any
Grantor, and neither the Borrower nor any other Grantor is a party to any
pending, or to the Borrower's or any Grantor's knowledge, threatened dispute,
holdback, claim of set-off or other claim, suspension, debarment, or termination
for default issued by any Governmental Authority.


SECTION 3.8                                           Chattel Paper. As of the
date hereof, no Grantor holds any Chattel
Paper in the ordinary course of its business.


SECTION 3.9                                           Commercial Tort Claims. As
of the date hereof, all Commercial Tort Claims owned by any Grantor are listed
on Schedule 3.9.
 
SECTION 3.10                                        Deposit Accounts. As of the
date hereof, all Deposit Accounts (including, without limitation, cash
management accounts that are Deposit Accounts), securities accounts and
lockboxes including the: (a) owner of the account, (b) name and address of
financial institution or securities broker where such accounts are located, (c)
account numbers and (d) purpose or use of such account owned by any Grantor are
listed on Schedule 3.10.


SECTION 3.11                                        Intellectual Property.


(a)           As of the date hereof, all Copyright registrations, Copyright
applications, issued Patents, Patent applications, Trademark registrations and
Trademark applications owned by any Grantor in its own name on the date hereof
is listed on Schedule 3.11 (as such schedule may be updated from time to time
pursuant to Section 4.3).


(b)           Except as set forth in Schedule 3.11 on the date hereof (as such
schedule may be updated from time to time pursuant to Section 4.3), none of the
Intellectual Property owned by any Grantor is the subject of any written
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor, except as could not reasonably be expected to have a Material
Adverse Effect.
 
SECTION 3.12                                       Inventory. Collateral
consisting of Inventory is of good and merchantable quality, free from any
material defects. To the knowledge of each Grantor, none of such Inventory is
subject to any licensing, Patent, Trademark, trade name or Copyright with any
Person that restricts any Grantor's ability to manufacture and/or sell such
Inventory. The completion of the manufacturing process of such Inventory by a
Person other than the applicable Grantor would be permitted under any contract
to which such Grantor is a party or to which the Inventory is subject.


SECTION 3.13                                       Investment Property;
Partnership/LLC Interests.


(a)           As of the date hereof, all Investment Property (including, without
limitation, Securities Accounts and cash management accounts that are Investment
Property) and all Partnership/LLC Interests owned by any Grantor is listed on
Schedule 3.13 (as such schedule may be updated from time to time pursuant to
Section 4.3).


(b)           All Investment Property and all Partnership/LLC Interests issued
by any Issuer to any Grantor (i) have been duly and validly issued and, if
applicable, are fully paid and nonassessable, (ii) are beneficially owned as of
record by such Grantor and (iii) constitute all the issued and outstanding
shares of all classes of the capital stock of such Issuer issued to such
Grantor.
 
(c)           None of the Partnership/LLC Interests (i) are traded on a
Securities exchange or in Securities markets, (ii) by their terms expressly
provide that they are Securities governed by Article 8 of the UCC, (iii) are
Investment Company Securities or (iv) are held in a Securities Account.


SECTION 3.14                                         Instruments. As of the date
hereof, no Grantor holds any Instruments or is named a payee of any promissory
note or other evidence of indebtedness.


ARTICLE IV


COVENANTS


Until the Obligations shall have been paid in full and the Commitments
terminated, unless consent has been obtained in the manner provided for in
Section 7.1, each Grantor covenants and agrees that:


SECTION 4.1                                           Maintenance of Perfected
Security Interest: Further Information.
 
(a)           Each Grantor shall maintain the Security Interest created by this
Agreement as a first priority perfected Security Interest (other than Permitted
Liens) and shall defend such Security Interest against the claims and demands of
all Persons whomsoever (other than Permitted Liens).


(b)           Each Grantor will furnish to the Administrative Agent upon the
Agent's reasonable request and the Secured Parties from time to time statements
and schedules further identifying and describing the assets and property of such
Grantor and such other reports in connection therewith as the Administrative
Agent may reasonably request, all in reasonable detail.
 
SECTION 4.2                                           Maintenance of Insurance.
 
(a)           Each Grantor will maintain, with financially sound and reputable
companies, insurance policies (i) insuring the Collateral against loss by fire,
explosion, theft, fraud and such other casualties, including business
interruption, as may be reasonably satisfactory to the Administrative Agent in
amounts and with deductibles at least as favorable as those generally maintained
by businesses of similar size engaged in similar activities and (ii) insuring
such motor and the Administrative Agent, for the ratable benefit of the Secured
Parties, against liability for hazards, risks and liability to persons and
property relating to the Collateral, in amounts and with deductibles at least as
favorable as those generally maintained by businesses of similar size engaged in
similar activities, such policies to be in such form and having such coverage as
may be reasonably satisfactory to the Administrative Agent and the Secured
Parties.


(b)           All insurance referred to in subsection (a) above shall (i) name
the Administrative Agent for the ratable benefit of itself and the Secured
Parties as loss payee (to the extent covering risk of loss or damage to tangible
property) and as an additional insured as its interests may appear (to the
extent covering any other risk), (ii) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by the Administrative Agent of
written notice thereof and (iii) be reasonably satisfactory in all other
respects to the Administrative Agent.


(c)           Upon the request of the Administrative Agent from time to time,
each Grantor shall deliver to the Administrative Agent and the Secured Parties
periodic information from a reputable insurance broker with respect to the
insurance referred to in this Section 4.2.


SECTION 4.3                                           Changes in Locations;
Changes in Name or Structure. No Grantor will, except upon thirty (30) days'
prior written notice to the Administrative Agent and delivery to the
Administrative Agent of (a) all additional financing statements (executed if
necessary for any particular filing jurisdiction) and other instruments and
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the Security Interests and (b) if
applicable, a written supplement to the Schedules of this Agreement:


(i)           permit any Deposit Account (other than Excluded Deposit Accounts)
to be held by or at a depositary bank other than the depositary bank that held
such Deposit Account as of the date hereof as set forth on Schedule 3.10;


(ii)           permit any of the Inventory, Equipment or Fixtures to be kept at
a. location other than those listed on Schedule 3.6, except as otherwise
permitted hereunder;


(iii)           permit any Investment Property (other than Certificated
Securities delivered to the Administrative Agent pursuant to Section 4.5) to be
held by a Securities Intermediary other than the Securities Intermediary that
held such Investment Property as of the date hereof as set forth on Schedule
3.13;


(iv)           change its jurisdiction of organization or the location of its
chief executive office from that identified on Schedule 3.6; or


(v)           change its name, identity or corporate or organizational structure
to such an extent that any financing statement filed by the Administrative Agent
in connection with this Agreement would become misleading.


SECTION 4.4                                           Required Notifications.
Each Grantor shall promptly notify the Administrative Agent, in writing, of: (a)
any Lien (other than the Security Interests or Permitted Liens) on any of the
Collateral which would adversely affect the ability of the Administrative Agent
to exercise any of its remedies hereunder, (b) the occurrence of any other event
which could reasonably be expected to have a Material Adverse Effect on the
aggregate value of the Collateral or on the Security Interests, (c) any
Collateral which, to the knowledge of such Grantor, constitutes a Material
Government Contract, and (d) the acquisition or ownership by such Grantor of any
(i) Commercial Tort Claim, (ii) Deposit Account (other than Excluded Deposit
Accounts), (iii) Investment Property after the date hereof, or (iv) the
occurrence of any material dispute, holdback, claim of set-off or other claim by
the applicable Governmental Authority under any Material Government Contract or
receipt by any Grantor of any notice of material suspension, debarment, cure
notice, show cause notice or notice of termination for default issued by any
Governmental Authority to any Grantor.
 
SECTION 4.5                                           Delivery Covenants. Each
Grantor will deliver and pledge to the Administrative Agent, for the ratable
benefit of itself and the Secured Parties, all Certificated Securities,
Partnership/LLC Interests evidenced by a certificate, negotiable Documents,
Instruments, and Tangible Chattel Paper owned or held by such Grantor, in each
case, together with an Effective Endorsement and Assignment and all Supporting
Obligations, as applicable, unless such delivery and pledge has been waived in
writing by the Administrative Agent.


SECTION 4.6                                           Control Covenants.


(a)           Each Grantor shall instruct (and otherwise use its commercially
reasonable efforts) to cause (i) each depositary bank (other than the
Administrative Agent) holding a Deposit Account (other than Excluded Deposit
Accounts) owned by such Grantor and (ii) each Securities Intermediary holding
any Investment Property (other than an Excluded Securities Account) owned by
such Grantor, to execute and deliver a control agreement, sufficient to provide
the Administrative Agent with Control of such Deposit Account or Investment
Property and otherwise in form and substance satisfactory to the Administrative
Agent (any such depositary bank executing and delivering any such control
agreement, a "Controlled Depositary", and any such Securities Intermediary
executing and delivering any such control agreement, a "Controlled
Intermediary"). In the event any such depositary bank or Securities Intermediary
refuses to execute and deliver such control agreement, the Administrative Agent,
in its sole discretion, may require the applicable Deposit Account or Investment
Property to be transferred to the Administrative Agent or a Controlled
Depositary or Controlled Intermediary, as applicable. After the date hereof, all
Deposit Accounts (other than Excluded Deposit Accounts) and all Investment
Property will be maintained with the Administrative Agent or with a Controlled
Depository or a Controlled Intermediary, as applicable.


(b)           Each Grantor will take such actions and deliver all such
agreements as are requested by the Administrative Agent to provide the
Administrative Agent with Control of all Letter of Credit Rights and Electronic
Chattel Paper owned or held by such Grantor, including, without limitation, with
respect to any such Electronic Chattel Paper, by having the Administrative Agent
identified as the assignee of the Record(s) pertaining to the single
authoritative copy thereof.
 
(c)           If any Collateral (other than Collateral specifically subject to
the provisions of Section 4.6(a) and Section 4.6(b)) exceeding in value $500,000
in the aggregate (such Collateral exceeding such amount, the "Excess
Collateral") is at any time in the possession or control of any consignee,
warehouseman, bailee (other than a carrier transporting Inventory to a purchaser
in the ordinary course of business), processor, or any other third party, such
Grantor shall notify in writing such Person of the Security Interests created
hereby, shall use its commercially reasonable efforts to obtain such Person's
written agreement in writing to hold all such Collateral for the Administrative
Agent's account subject to the Administrative Agent's instructions, and shall
cause such Person to issue and deliver to the Administrative Agent warehouse
receipts, bills of lading or any similar documents relating to such Collateral
to the Administrative Agent's Office together with an Effective Endorsement and
Assignment; provided that if such Grantor is not able to obtain such agreement
and cause the delivery of such items, the Administrative Agent, in its sole
discretion, may require such Excess Collateral to be moved to another location
specified thereby. Further, each Grantor shall perfect and protect such
Grantor's ownership interests in all Inventory stored with a consignee against
creditors of the consignee by filing and maintaining financing statements
against the consignee reflecting the consignment arrangement filed in all
appropriate filing offices, providing any written notices required to notify any
prior creditors of the consignee of the consignment arrangement, and taking such
other actions as may be appropriate to perfect and protect such Grantor's
interests in such inventory under Section 2-326, Section 9-103, Section 9-324
and Section 9-505 of the UCC or otherwise. All such financing statements filed
pursuant to this Section 4.6(c) shall be assigned, on the face thereof, to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties.
 
SECTION 4.7                                           Filing Covenants. Pursuant
to Section 9-509 of the UCC and any other Applicable Law, each Grantor
authorizes the Administrative Agent to file or record financing statements and
other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
Security Interests of the Administrative Agent under this Agreement. Such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of Collateral that describes
such property in any other manner as the Administrative Agent may determine, in
its sole discretion, is necessary, advisable or prudent to ensure the perfection
of the Security Interest in the Collateral granted herein, including, without
limitation, describing such property as "all assets" or "all personal property."
Further, a photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction. Grantor hereby
authorizes, ratifies and confirms all financing statements and other filing or
recording documents or instruments filed by the Administrative Agent prior to
the date of this Agreement.


SECTION 4.8                                           Accounts.
 
(a)           Other than in the ordinary course of business consistent with its
past practice, no Grantor will (i) grant any extension of the time of payment of
any Account, (ii) compromise or settle any Account for less than the full amount
thereof, (iii) release, wholly or partially, any Account Debtor, (iv) allow any
credit or discount whatsoever on any Account or (v) amend, supplement or modify
any Account in any manner that could reasonably be likely to adversely affect
the value thereof.


(b)           Each Grantor will deliver to the Administrative Agent a copy of
each material demand, notice or document received by it that questions or calls
into doubt the validity or enforceability of any material Account.


(c)           The Administrative Agent shall have the right to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications. At any time and from time to time, upon the
Administrative Agent's request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts.


SECTION 4.9                                           Intellectual Property.


(a)           Except as could not reasonably be expected to have a Material
Adverse Effect, each Grantor (either itself or through licensees) (i) will use
each registered Trademark (owned by such Grantor) and Trademark for which an
application (owned by such Grantor) is pending, to the extent reasonably
necessary to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) will maintain products and services offered under
such Trademark at a level substantially consistent with the quality of such
products and services as of the date hereof, (iii) will not (and will not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark could reasonably be expected to become invalidated or
impaired in any way, (iv) will not do any act, or knowingly omit to do any act,
whereby any issued Patent owned by such Grantor would reasonably be expected to
become forfeited, abandoned or dedicated to the public, (v) will not (and will
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby any registered Copyright owned by such Grantor or
Copyright for which an application is pending (owned by such Grantor) could
reasonably be expected to become invalidated or otherwise impaired and (vi) will
not (either itself or through licensees) do any act whereby any material portion
of the Copyrights may fall into the public domain.


(b)           Each Grantor will notify the Administrative Agent and the Secured
Parties promptly if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property owned by such
Grantor may become forfeited, abandoned or dedicated to the public, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor's
ownership of, or the validity of, any material Intellectual Property owned by
such Grantor or such Grantor's right to register the same or to own and maintain
the same.


(c)           Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five (5) Business Days after the last
day of the fiscal quarter in which such filing occurs. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may reasonably request to evidence the Administrative Agent's and the
Secured Parties' security interest in any material Copyright, Patent or
Trademark and the goodwill and General Intangibles of such Grantor relating
thereto or represented thereby.
 
(d)           Each Grantor will take all reasonable and necessary steps, at such
Grantor's sole cost and expense, including, without limitation, in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of the
material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.


(e)           In the event that any material Intellectual Property owned by a
Grantor is infringed, misappropriated or diluted by a third party, the
applicable Grantor shall (i) at such Grantor's sole cost and expense, take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns of such infringement, misappropriation or
dilution.


SECTION 4.10                                Investment Property; Partnership/LLC
Interests.


(a)           Without the prior written consent of the Administrative Agent, no
Grantor will (i) vote to enable, or take any other action to permit, any
applicable Issuer to issue any Investment Property or Partnership/LLC Interests,
except for such additional Investment Property or Partnership/LLC Interests that
will be subject to the Security Interest granted herein in favor of the
Administrative Agent, or (ii) enter into any agreement or undertaking
restricting the right or ability of such Grantor or the Administrative Agent to
sell, assign or transfer any Investment Property or Partnership/LLC Interests or
Proceeds thereof. The Grantors will defend the right, title and interest of the
Administrative Agent in and to any Investment Property and Partnership/LLC
Interests against the claims and demands of all Persons whomsoever.


(b)           If any Grantor shall become entitled to receive or shall receive
(i) any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (ii) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Administrative Agent and the Secured
Parties, hold the same in trust for the Administrative Agent and the Secured
Parties, segregated from other funds of such Grantor, and promptly deliver the
same to the Administrative Agent in accordance with the terms hereof.
 
SECTION 4.11                                Equipment. Each Grantor will
maintain each item of Equipment in good working order and condition (reasonable
wear and tear and obsolescence excepted), and generally in accordance with any
manufacturer's manual, and will as quickly as practicable provide all
maintenance, service and repairs necessary for such purpose and will promptly
furnish to the Administrative Agent a statement respecting any material loss or
damage to any of the Equipment.


SECTION 4.12                                Vehicles. Upon the request of the
Administrative Agent upon the occurrence and during the continuance of an Event
of Default, all applications for certificates of title or ownership indicating
the Administrative Agent's first priority Lien on the Vehicle (subject to any
Permitted Liens) covered by such certificate, and any other necessary
documentation, shall be filed in each office in each jurisdiction which the
Administrative Agent shall deem reasonably advisable to perfect its Liens on the
Vehicles; provided that with respect to Vehicles subject to Permitted Liens, no
such application or other documentation shall be required. Prior thereto, each
certificate of title or ownership relating to each Vehicle shall be maintained
by the applicable Grantor in accordance with Applicable Law to reflect the
ownership interest of such Grantor.


SECTION 4.13                                Further Assurances; Government
Contracts. Upon the request of the Administrative Agent and at the sole expense
of the Grantors, each Grantor will promptly and duly execute and deliver, and
have recorded, such further instruments and documents and take such further
actions as the Administrative Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, (i) the assignment of
any Material Contract, (ii) with respect to each Material Government Contract,
Assignment Agreements and Notices of Assignment, in form and substance the same
as that set forth on Exhibit A-1 and Exhibit A-2, respectively, duly executed by
any Grantors party to such Government Contract in compliance with the Assignment
of Claims Act (or analogous state Applicable Law) and acknowledged in writing by
the appropriate Governmental Authority, and (iii) all applications,
certificates, instruments, registration statements, and all other documents and
papers the Administrative Agent may reasonably request and as may be required by
law in connection with the obtaining of any consent, approval, registration,
qualification, or authorization of any Person deemed necessary or appropriate
for the effective exercise of any rights under this Agreement.
 
ARTICLE V


REMEDIAL PROVISIONS
 
SECTION 5.1                                           General Remedies. If an
Event of Default shall occur and be continuing, the Administrative Agent, on
behalf of the Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the UCC or any other Applicable Law. Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker's board or office of
the Administrative Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash .or on credit or for future delivery without assumption of any credit risk.
The Administrative Agent may disclaim any warranties in connection with any sale
or other disposition of the Collateral, including, without limitation, any
warranties of title, possession, quiet enjoyment and the like. The
Administrative Agent or any Lender shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Administrative
Agent's request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor's premises or elsewhere. To the extent permitted
by Applicable Law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any Lender arising out of the
exercise by them of any rights hereunder except to the extent any such claims,
damages, or demands result solely from the gross negligence or willful
misconduct of the Administrative Agent or any Lender, in each case against whom
such claim is asserted. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten (10) days before such sale or other disposition.


SECTION 5.2                                           Specific Remedies.


(a)           The Administrative Agent hereby authorizes each Grantor to collect
such Grantor's Accounts, under the Administrative Agent's direction and control;
provided that, the Administrative Agent may curtail or terminate such authority
at any time after the occurrence and during the continuance of an Event of
Default.


(b)           Upon the occurrence and during the continuance of an Event of
Default:
 
(i)
the Administrative Agent may communicate with Account Debtors of any Account
subject to a Security Interest and upon the request of the Administrative Agent,
each Grantor shall notify (such notice to be in form and substance satisfactory
to the Administrative Agent) its Account Debtors and parties to the Material
Contracts subject to a Security Interest that such Accounts and the Material
Contracts have been assigned to the Administrative Agent, for the ratable
benefit of itself and the Secured Parties;



(ii)
each Grantor shall forward to the Administrative Agent, on the last Business Day
of each week, deposit slips related to all cash, money, checks or any other
similar items of payment received by the Grantor during such week, and, if
requested by the Administrative Agent, copies of such checks or any other
similar items of payment, together with a statement showing the application of
all payments on the Collateral during such week and a collection report with
regard thereto, in form and substance satisfactory to the Administrative Agent;



(iii)
whenever any Grantor shall receive any cash, money, checks or any other similar
items of payment relating to any Collateral (including any Proceeds of any
Collateral), subject to the terms of any Permitted Liens, such Grantor agrees
that it will, Within one (1) Business Day of such receipt, deposit all such
items of payment into the Collateral Account or in a Deposit Account (other than
an Excluded Deposit Account) at a Controlled Depositary, until such Grantor
shall deposit such cash, money, checks or any other similar items of payment in
the Collateral Account or in a Deposit Account (other than an Excluded Deposit
Account) at a Controlled Depositary, such Grantor shall hold such cash, money,
checks or any other similar items of payment in trust for the Administrative
Agent and Secured Parties and as property of the Administrative Agent and
Secured Parties, separate from the other funds of such Grantor, and . the
Administrative Agent shall have the right in to transfer or direct the transfer
of the balance of each Deposit Account to the Collateral Account. All such
Collateral and Proceeds of Collateral received by the Administrative Agent
hereunder shall be held by the Administrative Agent in the Collateral Account as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 5.4;



(iv)
the Administrative Agent shall have the right to receive any and all cash
dividends, payments or distributions made in respect of any Investment Property,
or Partnership/LLC Interests or other Proceeds paid in respect of any Investment
Property, or Partnership/LLC Interests, and any or all of any Investment
Property, or Partnership/LLC Interests shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (A) all voting, corporate and other rights pertaining to
such Investment Property, or Partnership/LLC Interests at any meeting of
shareholders, partners or members of the relevant Issuers and (B) any and all
rights of conversion, exchange and subscription and any other rights, privileges
or options pertaining to such Investment Property, or Partnership/LLC Interests
as if it were the absolute owner thereof (including, without limitation, the
right to exchange at its discretion any and all of the Investment Property; or
Partnership/LLC Interests upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate, partnership or
company structure of any Issuer or upon the exercise by any Grantor or the
Administrative Agent of any right, privilege or option pertaining to such
Investment Property, or Partnership/LLC Interests, and in connection therewith,
the right to deposit and deliver any and all of the Investment Property, or
Partnership/LLC Interests with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Administrative Agent may determine), all without liability except to account for
property actually received by it; but the Administrative Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and the
Administrative Agent and the Secured Parties shall not be responsible for any
failure to do so or delay in so doing. In furtherance thereof, each Grantor
hereby authorizes and instructs each Issuer with respect to any Collateral
consisting of Investment Property and Partnership/LLC Interests to (i) comply
with any instruction received by it from the Administrative Agent in writing
that (A) states that an Event of Default has occurred and is continuing and (B)
is otherwise in accordance with the terms of this Agreement, without any other
or further instructions from such Grantor, and each Grantor agrees that each
Issuer shall be fully protected in so complying following receipt of such notice
and prior to notice that such Event of Default is no longer continuing, and (ii)
except as otherwise expressly permitted hereby, pay any dividends, distributions
or other payments with respect to any Investment Property, or Partnership/LLC
Interests directly to the Administrative Agent; and



(v)
the Administrative Agent shall be entitled to (but shall not be required to):
(A) proceed to perform any and all obligations of the applicable Grantor under
any Material Contract and exercise all rights of such Grantor thereunder as
fully as such Grantor itself could, (B) do all other acts which the
Administrative Agent may deem necessary or proper to protect its Security
Interest granted hereunder, provided such acts are not inconsistent with or in
violation of the terms of any of the Credit Agreement, of the other Loan
Documents or Applicable Law, and (C) sell, assign or otherwise transfer any
Material Contract in accordance with the Credit Agreement, the other Loan
Documents and Applicable Law, subject, however, to the prior approval of each
other party to such Material Contract, to the extent required under the Material
Contract.

 
(c)           Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given notice to the relevant Grantor of
the Administrative Agent's intent to exercise its corresponding rights pursuant
to Section 5.2(b), each Grantor shall be permitted to receive all cash
dividends, payments or other distributions made in respect of any Investment
Property and Partnership/LLC Interests, in each case paid in the normal course
of business of the relevant Issuer and consistent with past practice, to the
extent permitted in the Credit Agreement, and to exercise all voting and other
corporate, company and partnership rights with respect to any Investment
Property and Partnership/LLC Interests; provided that, no vote shall be cast or
other corporate, company and partnership right exercised or other action taken
which, in the Administrative Agent's reasonable judgment, would impair the
Collateral in any material respect or which would result in a Default or Event
of Default under any provision of the Credit Agreement, this Agreement or any
other Loan Document.
 
SECTION 5.3                                           Registration Rights.
 
(a)           If the Administrative Agent shall determine that in order to
exercise its right to sell any or all of the Collateral it is necessary or
advisable to have such Collateral registered under the provisions of the
Securities Act (any such Collateral, the "Restricted Securities Collateral"),
the relevant Grantor will cause each applicable Issuer (and the officers and
directors thereof) to (i) execute and deliver all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, necessary or advisable to register such
Restricted Securities Collateral, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its commercially reasonable efforts
to cause the registration statement relating thereto to become effective and to
remain effective for a period of one year from the date of the first public
offering of such Restricted Securities Collateral, or that portion thereof to be
sold, and (iii) make all amendments thereto and/or to the related prospectus
which, in the opinion of the Administrative Agent, are necessary or advisable,
all in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause each applicable Issuer (and the officers and directors
thereof) to comply with the provisions of the securities or "Blue Sky" laws of
any and all jurisdictions which the Administrative Agent shall designate and to
make available to its security holders, as soon as practicable, an earnings
statement (which need not be audited) which will satisfy the provisions of
Section II (a) of the Securities Act.


(b)           Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Restricted Securities
Collateral, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Restricted Securities Collateral for the period of time necessary to
permit the Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.


(c)           Each Grantor agrees to use its commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of the Restricted Securities Collateral valid and
binding and in compliance with any and all other Applicable Laws. Each Grantor
further agrees that a breach of any of the covenants contained in this Section
5.3, will cause irreparable injury to the Administrative Agent and the Secured
Parties, that the Administrative Agent and the Secured Parties have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 5.3, shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred under the Credit Agreement.


SECTION 5.4                                           Application of Proceeds.
At such intervals as may be agreed upon by the Borrower and the Administrative
Agent, or, if an Event of Default shall have occurred and be continuing, at any
time at the Administrative Agent's election, the Administrative Agent may apply
all or any part of the Collateral or any Proceeds of the Collateral in payment
in whole or in part of the Obligations (after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Administrative Agent and the Secured Parties
hereunder, including, without limitation, reasonable attorneys' fees and
disbursements) in accordance with Section 11.4 of the Credit Agreement. Only
after (a) the payment by the Administrative Agent of any other amount required
by any provision of Applicable Law, including, without limitation, Section 9-610
and Section 9-615 of the UCC and (b) the payment in full of the Obligations and
the termination of the Commitments, shall the Administrative Agent account for
the surplus, if any, to any Grantor, or to whomever may be lawfully entitled to
receive the same (if such Person is not a Grantor).
 
SECTION 5.5                                           Waiver, Deficiency. Each
Grantor hereby waives, to the extent permitted by Applicable Law, all rights of
redemption, appraisement, valuation, stay, extension or moratorium now or
hereafter in force under any Applicable Law in order to prevent or delay the
enforcement of this Agreement or the absolute sale of the Collateral or any
portion thereof. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Lender to collect such deficiency.


ARTICLE VI


THE ADMINISTRATIVE AGENT


SECTION 6.1                                           Administrative Agent's
Appointment as Attorney-In-Fact.
 
(a)           Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such .Grantor,
to do any or all of the following upon the occurrence and during the
continuation of an Event of Default:


(i)
in the name of such Grantor or its own name, or otherwise, take possession of
and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Account or Material Contract
subject to a Security Interest or with respect to any other Collateral and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any Account or Material Contract
subject to a Security Interest or with respect to any other Collateral whenever
payable;



(ii)
in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent's and the
Secured Parties' security interest in such Intellectual Property and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby;



(iii)
pay or discharge taxes and Liens levied or placed on or threatened against the
Collateral, effect any repairs or any insurance called for by the terms of this
Agreement and pay all or any part of the premiums therefor and the costs
thereof;



(iv)
execute, in connection with any sale provided for in this Agreement, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and



(v)
(A) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; and (H) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent's
option and such Grantor's expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent's and the Secured
Parties' Security Interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.

 
(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement in accordance with the provisions
of Section 6.1(a).
 
(c)           The expenses of the Administrative Agent incurred in connection
with actions taken pursuant to the terms of this Agreement, together with
interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due Base Rate Loans
under the Credit Agreement, from the date of payment by the Administrative Agent
to the date reimbursed by the relevant Grantor, shall be payable by such Grantor
to the Administrative Agent on demand.


(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof in accordance with Section
6.1(a). All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until this Agreement is terminated
and the Security Interests created hereby are released.


SECTION 6.2                                           Duty of Administrative
Agent. The Administrative Agent's sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the UCC or otherwise, shall be to deal with it in the same
manner as the Administrative Agent deals with similar property for its own
account. Neither the Administrative Agent, any Lender nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Administrative Agent and the Secured Parties hereunder
are solely to protect the Administrative Agent's and the Secured Parties'
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers. The
Administrative Agent and the Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.


SECTION 6.3                                           Authority of
Administrative Agent. Each Grantor acknowledges that the rights and
responsibilities of the Administrative Agent under this Agreement with respect
to any action taken by the Administrative Agent or the exercise or non-exercise
by the Administrative Agent of any option, voting right, request, judgment or
other right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Administrative Agent and the Secured Parties, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement to make any inquiry respecting such
authority.
 
ARTICLE VII


MISCELLANEOUS
 
SECTION 7.1                                           Amendments in Writing.
None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 13.2 of the
Credit Agreement.


SECTION 7.2                                           Notices. All notices,
requests and demands to or upon the Administrative Agent or any Grantor
hereunder shall be effected in the manner provided for in Section 13.1 of the
Credit Agreement.


SECTION 7.3                                           No Waiver by Course of
Conduct, Cumulative Remedies. Neither the Administrative Agent nor any Lender
shall by any act (except by a written instrument pursuant to Section 7.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising on the part of the
Administrative Agent or any Lender, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent or such Lender would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.


SECTION 7.4                                           Enforcement Expenses,
Indemnification.


(a)           Each Grantor agrees to pay or reimburse each Lender and the
Administrative Agent for all its costs and expenses incurred in connection with
enforcing or preserving any rights under this Agreement and the other Loan
Documents to which such Grantor is a party, (including, without limitation, in
connection with any workout, restructuring, bankruptcy or other similar
proceeding) including, without limitation, the reasonable fees and disbursements
of counsel to each Lender and of counsel to the Administrative Agent.


(b)           Each Grantor agrees to pay, and to save the Administrative Agent
and the Secured Parties harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all stamp, excise, sales or other
taxes (in each case, subject to Section 4.11 of the Credit Agreement) which may
be payable or determined to be payable with respect to any of the Collateral or
in connection with any of the transactions contemplated by this Agreement.
 
(c)           Each Grantor agrees to pay, and to save the Administrative Agent
and the Secured Parties harmless from any and all liabilities, obligations,
losses, damages, penalties, costs and expenses in connection with actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent any Grantor would be required to
do so pursuant to Section 13.3 of the Credit Agreement.


(d)           To the fullest extent permitted by Applicable Law, each Grantor
shall not assert, and hereby waives, any claim against any indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or the transactions contemplated hereby or
thereby. No indemnitee referred to in this Section 7.4 shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated .hereby or thereby.


(e)           The agreements in this Section 7.4 shall survive termination of
the Commitments and repayment of the Obligations and all other amounts payable
under the Credit Agreement and the other Loan Documents.


SECTION 7.5                                Waiver of Jury Trial. EACH GRANTOR
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 7.6                                           Successors and Assigns.
This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of each Grantor (and shall bind all Persons who
become bound as a Grantor to this Collateral Agreement), the Administrative
Agent and the Secured Parties and their successors and assigns; provided that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent
(given in accordance with Section 7.1).


SECTION 7.7                                           Set-Off. Each Grantor
hereby irrevocably authorizes the Administrative Agent and each Lender at any
time and from time to time pursuant to Section 13.4 of the Credit Agreement,
without notice to such Grantor or any other Grantor, any such notice being
expressly waived by each Grantor, to set off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such Lender
to or for the credit or the account of such Grantor, or any part thereof in such
amounts as the Administrative Agent or such Lender may elect, against and on
account of the obligations and liabilities of such Grantor to the Administrative
Agent or such. Lender hereunder and claims of every nature and description of
the Administrative Agent or such Lender against such Grantor, in any currency,
whether arising hereunder, under the Credit Agreement, any other Loan Document
or otherwise, as the Administrative Agent or such Lender may elect, whether or
not the Administrative Agent or any Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each Lender shall notify such Grantor
promptly of any such set off and the application made by the Administrative
Agent or such Lender of the proceeds thereof; provided that the failure to give
such notice shall not affect the validity of such set off and application. The
rights of the Administrative Agent and each Lender under this Section 7.7 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent or such Lender may have.
 
SECTION 7.8                                           Counterparts. This
Agreement may be executed by one or more of the parties to this Agreement on any
number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.


SECTION 7.9                                           Severability. Any
provision of this Agreement or any other Loan Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.


SECTION 7.10                                         Section Heading. The
section headings used in this Agreement are for convenience of reference only
and are not to affect the construction hereof or be taken into consideration in
the interpretation hereof.


SECTION 7.11                                         Integration. This Agreement
and the other Loan Documents represent the agreement of the Grantors, the
Administrative Agent and the Secured Parties with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.


SECTION 7.12                                        Governing Law. This
Agreement unless otherwise expressly set forth herein, shall be governed by,
construed, interpreted and enforced in accordance with, the laws of the State of
New York (including Section 5-1401 and Section 5-1402 of the General Obligation
Law of the State of New York) without reference to any other conflicts of law
principles thereof.


SECTION 7.13                                        Consent to Jurisdiction.
Each Grantor hereby irrevocably consents to the personal jurisdiction of the
state and federal courts located in New York, New York, in any action, claim or
other proceeding arising out of any dispute in connection with this Agreement,
the Notes and the other Loan Documents, any rights or obligations hereunder or
thereunder, or the performance of such rights and obligations. Each Grantor
hereby irrevocably consents to the service of a summons and complaint and other
process in any action, claim or proceeding brought by the Administrative Agent
or any Lender in connection with this Agreement, the Notes or the other Loan
Documents, any rights or obligations hereunder or thereunder, or the performance
of such rights and obligations, on behalf of itself or its property, in the
manner specified in Section 13.1 of the Credit Agreement. Nothing in this
Section 7.13 shall affect the right of the Administrative Agent or any Lender to
serve legal process in any other manner permitted by Applicable Law or affect
the right of the Administrative Agent or any Lender to bring any action or
proceeding against any Grantor or its properties in the courts of any other
jurisdictions.


SECTION 7.14                                        Acknowledgements.
 
(a)           Each Grantor hereby acknowledges that: (i) it has been advised by
counsel in the negotiation, execution and delivery of this Agreement and the
other Loan Documents to which it is a party, (ii) neither the Administrative
Agent nor any Lender has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Administrative Agent and Secured Parties, on, the other hand, in connection
herewith or therewith is solely that of debtor and creditor, and (iii) no joint
venture is created hereby or by the other Loan Documents or otherwise exists by
virtue of the transactions contemplated hereby or thereby among the Secured
Parties or among the Grantors and the Secured Parties.


(b)           Each Issuer party to this Agreement acknowledges receipt of a copy
of this Agreement and agrees to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it. Each Issuer agrees to
provide such notices to the Administrative Agent as may be necessary to give
full effect to the provisions of this Agreement.


SECTION 7.15                                         Additional Grantors. Each
Subsidiary of the Borrower that is required to become a party to this Agreement
pursuant to Section 8.11 of the Credit Agreement shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of a
joinder agreement in form and substance satisfactory to the Administrative
Agent.


SECTION 7.16                                         Releases.


(a)           At such time as the Obligations shall have been paid in full and
the Commitments have been terminated, the Collateral shall be released from the
Liens created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Grantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, the Administrative Agent shall deliver to such Grantor any
Collateral held by the Administrative Agent hereunder, and execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such termination


(b)           If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. In the event that all the capital stock of any Grantor shall be
sold, transferred or otherwise disposed of in a transaction permitted by the
Credit Agreement, then, at the request of the Borrower and at the expense of the
Grantors, such Grantor shall be released from its obligations hereunder;
provided that the Borrower shall have delivered to the Administrative Agent, at
least ten (10) Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Grantor and the terms of
the sale or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification by the
Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.


[Signature Pages to Follow]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Collateral Agreement to
be executed under seal by their duly authorized officers, all as of the day and
year first written above.


LMI AEROSPACE, INC., as Grantor
   
By:  _______________________________                                                              
  Name: _____________________________                                                               
  Title:  _____________________________





PRECISE MACHINE COMPANY, as Grantor
and Issuer
 
By: ________________________________                                                               
  Name:  _____________________________                                                              
  Title: ______________________________





PRECISE MACHINE PARTNERS, L.L.P, as Grantor and Issuer
 
By:  Precise Machine Company, its
                        managing partner
 
By:  ________________________________                                                              
  Name:  _____________________________                                                              
  Title: ______________________________





LEONARD’S METAL, INC., as Grantor and
Issuer
 
By:  _________________________________                                                              
  Name: ______________________________                                                               
  Title: _______________________________





LMI FINISHING, INC., as Grantor and Issuer
   
By:  ________________________________                                                              
  Name: _____________________________                                                               
  Title: ______________________________




--------------------------------------------------------------------------------




VERSAFORM CORP., as Grantor and Issuer
   
By: ________________________________                                                               
  Name: _____________________________                                                               
  Title: ______________________________   





TEMPCO ENGINEERING, INC., as Grantor
and Issuer
 
By: __________________________________                                                               
  Name: _______________________________                                                               
  Title: ________________________________    





LMI KITTING, LLC, as Grantor and Issuer
   
By: __________________________________                                                               
  Name: _______________________________                                                               
  Title: ________________________________   





LMI-TCA, INC., as Grantor and Issuer
   
By: __________________________________                                                               
  Name: _______________________________                                                               
  Title: ________________________________         





D3 TECHNOLOGIES, INC., as Grantor and
Issuer
 
By: __________________________________                                                               
  Name:  ______________________________                                                              
  Title: ________________________________           





[Signature Pages Continue]


 
 

--------------------------------------------------------------------------------

 


WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent
   
By: ____________________________                                                                          
  Name: _________________________                                                                          
  Title: __________________________     





 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.6
to
Collateral Agreement




Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered
Organization Number; Mailing Address; Chief Executive Office and other Locations


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.7
to
Collateral Agreement




Government Contracts




 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.9
to
Collateral Agreement


Commercial Tort Claims


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.10
to
Collateral Agreement




Deposit Accounts


Grantor
Financial Institution
Account Number
Address of Financial
Institution
Account Purpose
                                       







 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.11
to
Collateral Agreement




Intellectual Property
 
1.            The listing of Trademarks (as defined in the Collateral Agreement)
should include: (a) the Trademark; (b) Registration Number or Serial Number; (c)
the Owner; (d) the Filing Date; (e) the Registration Date (if applicable); (f)
the Date Affidavit of Use and/or Renewal is Due; and (g) Whether the Affidavit
of Use and/or Renewal has been filed.


2.            The listing of Trademark Licenses (as defined in the Collateral
Agreement) should include: (a) Name and Address of Licensee/Licensor; (b) Date;
(c) List of each Trademark Licensed/Assigned; and (d) Description of product to
which license/assignment applies.


3.            The listing of Patents (as defined in the Collateral Agreement)
should include: (a) Country; (b) Patent Number; (c) Issue Date; (d) Inventor(s);
(e) Title of Invention; (f) Dates on which Maintenance Fees were paid; and (g)
Identity of Party Paying Maintenance Fees.


4.           The listing of Patent (as defined in the Collateral Agreement)
applications should include: (a) Application Number; (b) Filing Date; (c)
Inventors; and (d) Title of Invention.


5.            The listing of Patent Licenses (as defined in the Collateral
Agreement) should include: (a) Name and Address of Licensee/Licensor; (b) Date;
(c) List of each Patent Licensed/Assigned; and (d) Description of product to
which license/assignment applies


6.            The listing of Copyrights (as defined in the Collateral Agreement)
should include: (a) Registration Number; (b) Registration Date; (c) Title as
listed in Registration; (d) Publication Date; (e) Creation Date; (f) Author;
and(g) Subject Matter Covered.


7.           The listing of Copyright Licenses (as defined in the Collateral
Agreement) should include: (a) Name and Address of Licensee/Licensor; (b) Date;
(c) Work Licensed or Assigned.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3.13
to
Collateral Agreement




Investment Property and Partnership/LLC Interests


Certificated Securities:
Grantor:


Name of Issuer
Class and Series
Par Value
Certificate Number
Percentage of
Ownership Interests of
such Class and Series
 
                                       

Securities Accounts (including cash management accounts that are Investment
Property) and Uncertificated Securities:
Grantor:


Financial Institution
Account Number
Address of Financial
Institution
 
Account Purpose
                               



Name of Issuer
Class and Series
Par Value
Percentage of Ownership
Interests of such Class and Series
 
                               

Partnerships/LLC Interests:
Grantor:


 
Name of Issuer
(including identification of
type of entity)
 
 
Type of Ownership Interest
Certificate Number
(if any)
 
Percentage of Ownership
Interests of such Type
 









 
 

--------------------------------------------------------------------------------

 


EXHIBIT A-1


Form of Assignment Agreement


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A-2


Form of Notice of Assignment


 
 

--------------------------------------------------------------------------------

 
 
WACHOVIA BANK, NATIONAL ASSOCIATION/LMI AEROSPACE, INC.
Schedules to Credit Agreement
 

--------------------------------------------------------------------------------


 
SCHEDULE 1.1


Lenders and Commitments


Name of Lender
Amount of Revolving Commitment
Revolving Commitment Percentage
Wachovia Bank, National Association
$20,000,000
25%
Wells Fargo Bank, N.A.
$20,000,000
 
25%
LaSalle Bank National Association
$10,000,000
12.5%
Charter One Bank, N.A.
$10,000,000
 
12.5%
Comerica Bank
$10,000,000
 
12.5%
U.S. Bank, National Association
$10,000,000
 
12.5%
Totals
$80,000,000
100%


--------------------------------------------------------------------------------


 
SCHEDULE 1.1(a)


Existing Letters of Credit


None.

 
 

--------------------------------------------------------------------------------

 

Schedule 1.1


Lenders and Commitments
 
Schedule 6.1(a)


Jurisdictions of Organization and Qualification:


Company
State of Formation
Where qualified
LMI Aerospace, Inc.
Missouri
N/A
Leonard’s Metal, Inc.
Missouri
Kansas
Washington
Georgia
LMI Finishing, Inc.
Oklahoma
N/A
LMI-TCA, Inc.
Delaware
Arizona
California
Washington
Utah
Precise Machine Company
Missouri
Texas
Tempco Engineering, Inc.
Missouri
California
Versaform Corp.
California
N/A
Precise Machine Partners, L.L.P.
Texas
N/A
LMI Kitting, LLC
Delaware
Georgia
D3 Technologies, Inc.
California
Colorado
Kansas (application in progress)
South Carolina
Texas
Virginia
Washington
Washington, DC (application in progress)




 
 

--------------------------------------------------------------------------------

 

Schedule 6.1(b)


Subsidiaries and Capitalization:


Company Name
Domestic Jurisdiction
%
Owned
Stock
Cert. No.
Number of
Shares Issued
Leonard’s Metal, Inc.
Missouri
100%
2
30,000 shares common
LMI Finishing, Inc.
Oklahoma
100%
2
100 shares common
LMI-TCA, Inc.
Delaware
100%
1
1,000 shares common
Precise Machine
Company
Missouri
100%
1A
100 shares common
Tempco Engineering, Inc.
Missouri
100%
2
100 shares common
Versaform Corp.
California
100%
7
475 shares common
Precise Machine Partners, L.L.P.
Texas
99%
N/A
N/A
LMI Kitting, LLC
Delaware
100%
N/A
N/A
D3 Technologies, Inc.
California
100%
10
25,000 shares common



Schedule 6.1(f)


IRS Audits:


The Internal Revenue Service is reviewing Borrower’s application for research
and development tax credits for the years 2002 and 2003.  This is not a general
audit.


Schedule 6.1(i)


Employee Benefit Plans:


1.           Borrower maintains a non-contributory profit sharing plan and a
contributory 401(k) plan as described in Footnote 11 to Borrower’s audited
consolidated financial statement for the year ended December 31, 2006.


2.           Borrower has adopted the LMI Aerospace, Inc. 2005 Long-Term
Incentive Plan as described in Footnote 12 to Borrower’s audited consolidated
financial statement for the year ended December 31, 2006.



 
 

--------------------------------------------------------------------------------

 

3.           Borrower has the following health plans:


PLAN NAME
VENDOR NAME
GROUP #
INSURANCE TYPE
SUMMARY DESCRIPTION
Basic Medical
United Healthcare
700452
Medical/Pharmacy
Basic HMO plan with $25/$50 copays and 90% coinsurance
Buy-Up Medical
United Healthcare
700452
Medical/Pharmacy
Buy-Up HMO plan with $20/$40 copay and 100% coinsurance
Choice Plus Medical
United Healthcare
700452
Medical/Pharmacy
PPO plan with $25/$50 copays and 80%/60% coinsurance
HMO Dental
Cigna Dental
10047459
Dental
HMO dental plan
PPO Dental
Delta Dental
7611-1000
Dental
PPO dental plan
Vision Plan
Spectera Vision
700452
Vision
Standard vision plan – Employee paid
AFLAC
AFLAC
KR111
Accident
Off-the-job accident coverage – Employee paid
AFLAC
AFLAC
KR111
Cancer
Reimbursement insurance for cancer diagnosis – Employee paid
AFLAC
AFLAC
KR111
Short-Term Disability
Provides STD for hourly employees after 26 weeks – Employee paid
Basic Life Insurance
Uniamerica
700452
Basic Life
Company-paid basic life $25k for hourly employees and 2x salary plus $25k for
salaried employees
Basic AD&D
Uniamerica
700452
Basic AD&D
Company-paid basic life $25k for hourly employees and 2x salary plus $25k for
salaried employees
Voluntary Life
Uniamerica
700452
Supplemental Life
Additional life insurance for employee, spouse and children – Employee paid
Voluntary AD&D
Uniamerica
700452
Supplemental AD&D
Additional AD&D insurance for employee and/or family – Employee paid
HMO Medical
Blue Cross Blue Shield of Kansas
2658610
Medical/Pharmacy
HMO plan for Wichita employees
HMO Medical
Blue Cross Blue Shield of California
57417AF
Medical/Pharmacy
HMO plan for California employees
Flex Spending Acct
United Healthcare
706097
Section 125 Plan
Reimbursement accounts for medical, dental or vision expenses on a pre-tax basis
Flex Spending Acct
Self Administered
 
Section 125 plan
Reimbursement account for eligible dependent day-care expenses on a pre-tax
basis
Long-Term Disability
Uniamerica
700452
Long-Term Disability
LTD for salaried employees for 60% of pay – employee paid so benefit is tax
exempt
Short-Term Disability
Self Administered
 
Short-Term Disability
Hourly employees 60% of weekly pay up to $300, salaried employee 100% pay for up
to 26 weeks
401(k)
Nationwide
23480045
401(k) and Profit Sharing
401(k) plan with 50% company match up to $2,000 of contribution, discretional
profit sharing contribution
Money Purchase Plan
Morgan Stanley
various
Money Purchase Plan
MPP for Versaform employees only.


 
 

--------------------------------------------------------------------------------

 

4.           D3 has the following benefit plans:


Health Net (San Diego Medical Plan)
Account #577 14-A, #577 14-B
Health Net of California, Inc.
Regional sales – San Diego
3131 Camino del Rio North, Suite #100
San Diego, CA  92108
Client Manager: Mr. Jose Martinez
(619) 521-4953
(619) 521-4986 (fax)
Jose.martinez@healthnet.com
Effective: 1/1/20007 – 12/31/2007



Kaiser (San Diego Medical Plan)
Account #107243-0000
Kaiser Foundation Health Plan, Inc.
8889 Rio San Diego Drive, Suite 200
San Diego, CA 92108
Client Manager: Audrey Mueller Rollins
(619) 542-7250
(619) 542-7251 (fax)
Audrey E. Rollins @kp.org
Effective: 1/1/2007 – 12/31/2007



Premera Blue Cross WAHIT (Washington Alliance for Healthcare Insurance Trust
Medical Plan) (Washington, Texas, South Carolina, Virginia)
Account #4385 – Premera ID #9502988
Sound Benefit Plans, Inc.
P.O. Box 12427
Mill Creek, WA  98082
Client Manager: Brandi Mattingly
(425) 741-7099
(425) 741-7098 (fax)
brandi@soundbenefitplans.com
Effective: 7/1/2007 – 6/30/2008



Ameritas Life Insurance Corp (San Diego Dental Plan)
Account #010-12542-0001
Ameritas Life Insurance Corp
P.O. Box 81889
Lincoln, NE  68501-1889
Client Contact Center: 1-800-659-2223
www.ameritasgroup.com/employer
Effective: 12/1/2006 – 11/30/2007


 
 

--------------------------------------------------------------------------------

 



Assurant Employee Benefits (Washington, Texas, South Carolina, Virginia Dental
Plan)
Account #4043169-1
Sound Benefit Plans, Inc.
P.O. Box 12427
Mill Creek, WA  98082
Client Manager: Brandi Mattingly
(425) 741-7099
(425) 741-7098 (fax)
www.assurantemployeebenefits.com
Effective: 10/1/2006 – 9/30/2007



Reliance Standard Life Insurance Company (Standard Life)
Account #GL033818
Reliance Standard Life Insurance Company
27201 Puerta Real, #320
Mission Viejo, CA  92691
Client Manager: Marshawn K. Guptill
(949) 309-5970
(949) 309-5998 (fax)
Marshawn.guptill@rsli.com
Effective: 5/1/1998



Reliance Standard Life Insurance Company
Long-Term Policy
Policyholder: D3 Technologies, Inc.
Participating Unit # VIP539942
Home Office: Chicago, Illinois
Effective: July 1, 2001



Reliance Standard Life Insurance Company
Short-Term Policy
Policyholder: D3 Technologies, Inc.
Participating Unit # VIP539943
Home Office: Chicago, Illinois
Effective: July 1, 2001



401(k) Plan
Alpha & Omega Financial Management Consultants
8580 La Mesa Blvd Suite 100 La Mesa, CA  91941
(619) 462-7812
Effective: August 15, 2003




 
 

--------------------------------------------------------------------------------

 

Schedule 6.1(l)


Material Contracts:


1.           Employment Agreement, dated January 1, 2006, between LMI Aerospace,
Inc. and Ronald S. Saks.


2.           Lease Agreement dated November 25, 1991, between LMI Aerospace,
Inc. and Roy R. Thoele and Madonna J. Thoele, including all amendments (leased
premises at 3000 Highway 94 North, St. Charles, Missouri).


3.           Lease Agreement dated May 6, 1997, between LMI Aerospace, Inc. and
Victor Enterprises, LLC, including all amendments (leased premises at 101
Western Avenue South, Auburn, Washington).


4.           Lease Agreement dated February 1, 1995, between LMI Aerospace, Inc.
and RFS Investments (leased premises at 2621 West Esthner Court, Wichita,
Kansas).


5.           Profit Sharing and Savings Plan and Trust, including amendments no.
1 through 6.


6.           Employment Agreement dated January 1, 2006, between LMI Aerospace,
Inc. and Michael J. Biffignani.
 
7.           General Conditions (Fixed Price – Non-Government) for the G-IV/F100
Program, Additional Conditions for the Wing Stub/Lower 45 Program Boeing Model
767 Commercial Aircraft and Form of Master Agreement, all with Vought.


8.           Amended and Restated 1998 Stock Option Plan dated as of May 24,
2000.


9.           Employment Agreement effective as of January 1, 2006, between LMI
Aerospace, Inc. and Lawrence E. Dickinson.


10.           Business Reformation Agreement between Leonard’s Metal, Inc. and
Lockheed Martin Aeronautics Company dated September 21, 2001.
 
11.           Lease dated April 2, 2001 by and between Peter Holz and Anna L.
Holz, Trustees of the Peter and Anna L. Holz Trust dated 2/8/89, as to an
undivided one-half interest, and Ernest R. Star and Linda Ann Zoetl, Trustees
under the Ernest L. Star and Elizabeth H. Star 1978 Trust dated August 25, 1978,
as to an undivided one-half interest, and Metal Corporation [now Tempco
Engineering, Inc.].


12.           Lease dated April 2, 2001, between Tempco Engineering, Inc. and
Metal Corporation.


13.           Employment Agreement effective as of January 1, 2006, between LMI
Aerospace, Inc. and Robert T. Grah.



--------------------------------------------------------------------------------


 
14.           Employment Agreement effective as of January 1, 2004, between LMI
Aerospace, Inc. and Duane Hahn.


15.           Net Industrial lease between Nonar Enterprises and Versaform
Corporation dated as of September 12, 2003.


16.           Memorandum of Understanding between LMI Aerospace, Inc. and
Gulfstream Aerospace Corporation, dated as of November 1, 2005.


17.           2005 Long-Term Incentive Plan.


18.           General terms Agreement between Spirit Aerosystems, Inc. (Tulsa
Facility) and LMI Aerospace, Inc. dated April 19, 2006.


19.           Special Business Provisions between Spirit Aerosystems, Inc. and
LMI Aerospace, Inc. dated April 19, 2006.


20.           Standard Industrial Lease Agreement dated June 9, 2006, between
Welsh Fountain Lakes, L.L.C., as landlord, and Leonard’s Metal, Inc. as tenant.


21.           Memorandum of Agreement effective as of January 1, 2006, between
Aerospace, Inc. and Gulfstream Aerospace Corporation.


22.           Amended and Restated Credit Agreement between LMI Aerospace, Inc.
and Wells Fargo Bank dated December 28, 2006.


23.           Purchase and lease agreement dated December 28, 2006, between LMI
Aerospace, Inc. and CIT CRE LLC.


24.           Employment Agreement dated January 2, 2007, between LMI Aerospace,
Inc. and Darrel E. Keesling.


25.           Agreement and purchase orders with Boeing Company under:


a.
Special Business Provisions dated April 18, 2005 between D3 Technologies Inc.
and The Boeing Company, pursuant to which D3 Technologies provides engineering
services to Boeing for fuselage structural design, fuselage structural analysis,
wing empennage structure design and wing empennage structure analysis; and



b.
General Terms Agreement dated January 1, 2006 between D3 Technologies, Inc. and
The Boeing Company providing terms and conditions for the provision of
engineering services by D3 Technologies to Boeing pursuant to those certain
Special Business Provisions dated April 18, 2005.



26.           Contract #N00178-05-D-4273, effective June 22, 2006, with NAVAIR
Weapons Division, China Lake, CA, for software engineering support services, and
purchase orders thereunder.

 
 

--------------------------------------------------------------------------------

 

27.           LMI Contracts in excess of $1,000,000:


Long Term Agreements*
Customer/Location(s)
Programs/Applications
End Date
Contract Number
Boeing Commercial-Seattle
737,747,767,777
12/31/2011
GTA BCA-65344-0990
 
Bombardier
Dash 8/Lear 45 Lear 40/45/60
CRJ 200/700/900 Challenger
 
12/31/2007
 
C5198-MIS
Fischer
737/757 Winglets
12/31/2010
4400000199
 
Gulfstream
G450/G550 Kits, G450 Leading
edge, G450/G550 Steel Parts
 
12/31/2010
 
MOA dated Jan 1, 2006
Shorts
CRJ/Challenger 604
12/31/2008
SB-1289-MIS
Sikorsky Details/Assys
MH60R, UH60M
12/31/2009
G0996814
Spirit Tulsa
737
12/31/2011
GTA-T5P2-YB001851
Spirit Wichita
737, 747, 767, 777
12/31/2008
9441130, 941239, 941568
Vought Contract
767 PDA/747/GIV-VEP
12/31/2007
letter agreement

*- Long Term Agreements are requirements contracts and, therefore, have no
contract value.  They simply cover all demand for a specified statement of work
through the contract term.


Open Purchase Orders
Customer/Location(s)
Programs/Applications
End Date
Contract Number
Amount
 
Vought Contract
Blackhawk Assemblies and Components
 
2008
 
117-617900AZ
 
$2,633,272.56
Vought Contract
747 Kits and Components
2008
117-6101222AZ
1,398,823.17
 
Northrop
Case Assemblies for Guidance Systems
 
4/14/2008
 
225055
 
1,694,695.50
Northrop
Machined components
12/31/2009
225156
2,913,129.00


 
 

--------------------------------------------------------------------------------

 

Schedule 6.1(m)


Labor and Collective Bargaining Agreements – None.


Schedule 6.1(t)


Indebtedness and Guaranty Obligations:


Lessor
Lessee
Schedule No.
Leased Property
Maturity Date
Outstanding Balance
General Electric Capital Corporation
Leonard’s Metal, Inc.
4126885003
Brown & Sharpe
Global Image
Coordinating Machine
12/1/08
$36,799.19
General Electric Capital Corporation
Leonard’s Metal, Inc.
4136885004
Zimmerman FZ-35-5 Milling Machine
1/1/09
$192,310.15
General Electric Capital Corporation
Leonard’s Metal, Inc.
4126885005
Zimmerman FZ-35-5 Milling Machine
7/3/11
$300,357.85
General Electric Capital Corporation
Tempco Engineering, Inc.
4133651003
Hass Vertical Machining Center
6/1/11
$142,130.27
General Electric Capital Corporation
Precise Machine Partners, L.L.P.
4139438003
Brown & Sharpe
global Image System
1/1/12
$33,700.71
Total
$705,298.17



Schedule 63.1(u)


Litigation:
 
1.           In February 2004, Versaform Corp. was served with a  grand jury
subpoena and Parent was informed that the U.S. Attorney’s Office for the
Southern District of California, Department of Defense, Office of Inspector
General, Defense Criminal Investigative Service, and the Federal Bureau of
Investigation was conducting an investigation relating to structural components
of B-52 engine cowlings Versaform manufactured for Nordam Corporation,
components of auxiliary power units Versaform manufactured for Hamilton
Sundstrand, a United Technologies Company, and certain tools Versaform
manufactured for Lockheed Martin Corporation.  The subpoena related to the time
period January 1, 1999 through February 6, 2004.  Documents responsive to the
subpoena have been produced.
 
Neither Borrower nor Versaform Corp. has been served with notice of any pending
legal action or claim by any governmental agency and neither has been advised of
any specifi9c allegations, although in general Borrower believes that the
potential claims relate to (a) allegedly not following appropriate quality
control procedures, and 9b) allegedly billing defense contractors (who billed
the federal government) for actions not completed.  The last contact by a
governmental agency with Versaform Corp., Borrower or their attorneys regarding
this matter was March 19, 2006.


2.           In May 2005, Parent presented a $4.0 million claim accompanied by
supporting documentation to a customer regarding a dispute over a price increase
and certain extraordinary costs we incurred.  In response, the customer
presented Parent with a claim for $9.5 million alleging certain of Parent’s
parts were non-conforming.  Parent has requested, but has not yet received,
substantive documentation supporting the customer’s claim.  No lawsuit has been
filed by either party.



--------------------------------------------------------------------------------


 
Schedule 10.2


Existing Liens


ENTITY
LOCATION
UCC NO.
DATE OF FILING
SECURED PARTY
MI Aerospace, Inc.
State of Missouri
20060060096M
6/1/06
IBM Credit LLC
LMI Finishing, Inc.
State of Oklahoma
2003001374727
2/4/03
General Electric Capital Corporation
Precise Machine Partners, L.L.P.
State of Texas
03-0011338908
12/18/02
General Electric Capital Corporation
Precise Machine Partners, L.L.P.
State of Texas
06-0010581758
4/1/06
General Electric Capital Corporation
Precise Machine Partners, L.L.P.
State of Texas
07-0000083452
1/2/07
General Electric Capital Corporation
Leonard’s Metal, Inc.
State of Missouri
20018054527J
11/8/01
General Electric Capital Corporation
Leonard’s Metal, Inc.
State of Missouri
20020062589L
7/2/02
General Electric Capital Corporation
Leonard’s Metal, Inc.
State of Missouri
20030011951C
2/4/03
General Electric Capital Corporation
Leonard’s Metal, Inc.
State of Missouri
20050052677F
5/20/05
General Electric Capital Corporation
Leonard’s Metal, Inc.
State of Missouri
20050120282C
11/30/05
General Electric Capital Corporation
Leonard’s Metal, Inc.
State of Missouri
20060002641B
1/3/06
General Electric Capital Corporation
Leonard’s Metal, Inc.
State of Missouri
20060035848H
4/3/06
General Electric Capital Corporation
Leonard’s Metal, Inc.
State of Missouri
20060072348C
6/30/66
General Electric Capital Corporation
Leonard’s Metal, Inc.
State of Missouri
20060103523C
9/21/06
Steelcase Financial Services Inc.
Leonard’s Metal, Inc.
State of Missouri
20060114589H
10/23/06
General Electric Capital Corporation
Leonard’s Metal, Inc.
State of Missouri
20060131245F
12/4/06
General Electric Capital Corporation




 
 

--------------------------------------------------------------------------------

 



ENTITY
LOCATION
UCC NO.
DATE OF FILING
SECURED PARTY
Leonard’s Metal, Inc.
State of Missouri
20070000417B
1/2/07
General Electric Capital Corporation
Tempco Engineering, Inc.
State of Missouri
20020074155G
6/11/02
General Electric Capital Corporation
Tempco Engineering, Inc.
State of Missouri
20060035844C
4/3/06
General Electric Capital Corporation
Tempco Engineering, Inc.
State of Missouri
20070000774J
1/3/07
General Electric Capital Corporation
Versaform Corp.
State of California
05-7015300132
2/9/05
Citicorp Leasing, Inc.
Versaform Corp.
State of California
06-7097083878
12/29/06
General Electric Capital Corporation
D3 Technologies, Inc.
State of California
200128460221
10/9/01
U.S. Bank National Association
D3 Technologies, Inc.
State of California
20057035960015
7/28/05
U.S. Bancorp Oliver-Allen Technology Leasing
D3 Technologies, Inc.
State of California
20057035960136
7/28/05
U.S. Bancorp Oliver-Allen Technology Leasing
D3 Technologies, Inc.
State of California
20057035960257
7/28/05
U.S. Bancorp Oliver-Allen Technology Leasing
D3 Technologies, Inc.
State of California
20057049515258
11/22/05
U.S. Bancorp Oliver-Allen Technology Leasing



Schedule 10.3


Existing Loans to third parties, advances and Investments – None.


Schedule 10.8


Transactions with Affiliates


Sanford S. Neuman, a director of the Company, is the Chairman and a Member of
the law firm Gallop, Johnson & Neuman, L.C., which has provided legal services
to the Company in prior years and is expected to provide legal services to the
Company in the future.
 
In September 2002, the Company acquired from MBSP, L.P., a Nevada limited
partnership, the operations and certain of the assets of the aerospace division
of southern Stretch Forming and Fabrication, Inc., an aerospace sheet metal
manufacturer based in Denton, Texas.  In connection with this transaction, the
Company is required to pay to MBSP, L.P. 5% of the gross sales of specific parts
to a specific customer during the period beginning on January 1, 2003 and ending
on December 31, 2007, which payments shall not exceed $500,000.  Payments to
MBSP, L.P. under this agreement were $138,000, $138,000 and $109,000 for the
years ended December 31, 2006, 2005 and 2004, respectively.